Exhibit 10.1

 

FORM OF EXECUTION VERSION

Conformed through Amendment No. 2 dated November 19, 2018

 

Borrower CUSIP: 64755CAA4

Borrower ISIN: US64755CAA45

Facility CUSIP: 64755CAB2

Facility ISIN: US64755CAB28

 

 

U.S. $695,000,000

 

THIRD AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

 

by and among

 

NEW MOUNTAIN FINANCE CORPORATION,

as the Collateral Manager

 

NEW MOUNTAIN FINANCE HOLDINGS, L.L.C.,

as the Borrower

 

EACH OF THE LENDERS FROM TIME TO TIME PARTY HERETO,

as the Lenders

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as the Swingline Lender

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as the Administrative Agent

 

and

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as the Collateral Custodian

 

Dated as of October 24, 2017

 

 

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I.

DEFINITIONS

2

 

 

 

Section 1.1.

Certain Defined Terms

2

Section 1.2.

Other Terms

40

Section 1.3.

Computation of Time Periods

40

Section 1.4.

Interpretation

40

 

 

 

ARTICLE II.

THE ADVANCES

41

 

 

 

Section 2.1.

The Advances

41

Section 2.2.

Procedures for Advances by the Lenders

42

Section 2.3.

Reduction of the Facility Amount; Optional Repayments

44

Section 2.4.

Determination of Interest and Non-Usage Fee

45

Section 2.5.

Promissory Notes

45

Section 2.6.

Principal Repayments

45

Section 2.7.

Settlement Procedures

46

Section 2.8.

Alternate Settlement Procedures

48

Section 2.9.

Collections and Allocations

49

Section 2.10.

Payments, Computations, Etc.

50

Section 2.11.

Fees

51

Section 2.12.

Increased Costs; Capital Adequacy; Illegality

51

Section 2.13.

Taxes

53

Section 2.14.

Discretionary Sales

57

Section 2.15.

Refunding of Swingline Advances

58

Section 2.16.

Defaulting Lenders

59

 

 

 

ARTICLE III.

CONDITIONS TO CLOSING AND ADVANCES

61

 

 

 

Section 3.1.

Conditions to Amendment and Restatement

61

Section 3.2.

Conditions Precedent to All Advances

63

Section 3.3.

Custodianship; Transfer of Loans and Permitted Investments

64

 

 

 

ARTICLE IV.

REPRESENTATIONS AND WARRANTIES

66

 

 

 

Section 4.1.

Representations and Warranties of the Borrower

66

Section 4.2.

Representations and Warranties of the Borrower Relating to the Agreement and the
Collateral

74

 

i

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

Section 4.3.

Representations and Warranties of the Collateral Manager

75

Section 4.4.

Representations and Warranties of the Collateral Custodian

78

 

 

 

ARTICLE V.

GENERAL COVENANTS

79

 

 

 

Section 5.1.

Affirmative Covenants of the Borrower

79

Section 5.2.

Negative Covenants of the Borrower

85

Section 5.3.

Affirmative Covenants of the Collateral Manager

87

Section 5.4.

Negative Covenants of the Collateral Manager

91

Section 5.5.

Affirmative Covenants of the Collateral Custodian

92

Section 5.6.

Negative Covenants of the Collateral Custodian

92

 

 

 

ARTICLE VI.

COLLATERAL MANAGEMENT

92

 

 

 

Section 6.1.

Designation of the Collateral Manager

92

Section 6.2.

Duties of the Collateral Manager

92

Section 6.3.

Authorization of the Collateral Manager

94

Section 6.4.

Collection of Payments; Accounts

95

Section 6.5.

Realization Upon Defaulted or Delinquent Loans

96

Section 6.6.

[Intentionally Omitted.]

96

Section 6.7.

Payment of Certain Expenses by Collateral Manager

96

Section 6.8.

Reports

97

Section 6.9.

Annual Statement as to Compliance

97

Section 6.10.

The Collateral Manager Not to Resign

98

Section 6.11.

Collateral Manager Defaults

98

 

 

 

ARTICLE VII.

THE COLLATERAL CUSTODIAN

98

 

 

 

Section 7.1.

Designation of Collateral Custodian

98

Section 7.2.

Duties of Collateral Custodian

99

Section 7.3.

Merger or Consolidation

102

Section 7.4.

Collateral Custodian Compensation

102

Section 7.5.

Collateral Custodian Removal

102

Section 7.6.

Limitation on Liability

102

Section 7.7.

Resignation of the Collateral Custodian

104

Section 7.8.

Release of Documents

104

 

ii

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

Section 7.9.

Return of Underlying Instruments

105

Section 7.10.

Access to Certain Documentation and Information Regarding the Collateral; Audits

105

 

 

 

ARTICLE VIII.

SECURITY INTEREST

106

 

 

 

Section 8.1.

Grant of Security Interest

106

Section 8.2.

Release of Lien on Collateral

107

Section 8.3.

Further Assurances

107

Section 8.4.

Remedies

107

Section 8.5.

Waiver of Certain Laws

108

Section 8.6.

Power of Attorney

109

 

 

 

ARTICLE IX.

EVENTS OF DEFAULT

109

 

 

 

Section 9.1.

Events of Default

109

Section 9.2.

Remedies

111

 

 

 

ARTICLE X.

INDEMNIFICATION

113

 

 

 

Section 10.1.

Indemnities by the Borrower

113

Section 10.2.

Indemnities by the Collateral Manager

115

Section 10.3.

Taxes

116

 

 

 

ARTICLE XI.

THE ADMINISTRATIVE AGENT

117

 

 

 

Section 11.1.

Appointment

117

Section 11.2.

Standard of Care; Exculpatory Provisions

117

Section 11.3.

Administrative Agent’s Reliance, Etc.

118

Section 11.4.

Credit Decision with Respect to the Administrative Agent

119

Section 11.5.

Indemnification of the Administrative Agent

119

Section 11.6.

Successor Administrative Agent

120

Section 11.7.

Delegation of Duties

120

Section 11.8.

Payments by the Administrative Agent

120

Section 11.9.

Collateral Matters

121

Section 11.10.

Notices

121

 

 

 

ARTICLE XII.

MISCELLANEOUS

121

 

 

 

Section 12.1.

Amendments and Waivers

121

 

iii

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

Section 12.2.

Notices, Etc.

123

Section 12.3.

Ratable Payments

123

Section 12.4.

No Waiver; Remedies

123

Section 12.5.

Binding Effect; Benefit of Agreement

124

Section 12.6.

Term of this Agreement

124

Section 12.7.

Governing Law; Consent to Jurisdiction; Waiver of Objection to Venue; Waiver of
Jury Trial

124

Section 12.8.

Waivers

124

Section 12.9.

Costs and Expenses

125

Section 12.10.

No Proceedings

125

Section 12.11.

Recourse Against Certain Parties

125

Section 12.12.

Protection of Right, Title and Interest in the Collateral; Further Action
Evidencing Advances

127

Section 12.13.

Confidentiality

128

Section 12.14.

Execution in Counterparts; Severability; Integration

129

Section 12.15.

Waiver of Setoff

129

Section 12.16.

Status of Lenders; Assignments by the Lenders

130

Section 12.17.

Heading and Exhibits

132

Section 12.18.

Intent of the Parties

132

Section 12.19.

Termination of the Safekeeping Agreement

132

Section 12.20.

Effect of Amendment and Restatement

132

Section 12.21.

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

132

 

iv

--------------------------------------------------------------------------------



 

EXHIBITS

 

EXHIBIT A-1                                           Form of Funding Notice

EXHIBIT A-2                                           Form of Repayment Notice

EXHIBIT A-3                                           Form of Reinvestment
Notice

EXHIBIT A-4                                           Form of Borrowing Base
Certificate

EXHIBIT A-5                                           Form of Approval Notice

EXHIBIT B                                                      Reserved

EXHIBIT C                                                      Form of Officer’s
Certificate as to Solvency

EXHIBIT D                                                      Form of Officer’s
Closing Certificate

EXHIBIT E                                                       Form of Release
of Underlying Instruments

EXHIBIT F                                                        Form of
Certificate of Assignment

EXHIBIT G                                                      Reserved

EXHIBIT H                                                     Reserved

EXHIBIT I                                                          Form of
Joinder Supplement

EXHIBIT J                                                          Form of
Certificate of Required Loan Documents

EXHIBIT K                                                      Form of Loan
Checklist

EXHIBIT L-1                                            Form of Tax Certificate
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

EXHIBIT L-2                                            Form of Tax Certificate
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

EXHIBIT L-3                                            Form of Tax Certificate
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

EXHIBIT L-4                                            Form of Tax Certificate
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

v

--------------------------------------------------------------------------------



 

SCHEDULES

 

SCHEDULE I                                                          Legal Names

SCHEDULE II                                                     Approved Broker
Dealers and Approved Valuation Firms

SCHEDULE III                                                Loan Schedule

SCHEDULE IV                                                 Credit and
Collection Policy

 

ANNEXES

 

ANNEX A                                        Addresses for Notices

ANNEX B                                        Commitments

ANNEX C                                        Variable Defined Terms

 

vi

--------------------------------------------------------------------------------



 

THIRD AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

 

THIS THIRD AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (as amended,
modified, waived, supplemented, restated or replaced from time to time, this
“Agreement”) is made as of October 24, 2017, by and among:

 

NEW MOUNTAIN FINANCE CORPORATION, a Delaware corporation, as the collateral
manager (together with its successors and assigns in such capacity, the
“Collateral Manager”);

 

NEW MOUNTAIN FINANCE HOLDINGS, L.L.C., a Delaware limited liability company, as
the borrower (the “Borrower”);

 

EACH OF THE LENDERS FROM TIME TO TIME PARTY HERETO (together with its respective
successors and assigns in such capacity, each a “Lender”, collectively, the
“Lenders”);

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as the swingline lender (together with
its successors and assigns in such capacity, the “Swingline Lender”);

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association, as the
administrative agent hereunder (together with its successors and assigns in such
capacity, the “Administrative Agent”); and

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association, not in
its individual capacity but as the collateral custodian (together with its
successors and assigns in such capacity, the “Collateral Custodian”).

 

R E C I T A L S

 

WHEREAS, the Borrower is party to that certain Second Amended and Restated Loan
and Security Agreement, dated as of December 18, 2014 (as amended prior to the
date hereof, the “Existing A&R Loan and Security Agreement”) with the Lenders,
the Administrative Agent, the Collateral Manager and the Collateral Custodian;

 

WHEREAS, the Borrower has requested that the Lenders amend and restate the
Existing A&R Loan and Security Agreement and continue to extend credit
thereunder by making Advances (as defined below) from time to time prior to the
Revolving Period End Date (as defined below) for the general business purposes
of the Borrower; and

 

WHEREAS, the Lenders are willing to continue extending such credit to the
Borrower on the terms and subject to the conditions set forth herein.

 

NOW, THEREFORE, based upon the foregoing Recitals, the mutual premises and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree to amend and restate the Existing
A&R Loan and Security Agreement in its entirety as follows:

 

--------------------------------------------------------------------------------



 

ARTICLE I.

 

DEFINITIONS

 

Section 1.1.                                Certain Defined Terms.

 

Certain capitalized terms used throughout this Agreement are defined in this
Section 1.1.  As used in this Agreement and its schedules, exhibits and other
attachments, unless the context requires a different meaning, the following
terms shall have the following meanings:

 

“1940 Act”:  The Investment Company Act of 1940, as amended, and the rules and
regulations promulgated thereunder.

 

“A&R Effective Date”:  October 24, 2017.

 

“Account”:  Any of the Collateral Account, the Principal Collection Account, the
Interest Collection Account, the Unfunded Exposure Account and any sub-accounts
thereof reasonably deemed appropriate or necessary by the Securities
Intermediary or the Administrative Agent for convenience in administering such
accounts.

 

“Accreted Interest”:  Interest accrued on a Loan that is added to the principal
amount of such Loan instead of being paid as it accrues.

 

“Accrual Period”:  With respect to each Payment Date, the period from and
including the Determination Date immediately preceding the previous Payment Date
to but excluding the Determination Date immediately preceding the current
Payment Date (or, in the case of the final Payment Date, to and including such
Payment Date).

 

“Adjusted Balance”:  For any Loan as of any date of determination, an amount
equal to the product of (a) the OLB of such Loan as of such date of
determination and (b) the Advance Rate for such Loan as of such date of
determination; provided that, the “Adjusted Balance” of any Loan that is not an
Eligible Loan shall be zero.

 

“Administrative Agent”:  Wells Fargo, as successor by assignment to Wells Fargo
Securities, LLC, in its capacity as administrative agent, together with its
successors and assigns, including any successor appointed pursuant to
Section 11.6.

 

“Administrative Expenses”:  All amounts (including indemnification payments) due
or accrued and payable by the Borrower to any Person pursuant to any
Transaction Document, including, but not limited to, any third party service
provider to the Borrower, any Lender or the Collateral Custodian, any Approved
Broker Dealer or Approved Valuation Firm, accountants, agents and counsel of any
of the foregoing for reasonable fees and expenses or any other Person in respect
of any other reasonable fees, expenses, or other payments (including
indemnification payments).

 

“Advance”:  Each funding by the Lenders (including the Swingline Lender)
hereunder (including each Loan Advance, Swingline Advance and each advance made
for the purpose of refunding the Swingline Lender for any Swingline Advance
pursuant to Section 2.15).

 

2

--------------------------------------------------------------------------------



 

“Advance Date”: With respect to any Advance, the date on which such Advance is
made.

 

“Advance Rate”:  With respect to (a) any First Lien Loan (other than a Specified
Loan), 70%, (b) any Specified Loan, 45% and (c) any Second Lien Loan (other than
a Specified Loan), 25%.

 

“Advances Outstanding”:  On any day, the aggregate principal amount of all
Advances outstanding on such day, after giving effect to all repayments of
Advances and the making of new Advances on such day.

 

“Affected Party”:  The Administrative Agent, each Lender, all assignees and
participants of each Lender and any sub-agent of the Administrative Agent.

 

“Affiliate”:  With respect to a Person, means any other Person that, at any
time, directly or indirectly, controls or is controlled by, or is under common
control with, such Person; provided that, for purposes of determining whether
any Loan is an Eligible Loan or any Obligor is an Eligible Obligor, the term
Affiliate shall not include any Affiliate relationship which may exist solely as
a result of direct or indirect ownership of, or control by, a common Financial
Sponsor or a wholly-owned subsidiary of a Financial Sponsor.  For purposes of
this definition, “control,” and the correlative meanings of the terms
“controlled by” and “under common control with” when used with respect to any
specified Person means the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of such Person,
whether through the ownership of voting shares, partnership interests,
shareholder interests, membership interests or by contract or otherwise.

 

“Aggregate Adjusted Balance”:  On any date of determination, the sum of the
Adjusted Balances of all Eligible Loans on such date.

 

“Aggregate OLB”:  On any date of determination, the sum of the OLBs of all
Eligible Loans on such date.

 

“Aggregate Unfunded Exposure Amount”:  On any date of determination, the sum of
the Unfunded Exposure Amounts of all Loans included in the Collateral.

 

“Agreement”: The meaning specified in the Preamble.

 

“Agreement Party”:  Each of the Borrower and the Collateral Manager.

 

“Anti-Corruption Laws”: (a) The U.S. Foreign Corrupt Practices Act of 1977, as
amended; (b) the U.K. Bribery Act 2010, as amended; and (c) any other
anti-bribery or anti-corruption laws, regulations or ordinances in any
jurisdiction in which any Agreement Party or other Sanctions Party is located or
doing business.

 

“Anti-Money Laundering Laws”:  Applicable laws or regulations in any
jurisdiction in which any Agreement Party or other Sanctions Party are located
or doing business that relates to money laundering or terrorism financing, any
predicate crime to money laundering, or any financial record keeping and
reporting requirements related thereto.

 

3

--------------------------------------------------------------------------------



 

“Applicable Amendment”:  Any amendment, waiver or consent under this Agreement
which, pursuant to Section 12.1, requires the approval of each Lender or each
affected Lender, and which has been approved by the Required Lenders.

 

“Applicable Law”:  For any Person or property of such Person, all existing and
future laws, rules, regulations (including proposed, temporary and final tax
regulations), statutes, treaties, codes, ordinances, permits, certificates,
licenses and orders of, and interpretations by, any Governmental Authority which
are applicable to such Person or property (including, without limitation,
predatory lending laws, usury laws, the Dodd-Frank Wall Street Reform and
Consumer Protection Act,  the Federal Truth in Lending Act, and Regulation Z and
Regulation B of the Board of Governors of the Federal Reserve System), and
applicable judgments, decrees, injunctions, writs, awards or orders of any
court, arbitrator or other administrative, judicial, or quasi-judicial tribunal
or agency of competent jurisdiction.

 

“Applicable Spread”:  A rate per annum equal to the percentage determined in
accordance with the following formula, rounded to four decimal places:

 

Applicable Spread = (ASF x PercentageF) + (ASO x PercentageO)

 

where:                                                           
ASF                           =                                         1.75%;
ASO                         =                                         2.25%;

 

PercentageF

=

Average Adjusted BalanceF / Average Adjusted BalanceAgg;

 

 

 

PercentageO

=

100% - PercentageF;

 

 

 

Average Adjusted BalanceF

=

(Beginning Adjusted BalanceF + Ending Adjusted BalanceF)/2

 

 

 

Beginning Adjusted BalanceF

=

Adjusted Balance related to First Lien Loans that are also Broadly Syndicated
Loans on the first day of the Accrual Period during which such day occurs;

 

 

 

Ending Adjusted BalanceF

=

Adjusted Balance related to First Lien Loans that are also Broadly Syndicated
Loans on the last day of the Accrual Period during which such day occurs;

 

 

 

Average Adjusted BalanceAgg

=

(Beginning Adjusted BalanceAgg + Ending Adjusted BalanceAgg)/2

 

 

 

Beginning Adjusted BalanceAgg

=

Aggregate Adjusted Balance on the first day of the Accrual Period during which
such day occurs; and

 

 

 

Ending Adjusted BalanceAgg

=

Aggregate Adjusted Balance on the last day of the Accrual Period during which
such day occurs.

 

4

--------------------------------------------------------------------------------



 

provided that the “Applicable Spread” shall be 3.25% after the occurrence and
during the continuance of a Curable BDC Asset Coverage Event or an Event of
Default.

 

“Approval Notice”: a notice substantially in the form of Exhibit A-5 attached
hereto, executed by the Administrative Agent, evidencing the approval of the
Administrative Agent, in its sole discretion in accordance with clause (B) of
the definition of “Eligible Loan”, of the Loans to be added to the Collateral.

 

“Approved Broker Dealer”: Each broker dealer listed on part I of Schedule II
hereto.

 

“Approved Valuation Firm”: Each valuation firm listed on part II of Schedule II
hereto.

 

“Asset Coverage Ratio”:  The ratio, determined on a consolidated basis, without
duplication and in accordance with GAAP of (a) the fair market value of the
total assets of the BDC and its consolidated Subsidiaries as required by, and in
accordance with, GAAP and Applicable Law and any orders of the Securities and
Exchange Commission issued to the BDC, to be determined by the Board of
Directors of the BDC and reviewed by its auditors, less all liabilities (other
than Indebtedness, including Indebtedness hereunder) of the BDC and its
consolidated Subsidiaries, to (b) the aggregate amount of Indebtedness of the
BDC and its consolidated Subsidiaries, in each case determined pursuant to
Section 18 under the 1940 Act, as modified by Section 61 thereunder, and any
orders of the Securities and Exchange Commission issued thereunder, including
any exemptive relief granted by the Securities and Exchange Commission with
respect to the Indebtedness of any Person.

 

“Assigned Value”:

 

(a)                                 With respect to any Loan as of any date of
determination and subject to the following clauses (b) through (f) and the last
paragraph of this definition of “Assigned Value,” the lowest of (i) 100%,
(ii) the Purchase Price with respect to such Loan and (iii) the Initial Assigned
Value with respect to such Loan, if any.  For the avoidance of doubt, the
“Assigned Value” of any Loan may not subsequently be adjusted absent a Value
Adjustment Event with respect to such Loan or pursuant to the last paragraph of
this definition of “Assigned Value”.

 

(b)                                 If a Value Adjustment Event of the type
described in clauses (c) or (d) (solely with respect to a Material Modification
described in clause (a)(i) of the definition thereof) of the definition thereof
with respect to such Loan occurs, the “Assigned Value” of such Loan will,
automatically and without any action by the Administrative Agent, be 0%.

 

(c)                                  If a Value Adjustment Event of the type
described in clauses (a), (b), (d) (other than with respect to a Material
Modification described in clause (a)(i) of the definition thereof) or (e) of the
definition thereof with respect to such Loan occurs, the “Assigned Value” of
such Loan may be amended by the Administrative Agent in its sole discretion;
provided that, subject to the last paragraph of this definition of “Assigned
Value,” (x) with respect to any Broadly Syndicated Loan, the Administrative
Agent shall not adjust the Assigned Value to a value lower than the lower of
(A) the Market Value of such Loan on such date and (B) the Initial Assigned
Value with respect to such Loan on

 

5

--------------------------------------------------------------------------------



 

such date and (y) with respect to any other type of Loan and solely with respect
to the occurrence of a Value Adjustment Event of the type described in
clause (a) of the definition thereof with respect to such Loan, immediately
after giving effect to any such reevaluation, the Assigned Value shall not be
lower than the lower of (1) the Initial Assigned Value of such Loan on such date
and (2) such value that would result in the Facility Attachment Ratio for such
Loan being equal to or lower than the “Minimum Facility Attachment Ratio”
specified therefor in accordance with the grids below:

 

First Lien Loans

 

Net Senior Leverage Ratio

 

Minimum Facility Attachment Ratio

 

Less than 4.25x

 

2.90

x

Greater than or equal to 4.25 and less than 5.00x

 

2.80

x

Greater than or equal to 5.00 and less than 6.00x

 

2.70

x

Greater than or equal to 6.00 and less than 7.00x

 

2.60

x

Greater than or equal to 7.00 and less than 8.00x

 

2.40

x

Greater than or equal to 8.00x

 

0.00

x

 

Second Lien Loans and Specified Loans

 

Total Leverage Ratio

 

Minimum Facility Attachment Ratio

Less than 5.00x

 

Facility Attachment Ratio as of the date of acquisition of such Loan

Greater than or equal to 5.00 and less than 6.00x

 

Facility Attachment Ratio as of the date of acquisition of such Loan less 0.25x

Greater than or equal to 6.00 and less than 7.00x

 

Facility Attachment Ratio as of the date of acquisition of such Loan less 0.50x

Greater than or equal to 7.00x

 

0.00x

 

Designated Loans

 

Total Leverage Ratio

 

Minimum Facility Attachment Ratio

Less than 6.00x

 

Lesser of (x) the Facility Attachment Ratio as of the date of acquisition of
such Loan and (y) 2.00x

Greater than or equal to 6.00x

 

0.00x

 

(d)                                 In the event that a Value Adjustment Event
results in the reduction of the Assigned Value of any Eligible Loan and,
subsequent to such reduction, either (i) the Net Senior Leverage Ratio (in the
case of any Value Adjustment Event pursuant to clause (a)(i) of such
definition), (ii) the Cash Interest Coverage Ratio (in connection with any Value
Adjustment Event pursuant to clause (b) of such definition), (iii) the Total
Leverage Ratio (in the case of any Value Adjustment Event pursuant to clause
(a)(ii) of such definition) or (iii) all of the Net Senior Leverage Ratio, Cash
Interest Coverage Ratio and Total Leverage Ratio (in the case of any Value
Adjustment Event pursuant to clauses (a) and (b) of such definition) is or are
increased to the applicable levels reported

 

6

--------------------------------------------------------------------------------



 

on the Purchase Date of such Loan, then the Borrower may, by written notice to
the Administrative Agent, request that the Assigned Value of such Loan be
re-determined in accordance with terms of the definition of “Assigned Value” in
this Section 1.1; provided that the resulting increase (if any) to the Assigned
Value of such Eligible Loan shall be no greater than the Assigned Value as of
the Purchase Date of such Loan; and

 

(e)                                  The Assigned Value shall be zero for any
Loan that is not an Eligible Loan.

 

On any Business day, the Borrower may request that the Administrative Agent
reevaluate the Assigned Value of any Loan, which the Administrative Agent may do
in its sole discretion.  Any Assigned Value determined hereunder with respect to
any Loan on any date after the date such Loan is transferred to the Borrower
shall be communicated by the Administrative Agent to the Borrower, the
Collateral Manager, the Collateral Custodian and the Lenders.

 

“Assigned Value Notice”: A notice delivered by the Administrative Agent to the
Borrower and the Collateral Custodian specifying the value of a Loan determined
in accordance with terms of the definition of “Assigned Value” in this
Section 1.1, which notice shall include the reasons supporting the
Administrative Agent’s determination that a Value Adjustment Event has occurred.

 

“Availability”:  As of any day, an amount equal to the excess, if any, of
(i) the Borrowing Base minus (ii) the Advances Outstanding on such day; provided
that (A) at all times during the continuation of a Curable BDC Asset Coverage
Event, the Availability shall be zero and (B) at all times on and after the
earliest to occur of the Revolving Period End Date, the Revolving Period
Termination Date and the Termination Date, the Availability shall be zero.

 

“Available Funds”:  With respect to any Payment Date, all amounts on deposit in
the Collection Account (including, without limitation, any Collections) as of
the last day of the related Collection Period.

 

“Bail-In Action”:  The exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation”:  With respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bankruptcy Code”:  The United States Bankruptcy Reform Act of 1978 (11 U.S.C. §
101, et seq.), as amended from time to time.

 

“Base Rate”: For any day, the rate per annum (rounded upward, if necessary, to
the next 1/16 of 1%) equal to the greater of (a) the Federal Funds Rate in
effect on such day plus ½ of 1% and (b) the Prime Rate in effect on such day.

 

7

--------------------------------------------------------------------------------



 

“BDC”:  New Mountain Finance Corporation, a Delaware corporation that has
elected to be regulated as a business development company under the 1940 Act.

 

“BDC Reporting Date”:  Any date on which the BDC publically files its financial
statements.

 

“Beneficial Ownership Certification”:  A certification regarding beneficial
ownership required by the Beneficial Ownership Regulation, which certification
shall be substantially similar in form and substance to the form of
Certification Regarding Beneficial Owners of Legal Entity Customers published
jointly, in May 2018, by the Loan Syndications and Trading Association and
Securities Industry and Financial Markets Association.

 

“Beneficial Ownership Regulation”:  31 C.F.R. § 1010.230.

 

“Borrower”: The meaning specified in the Preamble.

 

“Borrower LLC Agreement”: The Third Amended and Restated Limited Liability
Company Agreement of the Borrower, dated as of December 18, 2014, as the same
may be amended, restated, modified or supplemented from time to time.

 

“Borrower’s Notice”:  Any (a) Funding Notice or (b) Reinvestment Notice.

 

“Borrowing Base”:  As of any Measurement Date, an amount equal to the greater of
(A) zero and (B) the least of:

 

(a)                                 an amount equal to (i) the product of
(x) the Aggregate OLB on such date minus the Excess Concentration Amount on such
date and (y) the Weighted Average Advance Rate on such date, plus (ii) the
amount on deposit in the Principal Collection Account on such date minus
(iii) the Unfunded Exposure Equity Amount on such date plus (iv) the amount on
deposit in the Unfunded Exposure Account on such date;

 

(b)                                 an amount equal to (i) the Aggregate OLB on
such date, minus (ii) the Required Minimum Equity Amount on such date, plus
(iii) the amount on deposit in the Principal Collection Account on such date,
minus (iv) the Unfunded Exposure Equity Amount on such date plus (v) the amount
on deposit in the Unfunded Exposure Account on such date minus (vi) the Excess
Concentration Amount; and

 

(c)                                  an amount equal to (i) the Facility Amount
as of such date, minus (ii) the Aggregate Unfunded Exposure Amount on such date,
plus (iii) the amount on deposit in the Unfunded Exposure Account on such date.

 

“Borrowing Base Certificate”:  A certificate, in the form of Exhibit A-4,
setting forth, among other things, the calculation of the Borrowing Base as of
each Measurement Date.

 

“Breakage Costs”:  With respect to any Lender, any amount or amounts as shall
compensate such Lender for any loss, cost or expense incurred by such Lender (as
determined by the applicable Lender in such Lender’s reasonable discretion, but
excluding the Applicable Spread) as a result of a payment by the Borrower of
Advances Outstanding or Interest other than

 

8

--------------------------------------------------------------------------------



 

on a Payment Date.  All Breakage Costs shall be due and payable hereunder on
each Payment Date in accordance with Section 2.7 and Section 2.8.  The
determination by the applicable Lender of the amount of any such loss, cost or
expense shall be conclusive absent manifest error.

 

“Broadly Syndicated Loan”:  Any First Lien Loan issued pursuant to an Underlying
Instrument governing the issuance of Indebtedness of the related Obligor having
an aggregate principal amount (whether drawn or undrawn) of $250,000,000 or
greater and with a related Obligor with EBITDA of at least $50,000,000 for the
twelve months immediately prior to the acquisition of such Loan by the Borrower.

 

“Business Day”:  Any day (other than a Saturday or a Sunday) on which banks are
not required or authorized to be closed in New York, New York, the location of
the Collateral Custodian’s Corporate Trust Office or, solely with respect to the
determination of the LIBOR Rate, London, England.

 

“Cash”: Cash or legal currency of the United States of America as at the time
shall be legal tender for payment of all public and private debts.

 

“Cash Interest Coverage Ratio”: With respect to any Loan for any Relevant Test
Period, either (a) the meaning of “Cash Interest Coverage Ratio” or comparable
definition set forth in the Underlying Instruments for such Loan, or (b) in the
case of any Loan with respect to which the related Underlying Instruments do not
include a definition of “Cash Interest Coverage Ratio” or comparable definition,
the ratio of (i) EBITDA to (ii) Cash Interest Expense of such Obligor with
respect to the applicable Relevant Test Period, as calculated by the Borrower
and Collateral Manager in good faith.

 

“Cash Interest Expense”: With respect to any Obligor for any period, the amount
which, in conformity with GAAP, would be set forth opposite the caption
“interest expense” or any like caption reflected on the most recent financial
statements delivered by such Obligor to the Borrower for such period.

 

“Certificated Security”:  The meaning specified in Section 8-102(a)(4) of the
UCC.

 

“Change of Control”:  Any of the following:

 

(a)                                 the creation, imposition or, to the
knowledge of the Borrower or the Collateral Manager, threatened imposition of
any Lien on any limited liability company membership interest in the Borrower;

 

(b)                                 the Borrower LLC Agreement shall fail to be
in full force and effect;

 

(c)                                  the failure of the Collateral Manager to
directly or indirectly own 100% of the limited liability company membership
interests in the Borrower;

 

(d)                                 the dissolution, termination or liquidation
in whole or in part, transfer or other disposition of all or substantially all
of the assets of the Collateral Manager; or

 

(e)                                  any Taxable Entity Agreement shall fail to
be in full force and effect.

 

9

--------------------------------------------------------------------------------



 

“Clearing Agency”:  An organization registered as a “clearing agency” pursuant
to Section 17A of the Exchange Act.

 

“Code”:  The Internal Revenue Code of 1986, as amended from time to time, and
the regulations promulgated or issued thereunder.

 

“Collateral”:  All of the Borrower’s right, title and interest in, to and under
(in each case, whether now owned or existing, or hereafter acquired or arising)
all accounts (as defined in the UCC), General Intangibles, Instruments and
Investment Property and any and all other property of any type or nature owned
by it, including but not limited to:

 

(a)                                 all Loans, Permitted Investments and Equity
Securities, all payments thereon or with respect thereto and all contracts to
purchase, commitment letters, confirmations and due bills relating to any Loans,
Permitted Investments or Equity Securities;

 

(b)                                 the Accounts and all Cash and Financial
Assets credited thereto and all income from the investment of funds therein;

 

(c)                                  all Transaction Documents to which the
Borrower is a party;

 

(d)                                 all funds; and

 

(e)                                  all accounts, accessions, profits, income
benefits, proceeds, substitutions and replacements, whether voluntary or
involuntary, of and to any of the property of the Borrower described in the
preceding clauses.

 

“Collateral Account”: One or more Securities Accounts created and maintained on
the books and records of the Collateral Custodian entitled “Collateral Account”
in the name of the Borrower and subject to the Lien of the Administrative Agent
for the benefit of the Secured Parties.

 

“Collateral Custodian”:  Wells Fargo, not in its individual capacity, but solely
as Collateral Custodian, its successor in interest pursuant to Section 7.3 or
such Person as shall have been appointed Collateral Custodian pursuant to
Section 7.5.

 

“Collateral Custodian Fee”:  The fees, expenses and indemnities set forth as
such in the Collateral Custodian Fee Letter and as provided for in this
Agreement or any other Transaction Document.

 

“Collateral Custodian Fee Letter”:  The Fee Schedule, updated as of December 17,
2014, as acknowledged by the Collateral Manager.

 

“Collateral Custodian Termination Notice”:  The meaning specified in
Section 7.5.

 

“Collateral Manager”:  The meaning specified in the Preamble.

 

“Collateral Manager Default”: The occurrence of any one or more of the
following:

 

10

--------------------------------------------------------------------------------



 

(a)                                 the Collateral Manager fails to observe or
perform in any material respect any covenant or agreement applicable to it in
any Transaction Document (it being understood and agreed that the Collateral
Manager shall have no responsibility for the creditworthiness or continuing
eligibility of any Eligible Loan) and such failure continues unremedied for a
period of 30 days (if such failure can be remedied) after the earlier to occur
of (A) a Responsible Officer of the Collateral Manager’s actual knowledge of
such failure or (B) its receipt of written notice of such failure;

 

(b)                                 the occurrence of an Event of Default
described in any of Sections 9.1(b), (c) or (d) that results primarily from any
material breach by the Collateral Manager of its duties under the Transaction
Documents and which continues to be unremedied for a period of ten (10) Business
Days;

 

(c)                                  an Insolvency Event shall occur with
respect to the Collateral Manager;

 

(d)                                 (A) the occurrence of an act by the
Collateral Manager that constitutes fraud or criminal activity in the
performance of its obligations under the Transaction Documents (as determined
pursuant to a final adjudication by a court of competent jurisdiction), (B) the
Collateral Manager being convicted (after all appeals and the expiration of time
to appeal) of a criminal offense materially related to its business of providing
asset management services or (C) any responsible officer of the Collateral
Manager primarily responsible for the performance by the Collateral Manager of
its obligations under the Transaction Documents (in the performance of his or
her investment management duties) is convicted (after all appeals and the
expiration of time to appeal)  of a criminal offense materially related to the
business of the Collateral Manager providing asset management services and
continues to have responsibility for the performance by the Collateral Manager
under the Transaction Documents for a period of 30 days after the final such
appeal;

 

(e)                                  any failure by the Collateral Manager to
make any payment, transfer or deposit into the Collection Account as required by
this Agreement which continues unremedied for a period of two (2) Business Days;

 

(f)                                   the failure of the Collateral Manager to
make any payment when due (after giving effect to any related grace period) with
respect to any recourse debt or other obligations, which debt or other
obligations are in excess of United States $15,000,000, individually or in the
aggregate, or the occurrence of any event or condition that has resulted in the
acceleration of such recourse debt or other obligations, whether or not waived;

 

(g)                                  the Collateral Manager shall cease to be
the sole member of the Borrower or, other than in accordance with Section 6.10
or 6.11, shall cease to act in the capacity of Collateral Manager;

 

(h)                                 the occurrence or existence of any change
with respect to the Collateral Manager which the Administrative Agent in its
sole discretion determines has a Material Adverse Effect (provided that, the
withdrawal of the Collateral Manager’s election to be regulated as a business
development company shall not constitute a Material Adverse Effect on the
Collateral Manager);

 

11

--------------------------------------------------------------------------------



 

(i)                                     any Change of Control described in
clause (c), (d) or (e) of the definition thereof occurs;

 

(j)                                    any failure by the Collateral Manager to
deliver any Required Reports hereunder on or before the date occurring two
(2) Business Days after the date such report is required to be made or given, as
the case may be, under the terms of this Agreement; or

 

(k)                                 the rendering against the Collateral Manager
of one or more final judgments, decrees or orders for the payment of money in
excess of United States $15,000,000, individually or in the aggregate, and the
continuance of such judgment, decree or order unsatisfied and in effect for any
period of more than sixty (60) consecutive days without a stay of execution.

 

“Collateral Manager Termination Notice”: The meaning specified in Section 6.11

 

“Collection Account”:  Collectively, the Interest Collection Account and the
Principal Collection Account.

 

“Collection Period”:  The period from but excluding the Determination Date
immediately preceding the previous Payment Date to and including the
Determination Date immediately preceding the current Payment Date (or, in the
case of the final Payment Date, to and including such Payment Date).

 

“Collections”:  All cash collections and other cash proceeds of any Collateral,
including, without limitation or duplication, any Interest Collections,
Principal Collections, collections on Permitted Investments or other amounts
received in respect thereof (but excluding any Excluded Amounts).

 

“Commitment”:  With respect to each Lender, the commitment of such Lender to
make Loan Advances in accordance herewith in an amount up to (a) prior to the
earlier to occur of the applicable Revolving Period End Date or the Termination
Date and unless a Curable BDC Asset Coverage Event has occurred and is
continuing, the dollar amount set forth opposite such Lender’s name on Annex B
hereto or the amount set forth as such Lender’s “Commitment” on Schedule I to
the Joinder Supplement relating to such Lender, as such amounts may be reduced,
increased or assigned from time to time pursuant to the terms of this Agreement,
and (b) if a Curable BDC Asset Coverage Event has occurred and is continuing and
on or after the earlier to occur of the applicable Revolving Period End Date or
the Termination Date, zero.

 

“Connection Income Taxes”:  Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Contractual Obligation”:  With respect to any Person, any provision of any
securities issued by such Person or any indenture, mortgage, deed of trust,
contract, undertaking, agreement, instrument or other document to which such
Person is a party or by which it or any of its property is bound or to which
either is subject.

 

12

--------------------------------------------------------------------------------



 

“Corporate Trust Office”: The designated corporate trust office of the
Collateral Custodian specified on Annex A or such other address within the
United States as the Collateral Custodian may designate from time to time by
notice to the Administrative Agent.

 

“Covenant Compliance Period”:  The period beginning on the A&R Effective Date
and ending on the date on which all Commitments have been terminated and the
Obligations have been paid in full (other than contingent indemnification and
reimbursement obligations for which no claim giving rise thereto has been
asserted).

 

“Credit and Collection Policy”:  The written credit policies and procedures
manual of the Collateral Manager set forth on Schedule IV, as such credit and
collection policy may be as amended or supplemented from time to time in
accordance with Section 5.1(h).

 

“Curable BDC Asset Coverage Event”:  The meaning specified in Section 5.1(s).

 

“Default”:  Any event that, with the giving of notice or the lapse of time, or
both, would become an Event of Default.

 

“Defaulting Lender”:  Any Lender that (i) has failed to fund any portion of the
Advances or participations in Swingline Advances required to be funded by it
hereunder within one Business Day of the date required to be funded by it
hereunder, (ii) has otherwise failed to pay over to the Administrative Agent or
any other Lender any other amount required to be paid by it hereunder within
three Business Days of the date when due, unless such amount is the subject of a
good faith dispute, (iii) has notified the Borrower, the Administrative Agent or
any other Lender in writing that it does not intend to comply with any of its
funding obligations under this Agreement or has made a public statement to the
effect that it does not intend to comply or has failed to comply with its
funding obligations under this Agreement or generally under other agreements in
which it commits or is obligated to extend credit or has failed to confirm in
writing within five (5) Business Days of any reasonable request by the
Administrative Agent or the Borrower that it intends to comply with its funding
obligations under this Agreement, (iv) has become or is insolvent or has become
the subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee or custodian appointed for it, or has taken any action in
furtherance of, or indicating its consent to, approval of or acquiescence in any
such proceeding or appointment or (v) becomes subject to a Bail-In Action.

 

“Delayed Draw Loan”:  A Loan that requires one or more future advances to be
made by the Borrower and which does not permit the re-borrowing of any amount
previously repaid by the related Obligor; provided that, such Loan shall only be
considered a Delayed Draw Loan for so long as any future funding obligations
remain in effect and only with respect to any portion which constitutes a future
funding obligation.

 

“Designated Loan”:  Any Loan that the Administrative Agent, in its sole
discretion, has designated as a “Designated Loan” on the related Approval Notice
solely for the purposes of determining the Assigned Value of such Loan in
reference to the “Minimum Facility Attachment Ratio” specified therefor and set
forth in the definition of “Assigned Value.”

 

“Determination Date”:  The last day of each calendar month; provided that, with
respect to the Termination Date, the Determination Date shall be the Termination
Date.

 

13

--------------------------------------------------------------------------------



 

“DIP Loan”:  Any Loan (i) with respect to which the related Obligor is a
debtor-in-possession as defined under the Bankruptcy Code, (ii) which has the
priority allowed pursuant to Section 364 of the Bankruptcy Code and (ii) the
terms of which have been approved by a court of competent jurisdiction (the
enforceability of which is not subject to any pending contested matter or
proceeding).

 

“Discretionary Sale”:  The meaning specified in Section 2.14(b).

 

“Discretionary Sale Date”:  With respect to any Discretionary Sale, the Business
Day on which such Discretionary Sale occurs.

 

“Distressed Loan”:  Any Loan (a)(i) that is issued pursuant to an Underlying
Instrument governing the issuance of Indebtedness having an aggregate principal
amount (whether drawn or undrawn) of less than U.S.$250,000,000 at the time of
issuance, (ii) with respect to which the EBITDA of the related Obligor set forth
on the most recently delivered financial statements is less than $50,000,000 and
(iii) either (x) for which bid side prices cannot be obtained from at least two
Approved Broker Dealers or (y) for which the average bid side prices obtained
from Approved Broker Dealers is less than 80% (expressed as a percentage of par)
or (b)(i) that is a Non-First Lien Loan, (ii) for which the average bid side
prices obtained from Approved Broker Dealers is less than 95% (expressed as a
percentage of par) and (iii) for which the Total Leverage Ratio of the related
Obligor with respect to such Non-First Lien Loan is greater than 6.00.

 

“Dollars”:  Means, and the conventional “$” signifies, the lawful currency of
the United States.

 

“EBITDA”: With respect to the Relevant Test Period with respect to the related
Loan, the meaning of “EBITDA”, “Adjusted EBITDA” or any comparable definition in
the related Underlying Instruments, and in any case that “EBITDA”, “Adjusted
EBITDA” or such comparable definition is not defined in such Underlying
Instruments, an amount, for the Obligor on such Loan and any parent or
subsidiary that is obligated pursuant to the Underlying Instruments for such
Loan (determined on a consolidated basis without duplication in accordance with
GAAP) equal to earnings from continuing operations for such period plus
(a) interest expense, (b) income taxes, (c) depreciation and amortization for
such Relevant Test Period (to the extent deducted in determining earnings from
continuing operations for such period), (d) amortization of intangibles
(including, but not limited to, goodwill, financing fees and other capitalized
costs), other non-cash charges and organization costs, (e) extraordinary losses
in accordance with GAAP, (f) one-time, non-recurring non-cash charges consistent
with the compliance statements and financial reporting packages provided by the
Obligors, and (g) and any other item the Borrower and the Administrative Agent
mutually deem to be appropriate; provided that, with respect to any Obligor for
which four full fiscal quarters of economic data are not available, EBITDA shall
be determined for such Obligor based on annualizing the economic data from the
reporting periods actually available.

 

“EEA Financial Institution”:  (a) Any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA

 

14

--------------------------------------------------------------------------------



 

Member Country which is a subsidiary of an institution described in clauses
(a) or (b) of this definition and is subject to consolidated supervision with
its parent.

 

“EEA Member Country”:  Any of the member states of the European Union, Iceland,
Liechtenstein, and Norway.

 

“EEA Resolution Authority”:  Any public administrative authority or any person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Eligible Loan”:  Each Loan (A) for which the Administrative Agent and the
Collateral Custodian have received (or, in accordance with clause (b) of the
definition of “Required Loan Documents”, the Collateral Custodian will receive)
the related Required Loan Documents; (B) that has been approved by the
Administrative Agent in its sole discretion on or prior to the date of the
related Transaction; and (C) that satisfies each of the following eligibility
requirements (unless the Administrative Agent in its sole discretion agrees to
waive any such eligibility requirement with respect to such Loan):

 

(a)                                 such Loan is a First Lien Loan, a Specified
Loan or a Second Lien Loan;

 

(b)                                 such Loan is denominated and payable only in
Dollars in the United States and does not permit the currency in which such Loan
is payable to be changed; provided that the sum of the OLBs of all Loans
denominated in a currency other than Dollars may comprise up to 5% of the
Aggregate OLB;

 

(c)                                  the acquisition of such Loan will not cause
the Borrower or the pool of Collateral to be required to register as an
investment company under the 1940 Act;

 

(d)                                 such Loan does not constitute a DIP Loan;

 

(e)                                  the primary Underlying Asset for such Loan
is not real property;

 

(f)                                   such Loan is in the form of and is treated
as indebtedness of the related Obligor for United States federal income tax
purposes and is not a United States real property interest as defined under
Section 897 of the Code;

 

(g)                                  as of  the date such Loan is first included
as part of the Collateral hereunder (or, if earlier, under any of the Existing
Loan and Security Agreements), such Loan is not delinquent in payment after
taking into account any applicable grace or cure period;

 

(h)                                 such Loan and any Underlying Assets comply
in all material respects with all Applicable Laws;

 

(i)                                     such Loan is eligible under its
Underlying Instruments (giving effect to the provisions of Sections 9-406 and
9-408 of the UCC) to be sold to the Borrower and to have a security interest
therein granted to the Administrative Agent, as agent for the Secured Parties;

 

15

--------------------------------------------------------------------------------



 

(j)                                    such Loan, together with the Underlying
Instruments related thereto, (i) is, to the knowledge of the Borrower following
the Borrower’s completion of customary due diligence, in full force and effect
and constitutes the legal, valid and binding obligation of the related Obligor
enforceable against such Obligor in accordance with its terms, subject to
customary bankruptcy, insolvency and equity limitations, (ii) is not subject to
any litigation, dispute or offset, and (iii) contains provisions substantially
to the effect that the Obligor’s payment obligations thereunder are absolute and
unconditional without any right of rescission, setoff, counterclaim or defense
for any reason against the Borrower or any assignee thereof except as required
by law;

 

(k)                                 such Loan (i) was originated by the Borrower
(and underwritten by New Mountain Finance Advisers BDC, L.L.C., the investment
advisor of the Collateral Manager, on behalf of the Borrower and its
Affiliates), or was purchased by the Borrower from a third-party (and
re-underwritten by New Mountain Finance Advisers BDC, L.L.C., the investment
advisor of the Collateral Manager, on behalf of the Borrower and its
Affiliates), in each case in accordance with the Credit and Collection Policy,
and (ii) is fully documented;

 

(l)                                     the Borrower has good and marketable
title to, and is the sole owner of, such Loan, and (ii) the Borrower has granted
to the Administrative Agent a valid and perfected first-priority (subject to
Permitted Liens) security interest in the Loan and Underlying Instruments, for
the benefit of the Secured Parties;

 

(m)                             such Loan, and any payment made with respect to
such Loan, is not subject to any withholding tax unless the Obligor thereon is
required under the terms of the related Underlying Instrument to make “gross-up”
payments that cover the full amount of such withholding tax on an after-tax
basis (subject to customary carveouts);

 

(n)                                 all material consents, licenses, approvals
or authorizations of, or registrations or declarations with, any Governmental
Authority or any other Person required to be obtained, effected or given in
connection with the making, acquisition, transfer or performance of such Loan
have been duly obtained, effected or given and are in full force and effect;

 

(o)                                 such Loan and the Underlying Instruments
related thereto, are eligible to be sold, assigned or transferred to the
Borrower, and neither the sale, transfer or assignment of such Loan to the
Borrower, nor the granting of a security interest hereunder to the
Administrative Agent, violates, conflicts with or contravenes in any material
respect any Applicable Law or any contractual or other restriction, limitation
or encumbrance binding on the Borrower;

 

(p)                                 such Loan requires the related Obligor to
pay customary maintenance, repair, insurance and taxes, together with all other
ancillary costs and expenses, with respect to the related, underlying collateral
of such Loan;

 

(q)                                 such Loan has an original term to stated
maturity that does not exceed ten (10) years;

 

(r)                                    the Underlying Instruments for such Loan
do not contain a confidentiality provision that would prohibit the
Administrative Agent or any Secured Party from obtaining all

 

16

--------------------------------------------------------------------------------



 

necessary information with regard to such Loan, so long as the Administrative
Agent or such Secured Party, as applicable, has agreed to maintain the
confidentiality of such information in accordance with the provisions of such
Underlying Instruments;

 

(s)                                   such Loan requires (i) periodic payments
of accrued and unpaid interest in cash (x) in a minimum amount of (A) if such
Loan has a floating interest rate based on LIBOR, such LIBOR rate plus 2% per
annum, (B) if such Loan has a floating interest rate based on the Prime Rate,
the Prime Rate or (C) if such Loan has a fixed interest rate, 6% per annum and
(y) on a current basis no less frequently than semi-annually and (ii) a fixed
amount of principal payable in cash no later than its stated maturity;

 

(t)                                    if such Loan is a registration-required
obligation within the meaning of Section 163(f)(2) of the Code, such Loan is
Registered;

 

(u)                                 such Loan is not a participation interest;

 

(v)                                 all information provided by the Borrower or
the Collateral Manager with respect to the Loan is true, correct and complete in
all material respects as of the date such information is provided;

 

(w)                               such Loan (A) is not an Equity Security and
(B) does not provide for the conversion or exchange into an Equity Security at
any time on or after the date it is included as part of the Collateral;

 

(x)                                 such Loan does not constitute Margin Stock;

 

(y)                                 unless such Loan is a Delayed Draw Loan or a
Revolving Loan, such Loan does not require the Borrower to make advances in
respect of such Loan at any time after the Borrower’s purchase of such Loan;
provided that, if such Loan is a Delayed Draw Loan or a Revolving Loan, the
acquisition of such Loan would not cause the sum of the OLBs of all Loans that
are Delayed Draw Loans or Revolving Loans plus the Aggregate Unfunded Exposure
Amount to exceed the greater of (i) 10% of the Aggregate OLB plus the Aggregate
Unfunded Exposure Amount as of such date and (ii) the Applicable Future Funding
Limit Amount set forth on Annex C;

 

(z)                                  the Obligor of such Loan is an Eligible
Obligor; provided that with respect to clause (f) of such term, only the Loans
or portions thereof exceeding the thresholds set forth in such clause (f) shall
be deemed to be Loans with Obligors that are not Eligible Obligors; and

 

(aa)                          such Loan satisfies such other eligibility
criteria as may be mutually agreed upon by the Administrative Agent and the
Borrower prior to the applicable Advance Date.

 

For purposes of determining compliance with clause (B) of the definition of
“Eligible Loan,” each Loan included in the Loan Schedule set forth on Schedule
III hereto as of the A&R Effective Date shall be deemed to be approved by the
Administrative Agent.

 

“Eligible Obligor”:  Any Obligor:

 

17

--------------------------------------------------------------------------------



 

(a)                                 that is a business organization (and not a
natural person) duly organized and validly existing under the laws of its
jurisdiction of organization;

 

(b)                                 that is not a Governmental Authority;

 

(c)                                  that is not an Affiliate of the Borrower or
the Collateral Manager;

 

(d)                                 that is organized or incorporated in (i) the
United States (or any State thereof) or (ii) if approved in writing by the
Administrative Agent in its sole discretion, any other country;

 

(e)                                  that is not the subject of an Insolvency
Event and, as of the date on which such Loan becomes part of the Collateral,
such Obligor has not, to the Borrower’s knowledge after completion of customary
due diligence, experienced a material adverse change in its financial condition;

 

(f)                                   where the sum of the OLBs of all Eligible
Loans made to such Obligor (including any Affiliate thereof) does not exceed
(i) the Applicable Top-3 Obligor Amount set forth on Annex C if such Obligor is
one of the three (3) largest Obligors (by aggregate OLB of all Eligible Loans to
such Obligor), (ii) the Applicable Next Top-3 Obligor Amount set forth on Annex
C if such Obligor is one of the next three (3) largest Obligors (by aggregate
OLB of all Eligible Loans to such Obligor (not including any Obligors described
in clause (i))) or (iii) the Applicable Other Obligor Amount set forth on Annex
C if neither clause (i) nor clause (ii) above apply; and

 

(g)                                  where the sum of the OLBs of Eligible Loans
that are Non-First Lien Loans made to such Obligor (including any Affiliate
thereof) does not exceed the Applicable Non-First Lien Loan Obligor Amount set
forth on Annex C.

 

“Equity Security”:  (i) Any equity security or any other security that is not
eligible for purchase by the Borrower as a Loan and (ii) any security purchased
as part of a “unit” with a Loan and that itself is not eligible for purchase by
the Borrower as a Loan.

 

“ERISA”:  The United States Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated or issued thereunder.

 

“ERISA Affiliate”:  (a) Any corporation that is a member of the same controlled
group of corporations (within the meaning of Section 414(b) of the Code) as the
Borrower, (b) a trade or business (whether or not incorporated) under common
control (within the meaning of Section 414(c) of the Code) with the Borrower, or
(c) a member of the same affiliated service group (within the meaning of
Section 414(m) of the Code) as the Borrower.

 

“EU Bail-In Legislation Schedule”:  The EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Eurodollar Disruption Event”:  The occurrence of any of the following:  (a) any
Lender shall have notified the Administrative Agent of a determination by such
Lender that it would be contrary to law or to the directive of any central bank
or other Governmental Authority (whether

 

18

--------------------------------------------------------------------------------



 

or not having the force of law) to obtain United States dollars in the London
interbank market to fund any Advance, (b) any Lender shall have notified the
Administrative Agent of a determination by such Lender that the rate at which
deposits of United States dollars are being offered to such Lender in the London
interbank market does not accurately reflect the cost to such Lender of making,
funding or maintaining any Advance, (c) any Lender shall have notified the
Administrative Agent of the inability of such Lender, as applicable, to obtain
United States dollars in the London interbank market to make, fund or maintain
any Advance or (d) the LIBOR Rate ceases to exist or be reported on Reuters
(unless this Agreement has been amended as set forth in clause (vi) of
Section 12.1).

 

“Event of Default”:  The meaning specified in Section 9.1.

 

“Excepted Persons”:  The meaning specified in Section 12.13(a).

 

“Excess Concentration Amount”: The greater of (a) zero and (b) the greater of
(x) the aggregate OLB of all Non-First Lien Loans minus the product of (A) the
Aggregate OLB and (B) 35% and (y) the aggregate OLB of all Second Lien Loans
minus the product of (A) the Aggregate OLB and (B) 25%.

 

“Exchange Act”:  The United States Securities Exchange Act of 1934, as amended,
and the rules and regulations promulgated thereunder.

 

“Excluded Amounts”:  Any amount received in the Collection Account with respect
to any Loan included as part of the Collateral, (i) which amount is attributable
to the reimbursement of payment by the Borrower or any Affiliate (other than
from amounts on deposit in the Collection Account) of any Tax, fee or other
charge imposed by any Governmental Authority on such Loan or on any Underlying
Assets or (ii) which amount was deposited into the Collection Account in error.

 

“Excluded Taxes”:  Any of the following Taxes imposed on or with respect to a
Recipient or required to be withheld or deducted from a payment to a Recipient,
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed as a result of such
Recipient being organized under the laws of, or having its principal office or,
in the case of any Lender, its applicable lending office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in an Advance or a Commitment
pursuant to a law in effect on the date on which (i) such Lender acquires such
interest in the Advance or Commitment or (ii) such Lender changes its lending
office, except in each case to the extent that, pursuant to Section 2.13,
amounts with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its lending office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 2.13(g) and (d) any U.S. federal
withholding Taxes imposed under FATCA.

 

“Existing A&R Loan and Security Agreement”:  The meaning specified in the
Recitals.

 

19

--------------------------------------------------------------------------------



 

“Existing Loan and Security Agreements”:  Collectively, the Existing A&R Loan
and Security Agreement, the Existing Operating Loan and Security Agreement and
the Existing SPV Loan and Security Agreement.

 

“Existing Operating Loan and Security Agreement”:  That certain Amended and
Restated Loan and Security Agreement, dated as of May 19, 2011 among the
Borrower, the Lenders, the Administrative Agent and the Collateral Custodian.

 

“Existing SPV Loan and Security Agreement”:  That certain Loan and Security
Agreement, dated as of October 27, 2010, among the Borrower, the Lenders, the
Administrative Agent and the Collateral Custodian

 

“Exposure Amount Shortfall”:  The meaning specified in Section 2.2(e).

 

“Extending Lender”:  The meaning specified in Section 2.3(c).

 

“Facility Amount”:  An amount equal to the lesser of (i) the aggregate
Commitments and (ii) $695,000,000, as such amount may vary from time to time
pursuant to Sections 2.1(c) and 2.3 hereof; provided that on or after the
earlier to occur of the Revolving Period End Date with respect to all
Commitments or the Termination Date, the Facility Amount shall mean the Advances
Outstanding.

 

“Facility Attachment Ratio”:  With respect to any Eligible Loan, as of any date
of determination, an amount equal to (a) if such Eligible Loan is a First Lien
Loan, the product of (i) the First Out Attachment Ratio, (ii) the applicable
Advance Rate and (iii) the Assigned Value, (b) if such Eligible Loan is a Second
Lien Loan or a Specified Loan, the sum of (i) the Net Senior Leverage Ratio and
(ii) the product of (A) the Total Leverage Ratio less the Net Senior Leverage
Ratio, (B) the applicable Advance Rate and (C) the Assigned Value, and (d) if
such Eligible Loan is a Designated Loan, the applicable Facility Attachment
Ratio calculation above for a First Lien Loan.

 

“Facility Maturity Date”:  The two-year anniversary of the Revolving Period End
Date with respect to all the Commitments.

 

“FATCA”:  Sections 1471 through 1474 of the Code, as in effect on the A&R
Effective Date (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof, any agreements entered
into pursuant to Section 1471(b)(1) of the Code and any intergovernmental
agreements (or related legislation or official administrative rules or
practices) implementing the foregoing.

 

“FDIC”:  The Federal Deposit Insurance Corporation, and any successor thereto.

 

“Federal Funds Rate”:  For any day, a per annum rate equal to the weighted
average of the overnight federal funds rates as in Federal Reserve Board
Statistical Release H.15(519) or any successor or substitute publication
selected by the Administrative Agent for such day (or, if such day is not a
Business Day, for the next preceding Business Day), or, if for any reason such
rate is not available on any day, the rate determined, in the sole discretion of
the Administrative

 

20

--------------------------------------------------------------------------------



 

Agent, to be the rate at which overnight federal funds are being offered in the
national federal funds market at 9:00 a.m. on such day.

 

“Fee Letter”:  Any Fee Letter among the Borrower, the Administrative Agent
and/or any Lenders, as the same may be amended, restated, modified or
supplemented from time to time.

 

“Financial Asset”:  The meaning specified in Section 8-102(a)(9) of the UCC.

 

“Financial Sponsor”:  Any Person, including any Subsidiary of such Person, whose
principal business activity is acquiring, holding, and selling investments
(including controlling interests) in otherwise unrelated companies that each are
distinct legal entities with separate management, books and records and bank
accounts, whose operations are not integrated with one another and whose
financial condition and creditworthiness are independent of the other companies
so owned by such Person.

 

“First Lien Loan”:  A Loan (other than a Specified Loan) (i) that is not (and
cannot by its terms become) subordinate in right of payment to any obligation of
the Obligor in any bankruptcy, reorganization, arrangement, insolvency,
moratorium or liquidation proceedings, (ii) that is secured by a pledge of
collateral, which security interest is validly perfected and first priority
(subject to Liens permitted under the related Underlying Instruments that are
reasonable and customary for similar loans, and Liens accorded priority by law
in favor of the United States or any state or agency thereof)
under Applicable Law and (iii) the Collateral Manager determines in good faith
that the value of the collateral securing the Loan on or about the time of
origination equals or exceeds the outstanding principal balance of the Loan plus
the aggregate outstanding balances of all other loans of equal or higher
seniority secured by the same collateral.

 

“First Out Attachment Ratio”:  With respect to any Eligible Loan, as of any date
of determination, an amount equal to the “senior net leverage ratio” or any
comparable term relating to any “first out” senior secured Indebtedness in the
Underlying Instruments for such Loan; provided that if the “senior net leverage
ratio” or such comparable term is not defined in the Underlying Instruments,
then the First Out Attachment Ratio shall be the ratio of such “first out”
senior secured Indebtedness (less Unrestricted Cash) to EBITDA, as calculated by
the Collateral Manager in good faith using information from calculations
consistent with the relevant compliance statements and financial reporting
packages provided by the relevant Obligor as per the requirements of the
Underlying Instruments.  For the avoidance of doubt, “first out” senior secured
Indebtedness refers to all or any portion of such Loan that constitutes first
lien senior secured Indebtedness that is not (and cannot by its terms become)
subordinate in right of payment to any obligation of the relevant Obligor in any
bankruptcy, reorganization, arrangement, insolvency, moratorium or liquidation
proceedings.

 

“Fitch”:  Fitch Ratings, Inc. or any successor thereto.

 

“Foreign Lender”:  A Lender that is not a U.S. Person.

 

“Fronting Exposure”:  At any time there is a Defaulting Lender, with respect to
the Swingline Lender, such Defaulting Lender’s Pro Rata Share of Swingline
Advances other than Swingline Advances as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders, repaid by the
Borrower or for which cash collateral or other credit

 

21

--------------------------------------------------------------------------------



 

support acceptable to the Swingline Lender shall have been provided in
accordance with the terms hereof.

 

“Funding Date”:  With respect to any Loan Advance, the Business Day following
the Business Day of receipt (or in the case of any Swingline Advance, the
Business Day of receipt) by the Administrative Agent (which shall promptly
deliver the same to each Revolving Lender or, in the case of any Swingline
Advance, the Swingline Lender) of a Funding Notice and other required deliveries
in accordance with Section 2.2.

 

“Funding Notice”:  A notice in the form of Exhibit A-1 requesting an Advance,
including the items required by Section 2.2.

 

“GAAP”:  Generally accepted accounting principles as in effect from time to time
in the United States.

 

“General Intangible”:  The meaning specified in Section 9-102(a)(42) of the UCC.

 

“Governmental Authority”:  With respect to any Person, any nation or government,
any state or other political subdivision thereof, any central bank (or similar
monetary or regulatory authority) thereof, any body or entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government and any court or arbitrator having jurisdiction over
such Person.

 

“Highest Required Investment Category”:  (i)  With respect to ratings assigned
by Moody’s, “Aa2” or “P-1” for one (1) month instruments, “Aa2” and “P-1” for
three (3) month instruments, “Aa3” and “P-1” for six (6) month instruments and
“Aa2” and “P-1” for instruments with a term in excess of six (6) months,
(ii) with respect to rating assigned by S&P, “A-1” for short-term instruments
and “A” for long-term instruments, and (iii) with respect to rating assigned by
Fitch (if such investment is rated by Fitch), “F-1+” for short-term instruments
and “AAA” for long-term instruments.

 

“Increased Costs”:  Any amounts that an Affected Party has notified the Borrower
pursuant to Section 2.12(d) are required to be paid by the Borrower to an
Affected Party pursuant to Section 2.12.

 

“Indebtedness”:  With respect to any Person at any date, (a) all indebtedness of
such Person for borrowed money or for the deferred purchase price of property or
services (other than current liabilities incurred in the ordinary course of
business and payable in accordance with customary trade practices) or that is
evidenced by a note, bond, debenture or similar instrument or other evidence of
indebtedness customary for indebtedness of that type, (b) all obligations of
such Person under leases that have been or should be, in accordance with GAAP,
recorded as capital leases, (c) all obligations of such Person in respect of
acceptances issued or created for the account of such Person, (d) all
liabilities secured by any Lien on any property owned by such Person even though
such Person has not assumed or otherwise become liable for the payment thereof,
(e) all indebtedness, obligations or liabilities of that Person in respect of
derivatives, and (f) all obligations under direct or indirect guaranties in
respect of obligations (contingent or otherwise) to purchase or otherwise
acquire, or to otherwise assure a creditor against loss in

 

22

--------------------------------------------------------------------------------



 

respect of, indebtedness or obligations of others of the kind referred to in
clauses (a) through (e) above.

 

“Indemnified Amounts”:  The meaning specified in Section 10.1(a).

 

“Indemnified Parties”:  The meaning specified in Section 10.1(a).

 

“Indemnified Taxes”:  (a) Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of the Borrower
under any Transaction Document and (b) to the extent not otherwise described in
(a), Other Taxes.

 

“Independent”:  As to any Person, any other Person (including, in the case of an
accountant or lawyer, a firm of accountants or lawyers, and any member thereof,
or an investment bank and any member thereof) who (a) does not have and is not
committed to acquire any material direct or any material indirect financial
interest in such Person or in any Affiliate of such Person (other than the
payment of any amounts as compensation for actual services rendered), and (b) is
not connected with such Person as an Officer, employee, promoter, underwriter,
voting trustee, partner, director or Person performing similar functions. 
“Independent” when used with respect to any accountant may include an accountant
who audits the books of such Person if in addition to satisfying the criteria
set forth above the accountant is independent with respect to such Person within
the meaning of Rule 101 of the Code of Professional Conduct of the American
Institute of Certified Public Accountants.

 

“Independent Manager”:  The meaning specified in Section 4.1(t)(xxv).

 

“Indorsement”:  The meaning specified in Section 8-102(a)(11) of the UCC, and
“Indorsed” has a corresponding meaning.

 

“Ineligible Assignee”: Any private investment company, investment firm,
investment partnership, private equity fund or other private equity investment
vehicle.

 

“Initial Assigned Value”: With respect to any Loan, the “Initial Assigned
Value”, if any, set forth on the related Approval Notice by the Administrative
Agent in its sole discretion.

 

“Insolvency Event”:  With respect to a specified Person, (a) the filing of a
decree or order for relief by a court having jurisdiction over such Person or
any substantial part of its property in an involuntary case under any applicable
Insolvency Law now or hereafter in effect, or appointing a receiver, liquidator,
assignee, custodian, trustee, sequestrator or similar official for such Person
or for any substantial part of its property, or ordering the winding-up or
liquidation of such Person’s affairs, and such decree, order or appointment
shall remain unstayed and in effect for a period of sixty (60) consecutive days,
(b) the commencement by such Person of a voluntary case under any applicable
Insolvency Law now or hereafter in effect, or the consent by such Person to the
entry of an order for relief in an involuntary case under any such law, (c) the
consent by such Person to the appointment of or taking possession by a receiver,
liquidator, assignee, custodian, trustee, sequestrator or similar official for
such Person or for any substantial part of its property, or the making by such
Person of any general assignment for the benefit of creditors, or (d) the
failure by such Person generally to pay its debts as such debts become due, or
the taking of action by such Person in furtherance of any of the foregoing.

 

23

--------------------------------------------------------------------------------



 

“Insolvency Laws”:  The Bankruptcy Code and all other applicable liquidation,
conservatorship, bankruptcy, moratorium, rearrangement, receivership,
insolvency, reorganization, suspension of payments, or similar debtor relief
laws from time to time in effect affecting the rights of creditors generally.

 

“Insolvency Proceeding”:  Any case, action or proceeding before any court or
other Governmental Authority relating to any Insolvency Event.

 

“Instrument”:  The meaning specified in Section 9-102(a)(47) of the UCC.

 

“Interest”:  For each Accrual Period, the sum of the amounts determined (with
respect to each day during such Accrual Period) in accordance with the following
formula:

 

IR x P x 1
                                                D

 

where:

 

 

IR

=

the Interest Rate for such day;

 

 

 

 

 

P

=

the Advances Outstanding on such day; and

 

 

 

 

 

D

=

360 days (or, to the extent the Interest Rate for such day is determined
pursuant to the proviso of the definition thereof, 365 or 366 days, as
applicable).

 

provided that (i) no provision of this Agreement shall require the payment or
permit the collection of Interest in excess of the maximum permitted by
Applicable Law and (ii) Interest shall not be considered paid by any
distribution if at any time such distribution is rescinded or must otherwise be
returned for any reason.

 

“Interest Collections”:  All payments of interest, late fees, amendment fees,
prepayment fees and premiums, extension fees, consent fees and waiver fees on
Loans and Permitted Investments, including any payments of accrued interest
received on the sale of Loans or Permitted Investments and all payments of
principal (including principal prepayments) on Permitted Investments purchased
with the proceeds described in this definition, in each case, received in cash
by or on behalf of the Borrower or Collateral Custodian; provided that, Interest
Collections shall not include (x) Sale Proceeds representing accrued interest
that are applied toward payment for accrued interest on the purchase of a Loan
and (y) interest received in respect of a Loan (including in connection with any
sale thereof), which interest was purchased with Principal Collections.

 

“Interest Collection Account”:  One or more Securities Accounts created and
maintained on the books and records of the Collateral Custodian entitled
“Interest Collection Account” in the name of the Borrower and subject to the
Lien of the Administrative Agent for the benefit of the Secured Parties.

 

24

--------------------------------------------------------------------------------



 

“Interest Rate”:  With respect to any day, a rate per annum equal to (a) the
LIBOR Rate for such day plus (b) the Applicable Spread for such day; provided
that, for any day after the occurrence and during the continuance of a
Eurodollar Disruption Event, the “Interest Rate” on that portion of the Advances
Outstanding owing to the affected Lender shall mean a rate per annum equal to
(x) the Base Rate for such day plus (y) the Applicable Spread for such day.

 

“Intermediary”:  A Person, including a bank or broker, that in the ordinary
course of its business maintains Securities Accounts for others and is acting in
that capacity, which in each case is not an Affiliate of the Borrower or the
Collateral Manager.

 

“Investment”:  With respect to any Person, any direct or indirect loan, advance
or investment by such Person in any other Person, whether by means of share
purchase, capital contribution, loan or otherwise, excluding the acquisition of
Loans and the acquisition of Equity Securities otherwise permitted by the terms
hereof which are related to such Loans.

 

“Investment Property”:  The meaning specified in Section 9-102(a)(49) of the
UCC.

 

“IRS”:  The United States Internal Revenue Service.

 

“Joinder Supplement”:  An agreement among the Borrower, a Lender and the
Administrative Agent in the form of Exhibit I to this Agreement (appropriately
completed) delivered in connection with a Person becoming a Lender hereunder
after the A&R Effective Date, as contemplated by Section 2.1(c).

 

“Lenders”:  The meaning specified in the Preamble, including Wells Fargo, and
each financial institution which may from time to time become a Lender hereunder
by executing and delivering a Joinder Supplement to the Administrative Agent and
the Borrower as contemplated by Section 2.1(c).  For the avoidance of doubt, the
Swingline Lender shall constitute a “Lender” with respect to the repayment of
Swingline Advances for all purposes hereunder.

 

“LIBOR Rate”: For any day, the greater of (x) zero and (y)(a) the rate per annum
appearing on Reuters Screen LIBOR01 Page (or any successor or substitute page)
as the London interbank offered rate for deposits in dollars at approximately
11:00 a.m., London time, for such day, provided, if such day is not a Business
Day, the immediately preceding Business Day, for a one-month maturity; and
(b) if no rate specified in clause (a) of this definition so appears on Reuters
Screen LIBOR01 Page (or any successor or substitute page), the interest rate per
annum at which dollar deposits of $5,000,000 and for a one-month maturity are
offered by the principal London office of Wells Fargo in immediately available
funds in the London interbank market at approximately 11:00 a.m., London time,
for such day.

 

“Lien”:  Any mortgage, lien, pledge, charge, right, claim, security interest or
encumbrance of any kind of or on any Person’s assets or properties in favor of
any other Person.

 

“Loan”:  Any loan made by the Borrower or by a commercial bank, an investment
bank, investment fund or other financial institution and acquired by the
Borrower; provided that, any such loan is similar to those typically made to a
commercial client or syndicated, sold or participated to a commercial bank or
institutional loan investor or other financial institution in the ordinary
course of business.

 

25

--------------------------------------------------------------------------------



 

“Loan Advance”:  The meaning specified in Section 2.1(a).

 

“Loan Checklist”:  An electronic or hard copy, as applicable, of a checklist in
the form of Exhibit K delivered by or on behalf of the Borrower to the
Collateral Custodian for each Loan of all related Required Loan Documents, which
shall also specify whether such document is an original or a copy.

 

“Loan File”:  With respect to each Loan, a file containing (a) each of the
documents and items as set forth on the Loan Checklist (to the extent reasonably
available to the Borrower or the Collateral Manager) with respect to such Loan
and (b) duly executed originals and copies of any other relevant records
relating to such Loans and the Underlying Assets pertaining thereto.

 

“Loan Register”:  The meaning specified in Section 5.3(n).

 

“Loan Schedule”:  The Loan Schedule provided by the Borrower to the
Administrative Agent and the Collateral Custodian, in the form of Schedule III
hereto, as such list may be amended, supplemented or modified from time to time
in accordance with this Agreement.

 

“Margin Stock”:  “Margin Stock” as defined under Regulation U.

 

“Market Value”:  With respect to any Loan (other than a Distressed Loan) as of
any date of determination, the price (expressed as a percentage of par) as of
the immediately preceding Measurement Date (or, if such date is a Measurement
Date, as of such date) determined in the following manner:

 

(a)                                 by using the bid side quote determined by
any of Loan Pricing Corporation, MarkIt Partners or any other nationally
recognized loan pricing service or broker quote selected by the Collateral
Manager and approved in writing by the Administrative Agent; provided that, if
such Loan is a Distressed Loan or if the Administrative Agent or the Collateral
Manager reasonably determines that any such quote is not current or accurate,
either of the Administrative Agent or the Collateral Manager may reject such
quote;

 

(b)                                 if the value of a Loan is not determined in
accordance with clause (a) above (either because no bid side quote is available
or the Administrative Agent or the Collateral Manager reasonably rejects any
such quote), by using the average of the bid side quotes determined by three
Approved Broker Dealers active in the trading of such asset; or

 

(i)                                     if only two such bids can be obtained,
the average of the bid side quotes of such two bids; or

 

(ii)                                  if only one such bid can be obtained, such
bid;

 

provided that, if the Administrative Agent reasonably determines that the quote
of any such Approved Broker Dealer is not current or accurate, the
Administrative Agent may reject such quote; or

 

(c)                                  if the value of a Loan is not determined in
accordance with clause (a) or (b) above (either because no bid side quote is
available or the Administrative Agent reasonably

 

26

--------------------------------------------------------------------------------



 

rejects one or more bid side quotes), by using the value assigned by the
Administrative Agent in a notice thereof sent to the Collateral Manager and the
Collateral Custodian.

 

“Markit”:  The Markit Loan Pricing service, a division of Markit Group Limited.

 

“Material Action”:  The meaning specified in the Borrower LLC Agreement.

 

“Material Adverse Effect”:  With respect to any event or circumstance, a
material adverse effect on (a) the business, assets, financial condition,
operations, performance or properties of the Borrower, (b) the validity,
enforceability or collectability of this Agreement or any other Transaction
Document or the validity, enforceability or collectability of the Loans
generally or any material portion of the Loans, (c) the rights and remedies of
the Administrative Agent, the Lenders and the Secured Parties with respect to
matters arising under this Agreement or any other Transaction Document, (d) the
ability of each of the Borrower or the Collateral Manager to perform its
obligations under any Transaction Document to which it is a party, or (e) the
status, existence, perfection, priority or enforceability of the Administrative
Agent’s or the other Secured Parties’, lien on the Collateral.

 

“Material Modification”:  Any amendment or waiver of, or modification or
supplement to, an Underlying Instrument governing a Loan executed or effected on
or after the date on which the Borrower acquired such Loan that:

 

(a)                                 (i) reduces or waives any or all of the
principal amount of such Loan or (ii) extends or delays (A) the stated maturity
date of such Loan or (B) the required or scheduled amortization for such Loan,
and such extension or delay has not been approved by the Administrative Agent in
its sole reasonable discretion;

 

(b)                                 waives one or more interest payments, or
permits any interest due in cash to be deferred or capitalized and added to the
principal amount of such Loan (other than any such waiver that occurs without
any further action in accordance with the terms of the applicable Underlying
Instrument);

 

(c)                                  contractually or structurally subordinates
such Loan by operation of a priority of payments, turnover provisions, the
transfer of assets in order to limit recourse to the related Obligor or the
granting of Liens (other than Permitted Liens) on any of the Underlying Assets
securing such Loan;

 

(d)                                 substitutes, alters or releases (other than
as permitted by such Underlying Instruments) the Underlying Assets securing such
Loan, and each such substitution, alteration or release, as determined in the
sole discretion of the Administrative Agent, materially and adversely affects
the value of such Loan; or

 

(e)                                  amends, waives, forbears, supplements or
otherwise modifies in any way the definition of “Net Senior Leverage Ratio”,
“Total Leverage Ratio” or “Cash Interest Coverage Ratio” (or any respective
comparable definition in its Underlying Instruments) or the definition of any
component thereof in a manner that, in the sole discretion of the Administrative
Agent, is materially adverse to the Administrative Agent or the Lenders;
provided that in connection with any Revenue Recognition Implementation or any
Operating Lease

 

27

--------------------------------------------------------------------------------



 

Implementation, the Administrative Agent may waive any Material Modification
resulting from such implementation pursuant to this clause (e);

 

provided that no Material Modification will be deemed to have occurred with
respect to any publicly rated Loan if after the occurrence of any of the events
listed in clauses (b) through (d) of this definition any of S&P, Fitch or
Moody’s (or, if such Loan is rated by some or all of S&P, Fitch and Moody’s each
of S&P, Fitch and Moody’s) has affirmed its public rating of such Loan, in each
case unless such Loan is considered to be “significantly modified” within the
meaning of Treasury Regulation §1.1001-3.

 

“Measurement Date”:  Each of the following:  (i) the A&R Effective Date;
(ii) each date on which a Value Adjustment Event occurs; (iii) each
Determination Date, (iv) the date of each Transaction and (v) the date of each
Discretionary Sale.

 

“Moody’s”:  Moody’s Investors Service, Inc., and any successor thereto.

 

“Multiemployer Plan”:  A “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA that is or was at any time during the current year
or the preceding five (5) years contributed to by the Borrower or any ERISA
Affiliate on behalf of its employees.

 

“Net Senior Leverage Ratio”: With respect to any Loan for any Relevant Test
Period, either (a) the meaning of “Net Senior Leverage Ratio” or comparable
definition set forth in the Underlying Instruments for such Loan, or (b) in the
case of any Loan with respect to which the related Underlying Instruments do not
include a definition of “Net Senior Leverage Ratio” or comparable definition,
the ratio of (i) the senior Indebtedness (including, without limitation, such
Loan) of the applicable Obligor as of the date of determination minus the
Unrestricted Cash of such Obligor as of such date to (ii) EBITDA of such Obligor
with respect to the applicable Relevant Test Period, as calculated by the
Borrower and Collateral Manager in good faith using information from and
calculations consistent with the relevant compliance statements and financial
reporting packages provided by the relevant Obligor in accordance with the
requirements of the related Underlying Instruments.

 

“Non-Consenting Lender”:  A Lender (other than a Lender which is administered by
the Administrative Agent or an Affiliate of the Administrative Agent) whose
approval is required for an Applicable Amendment and who has given notice that
it will not consent to such Applicable Amendment or has failed to approve such
Applicable Amendment within five (5) Business Days after written request
therefor from the Administrative Agent or the Borrower.

 

“Non-Extending Lender”:  The meaning specified in Section 2.3(c).

 

“Non-First Lien Loan”:  A Second Lien Loan or a Specified Loan.

 

“Non-Usage Fee”:  A fee with respect to each Accrual Period in an amount equal
to the sum for each day during such Accrual Period of (x) the product of (a) the
Unused Facility Amount as of the close of business on such day multiplied by
(b) the Non-Usage Fee Rate with respect to such day, divided by (y) 365.

 

28

--------------------------------------------------------------------------------



 

“Non-Usage Fee Rate”:  For each day (a) 0.50% on the first portion of the Unused
Facility Amount up to the product of (i) 40% and (ii) the Facility Amount and
(b) for all Unused Facility Amount in excess of such first portion, a percentage
equal to the Applicable Spread minus 0.25%.

 

“Noteless Loan”:  A Loan with respect to which the Underlying Instruments either
(i) do not require the Obligor to execute and deliver a promissory note to
evidence the indebtedness created under such Loan or (ii) require execution and
delivery of such a promissory note only upon the request of any holder of the
indebtedness created under such Loan, and as to which the Borrower has not
requested a promissory note from the related Obligor.

 

“Notice of Exclusive Control”: The meaning specified in the Securities Account
Control Agreement.

 

“Obligations”:  The unpaid principal amount of, and interest (including, without
limitation, interest accruing after the maturity of the Advances and interest
accruing after the filing of any petition in bankruptcy, or the commencement of
any insolvency, reorganization or like proceeding, relating to the Borrower,
whether or not a claim for post-filing or post-petition interest is allowed in
such proceeding) on the Advances and all other obligations and liabilities of
the Borrower to the Secured Parties, whether direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter incurred, which
may arise under, or out of or in connection with any Transaction Document, and
any other document made, delivered or given in connection therewith or herewith,
whether on account of principal, interest, reimbursement obligations, fees,
indemnities, costs, expenses (including, without limitation, all fees and
disbursements of counsel to the Administrative Agent, the Collateral Custodian
or to the Lenders that are required to be paid by the Borrower pursuant to the
terms of the Transaction Documents) or otherwise.

 

“Obligor”:  With respect to any Loan, any Person or Persons obligated to make
payments pursuant to or with respect to such Loan, including any guarantor
thereof.

 

“Officer’s Certificate”:  A certificate signed by a Responsible Officer of the
Person providing the applicable certification, as the case may be.

 

“OLB”:  For any Loan as of any date of determination, an amount equal to the
product of (x) the Assigned Value of such Loan as of such date of determination,
and (y) the principal balance of such Loan outstanding as of such date of
determination.

 

“Operating Lease Implementation”: The implementation by an Obligor of IFRS
16/ASC 842.

 

“Opinion of Counsel”:  A written opinion of counsel, which opinion and counsel
are acceptable to the Administrative Agent in its sole discretion.

 

“Original Cash Interest Coverage Ratio”: With respect to any Loan, the Cash
Interest Coverage Ratio for such Loan on the date of the related Approval
Notice.

 

29

--------------------------------------------------------------------------------



 

“Original Closing Date”:  With respect to (a) the Existing A&R Loan and Security
Agreement, December 18, 2014, (b) the Existing SPV Loan and Security Agreement,
October 27, 2010 and (c) the Existing Operating Loan and Security Agreement,
May 19, 2011, as applicable.

 

“Original Net Senior Leverage Ratio”: With respect to any Loan, the Net Senior
Leverage Ratio for such Loan on the date of the related Approval Notice.

 

“Original Total Leverage Ratio”: With respect to any Loan, the Total Leverage
Ratio for such Loan on the date of the related Approval Notice (or, if consented
to by the Administrative Agent, on the A&R Effective Date).

 

“Other Connection Taxes”:  With respect to any Recipient, Taxes imposed as a
result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Transaction Document, or sold or assigned an interest in any Advance or
Transaction Document).

 

“Other Taxes”:  All present or future stamp, court or documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Transaction Document or any other document providing liquidity support,
credit enhancement or other similar support to the Lenders in connection with
this Agreement or the funding or maintenance of Advances hereunder, except any
such Taxes that are Other Connection Taxes imposed with respect to an assignment
(other than an assignment made pursuant to a request by the Borrower).

 

“Participant Register”: The meaning specified in Section 12.16(b).

 

“Payment Date”:  The fourth Business Day of each calendar month.

 

“Payment Duties”:  The meaning specified in Section 7.2(b)(vii).

 

“Pension Plans”:  The meaning specified in Section 4.1(v).

 

“Permanent BDC Asset Coverage Event”: The meaning specified in Section 5.1(s).

 

“Permitted Investment Required Ratings”:  With respect to any obligation or
security, (a) if such obligation or security (i) has both a long-term and a
short-term credit rating from Moody’s, such ratings are “Aa3” or better (not on
credit watch for possible downgrade) and “P-1” (not on credit watch for possible
downgrade), respectively, (ii) has only a long-term credit rating from Moody’s,
such rating is “Aaa” (not on credit watch for possible downgrade) or (iii) has
only a short-term credit rating from Moody’s, such rating is “P-1” (not on
credit watch for possible downgrade) and (b) for securities (x) with original
maturities up to 30 days, a short-term credit rating of at least “F1” and a
long-term credit rating of at least “A” (if such long-term rating exists) from
Fitch or (y) with original maturities of more than 30 days but not in excess of

 

30

--------------------------------------------------------------------------------



 

365 days, a short-term credit rating of “F1+” and a long-term credit rating of
at least “AA-” (if such long-term rating exists) from Fitch.

 

“Permitted Investments”:  (i) Cash or (ii) any United States dollar investment
that, at the time it is delivered to the Collateral Custodian (directly or
through an intermediary or bailee), is one or more of the following obligations
or securities (which may include obligations or securities for which the
Collateral Custodian or an Affiliate of the Collateral Custodian provides
services or receives compensation):

 

(a)                                 direct obligations of, and obligations the
timely payment of principal and interest on which is fully and expressly
guaranteed by, the United States of America or any agency or instrumentality of
the United States of America the obligations of which are expressly backed by
the full faith and credit of the United States of America and which satisfy the
Permitted Investment Required Ratings;

 

(b)                                 demand and time deposits in, certificates of
deposit of, trust accounts with, bankers’ acceptances issued by, or federal
funds sold by any depository institution or trust company incorporated under the
laws of the United States of America or any state thereof and subject to
supervision and examination by federal and/or state banking authorities, in each
case payable within 183 days of issuance, so long as the commercial paper and/or
the debt obligations of such depository institution or trust company (or, in the
case of the principal depository institution in a holding company system, the
commercial paper or debt obligations of such holding company) at the time of
such investment or contractual commitment providing for such investment have the
Permitted Investment Required Ratings;

 

(c)                                  commercial paper (excluding extendible
commercial paper or asset backed commercial paper) which satisfies the Permitted
Investment Required Ratings; and

 

(d)                                 shares or other securities of non-United
States registered money market funds which funds have, at all times, credit
ratings of Aaa-mf by Moody’s and AAAm by S&P;

 

provided that, (A) Permitted Investments purchased with funds in the Collection
Account shall be held until maturity except as otherwise specifically provided
herein and shall include only such obligations or securities, other than those
referred to in clause (d) above, as mature (or are putable at par to the issuer
or obligor thereof) no later than the Business Day prior to the next Payment
Date (unless such Permitted Investments are issued by the Collateral Custodian
in its capacity as a banking institution, in which case such Permitted
Investments may mature on such Payment Date), and (B) Permitted Investments
shall exclude any investments not treated as “cash equivalents” for purposes of
Section   .10(c)(8)(iii)(A) of the regulations implementing the Volcker Rule in
accordance with any applicable interpretive guidance thereunder.  For the
avoidance of doubt, the Borrower shall only acquire Permitted Investments that,
in the commercially reasonable belief of the Collateral Manager, are “cash
equivalents” as defined in the Volcker Rule.  The Collateral Custodian shall
have no obligation to oversee or monitor compliance with the foregoing.

 

“Permitted Liens”:  Any of the following as to which no enforcement, collection,
execution, levy or foreclosure proceeding shall have been commenced: (a) Liens
for Taxes if

 

31

--------------------------------------------------------------------------------



 

such Taxes shall not at the time be due and payable or if a Person shall
currently be contesting the validity thereof in good faith by appropriate
proceedings and with respect to which reserves in accordance with GAAP have been
provided on the books of such Person, (b) Liens imposed by law, such as banks’,
securities intermediaries’, materialmen’s, warehousemen’s, mechanics’,
carriers’, workmen’s and repairmen’s Liens and other similar Liens, arising by
operation of law in the ordinary course of business for sums that are not
overdue or are being contested in good faith and (c) Liens granted pursuant to
or by the Transaction Documents or expressly permitted thereby.

 

“Person”:  An individual, group, sector, territory, or country, partnership,
corporation, company, limited liability company, limited liability partnership,
joint stock company, trust (including a statutory or business trust), estate,
unincorporated association, sole proprietorship, joint venture, nonprofit
corporation, group, sector, government (or any agency, instrumentality or
political subdivision thereof), territory or other entity or organization.

 

“Prime Rate”:  The greater of (x) zero and (y) the rate announced by Wells Fargo
from time to time as its prime rate in the United States, such rate to change as
and when such designated rate changes.  The Prime Rate is not intended to be the
lowest rate of interest charged by Wells Fargo or any other specified financial
institution in connection with extensions of credit to debtors.

 

“Principal Collections”:  All amounts received by the Borrower or the Collateral
Custodian in respect of the Loans, Permitted Investments and Equity Securities
that are not Interest Collections to the extent received in cash by or on behalf
of the Borrower or the Collateral Custodian.

 

“Principal Collection Account”:  One or more Securities Accounts created and
maintained on the books and records of the Collateral Custodian entitled
“Principal Collection Account” in the name of the Borrower and subject to the
Lien of the Administrative Agent for the benefit of the Secured Parties.

 

“Pro Rata Share”:  With respect to a Lender, the percentage obtained by dividing
the amount of the Commitment of (or, after the applicable Revolving Period End
Date, the Advances Outstanding owing to) such Lender (as determined pursuant to
the definition of Commitment) by the Facility Amount.

 

“Proceeds”:  With respect to any Collateral, all property that is receivable or
received when such Collateral is collected, sold, liquidated, foreclosed,
exchanged, or otherwise disposed of, whether such disposition is voluntary or
involuntary, and includes all rights to payment with respect to any insurance
relating to such Collateral.

 

“Promissory Note”:  A promissory note made payable to a Lender substantially in
the form mutually agreed by the Borrower, the Administrative Agent and such
Lender.

 

“Purchase Price”:  With respect to any Loan, an amount (expressed as a
percentage of par) equal to (i) the purchase price (or, if different principal
amounts of such Loan were purchased at different purchase prices, the weighted
average of such purchase prices) paid by the Borrower for such Loan (exclusive
of any interest, Accreted Interest and original issue discount)

 

32

--------------------------------------------------------------------------------



 

divided by (ii) the principal balance of such Loan outstanding as of the date of
such purchase (exclusive of any interest, Accreted Interest and original issue
discount); provided that, if the ratio of clause (i) to clause (ii) above with
respect to a Loan acquired by the Borrower in the secondary market is equal to
95% or higher, such Loan shall be deemed to have a Purchase Price of 100%.

 

“Qualified Institution”:  A depository institution or trust company organized
under the laws of the United States of America or any one of the States thereof
or the District of Columbia (or any domestic branch of a foreign bank),
(i)(a) that has either (1) a long-term unsecured debt rating of “A” or better by
S&P and “A2” or better by Moody’s or (2) a short-term unsecured debt rating or
certificate of deposit rating of “A-1” or better by S&P or “P-1” or better by
Moody’s, (b) the parent corporation of which has either (1) a long-term
unsecured debt rating of “A” or better by S&P and “A2” or better by Moody’s or
(2) a short-term unsecured debt rating or certificate of deposit rating of “A-1”
or better by S&P and “P-1” or better by Moody’s or (c) is otherwise acceptable
to the Administrative Agent and (ii) the deposits of which are insured by the
FDIC.

 

“Rating Agency”:  Each of S&P, Fitch and Moody’s.

 

“Recipient”:  (a) The Administrative Agent, and (b) any Lender, as applicable.

 

“Reinvestment Notice”:  Each notice required to be delivered by the Borrower
pursuant to Section 3.2(a) in respect of any reinvestment, in the form of
Exhibit A-3.

 

“Register”: The meaning specified in Section 12.16(b).

 

“Registered”: With respect to any registration-required obligation within the
meaning of Section 163(f)(2) of the Code, a debt obligation that was issued
after July 18, 1984 and that is in registered form within the meaning of
Section 5f.103-1(c) of the Treasury Regulations.

 

“Regulation U”:  Regulation U of the Board of Governors of the Federal Reserve
System, 12 C.F.R. §221, or any successor regulation.

 

“Relevant Test Period”: With respect to any Loan, the relevant test period for
the calculation of Net Senior Leverage Ratio, Total Leverage Ratio or Cash
Interest Coverage Ratio, as applicable, for such Loan in accordance with the
related Underlying Instruments or, if no such period is provided for therein,
each period of the last four consecutive reported fiscal quarters of the
principal Obligor on such Loan; provided that, with respect to any Loan for
which the relevant test period is not provided for in the related Underlying
Instruments, if four (4) consecutive fiscal quarters have not yet elapsed since
the closing date of the relevant Underlying Instruments, “Relevant Test Period”
shall initially include the period from such closing date to the end of the
fourth fiscal quarter thereafter, and shall subsequently include each period of
the last four (4) consecutive reported fiscal quarters of such Obligor.

 

“Repayment Notice”:  Each notice required to be delivered by the Borrower
pursuant to Section 2.3 in respect of any reduction in the Facility Amount or
repayment of Advances Outstanding, in the form of Exhibit A-2.

 

33

--------------------------------------------------------------------------------



 

“Reportable Event”: The meaning specified in Section 4.1(v).

 

“Reporting Date”:  The third Business Day of each calendar month.

 

“Required Advance Reduction Amount”:  As of any Measurement Date, an amount
equal to the greater of (a)(i) Advances Outstanding on such day minus (ii) the
Borrowing Base on such day and (b) zero.

 

“Required Lenders”:  The Lenders representing an aggregate of more than 50% of
the sum of (a) the Commitments then in effect of each Lender with respect to
which neither the applicable Revolving Period End Date or the Termination Date
has occurred plus (b) the outstanding Advances owing to each other Lender;
provided that, for the purposes of determining the Required Lenders, (i) if at
any time there is more than one non-Defaulting Lender (counting affiliated
Lenders as a single Lender), at least two unaffiliated non-Defaulting Lenders
shall be required to constitute “Required Lenders” and (ii) the Commitment of
any Defaulting Lender shall be disregarded for purposes of determining whether
the consent of the Required Lenders has been obtained and such Lender shall not
constitute a Required Lender hereunder.

 

“Required Loan Documents”:

 

For each Loan, the following documents or instruments:

 

(a)                                 (i) the original related executed promissory
note (if any) or, in the case of a lost note, a copy of the executed underlying
promissory note accompanied by an original executed affidavit and indemnity
endorsed by the Borrower in blank (and an unbroken chain of endorsements from
each prior holder of such promissory note to the Borrower), or (ii) if such
promissory note is not issued in the name of the Borrower, an executed copy of
each assignment and assumption agreement, transfer document or instrument
relating to such Loan evidencing the assignment of such Loan from any prior
third party owner thereof directly to the Borrower and from the Borrower in
blank; and

 

(b)                                 to the extent applicable for the related
Loan, copies of the executed (i) guaranty, (ii) credit agreement, (iii) loan
agreement, (iv) note purchase agreement, (v) sale and servicing agreement,
(vi) acquisition agreement (or similar agreement) and (vii) security agreement;
provided that, to the extent that final copies of the foregoing documents are
not available as of the related Funding Date, the latest available draft copies
with the final copies to be delivered within ten (10) Business Days after such
Funding Date.

 

“Required Minimum Equity Amount”:  On any day, the greater of (x) the Applicable
Required Minimum Equity Amount set forth on Annex C and (y) the aggregate OLB of
the Loans of the three (3) largest Obligors forming part of the Collateral.

 

“Required Reports”:  Collectively, the Borrowing Base Certificate, the financial
statements of Obligors and the Collateral Manager and the annual statements as
to compliance and the annual Independent public accountant’s report.

 

34

--------------------------------------------------------------------------------



 

“Responsible Officer”:  With respect to any Person, any duly authorized officer,
administrative manager or managing member of such Person with direct
responsibility for the administration of this Agreement and also, with respect
to a particular matter, any other duly authorized officer, administrative
manager or managing member of such Person to whom such matter is referred
because of such officer’s knowledge of and familiarity with the particular
subject.

 

“Revenue Recognition Implementation”: The implementation by an Obligor of IFRS
15/ASC 606.

 

“Review Criteria”:  The meaning specified in Section 7.2(b)(i).

 

“Revolving Lender”:  Each Lender with a Commitment to fund Loan Advances.

 

“Revolving Loan”:  Any Loan (other than a Delayed Draw Loan, but including
funded and unfunded portions of revolving credit lines and letter of credit
facilities, unfunded commitments under specific facilities and other similar
loans and investments) that under the Underlying Instruments relating thereto
may require one or more future advances to be made to the Obligor by the
Borrower.

 

“Revolving Period”:  The period commencing on the A&R Effective Date and ending
on the day preceding the earlier to occur of the Revolving Period End Date with
respect to all the Commitments or the Termination Date.

 

“Revolving Period End Date”: The earliest to occur of (a) October 24, 2020 (as
such date may be extended with respect to each Extending Lender pursuant to
Section 2.3(c)), (b) a Permanent BDC Asset Coverage Event and (c) the Revolving
Period Termination Date.

 

“Revolving Period Termination Date”: The date of the declaration of the
Termination Date pursuant to Section 9.2(a).

 

“S&P”:  Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business, and any successor thereto.

 

“Sale Proceeds”:  With respect to any Loan, all proceeds received as a result of
the sale of such Loan, net of all out-of-pocket expenses of the Borrower, the
Collateral Manager and the Collateral Custodian incurred in connection with any
such sale.

 

“Sanction” or “Sanctions”:  Individually and collectively, respectively, any and
all economic or financial sanctions, sectoral sanctions, secondary sanctions,
trade embargoes and anti-terrorism laws, including but not limited to those
imposed, administered or enforced from time to time by:  (a) the United States
of America, including those administered by the U.S. Treasury Department Office
of Foreign Assets Control (“OFAC”), the U.S. Department of State, the U.S.
Department of Commerce, or through any existing or future executive order,
(b) the United Nations Security Council, (c) the European Union, (d) the United
Kingdom, or (e) any other Governmental Authorities with jurisdiction over any
Agreement Party or other Sanctions Party.

 

35

--------------------------------------------------------------------------------



 

“Sanctioned Person”:  Any Person that is a target of Sanctions, including
without limitation, a Person that is: (a) listed on OFAC’s Specially Designated
Nationals (SDN) and Blocked Persons List; (b) listed on OFAC’s Consolidated
Non-SDN List; (c) a legal entity that is deemed by OFAC to be a Sanctions target
based on the direct or indirect ownership or control of such legal entity by
Sanctioned Person(s); or (d) a Person that is a Sanctions target pursuant to any
territorial or country-based Sanctions program.

 

“Sanctions Party”: Individually and collectively, (a) each Affiliate or
Subsidiary of an Agreement Party; (b) any owner of any Collateral securing any
part of the Obligations or this Agreement; and (c) any officer, director,
manager or employee acting on behalf of any Agreement Party with respect to the
Obligations, this Agreement or the other Transaction Documents or the Required
Loan Documents.  With respect to any Person that is affiliated with an Agreement
Party but which Person is not itself an Agreement Party, the term “Sanctions
Party” shall not include a portfolio company of such Person or the officers or
directors of such portfolio company unless such Person would otherwise be
included in the definition of Sanctions Party.

 

“Scheduled Payment”:  Each scheduled payment of principal and/or interest
required to be made by an Obligor on the related Loan, as adjusted pursuant to
the terms of the related Underlying Instruments, if applicable.

 

“Second Amendment Closing Date: November 19, 2018.

 

“Second Lien Loan”: Any Loan (other than a Specified Loan) that (x)(i) is
secured by a pledge of collateral which security interest is validly perfected
and second priority security under Applicable Law (subject to Liens permitted by
the applicable Underlying Instruments), (ii) is either pari passu or second
priority in right of payment with the Indebtedness of the holders of the first
priority security interest and (iii) pursuant to an intercreditor agreement
between the Borrower and the holder of such first priority security interest,
the amount of Indebtedness covered by such first priority security interest is
limited in terms of aggregate outstanding amount or percent of outstanding
principal or (y) is designated by the Administrative Agent as a “Second Lien
Loan” on the related Approval Notice.

 

“Secured Party”:  (i) Each Lender, (ii) the Administrative Agent and (iii) the
Collateral Custodian.

 

“Securities Account”:  The meaning specified in Section 8-501(a) of the UCC.

 

“Securities Account Control Agreement”:  The Third Amended and Restated Account
Control Agreement, dated as of the date hereof, among the Borrower, as the
pledgor, the Administrative Agent and Wells Fargo, as the Collateral Custodian
and as the Securities Intermediary, as the same may be amended, modified,
waived, supplemented or restated from time to time.

 

“Securities Act”:  The U.S. Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

 

36

--------------------------------------------------------------------------------



 

“Securities Intermediary”:  A Person, including a bank or broker, that in the
ordinary course of its business maintains Securities Accounts for others and is
acting in that capacity.

 

“Security Certificate”:  The meaning specified in Section 8-102(a)(16) of the
UCC.

 

“Security Entitlement”:  The meaning specified in Section 8-102(a)(17) of the
UCC.

 

“Solvent”:  As to any Person at any time, having a state of affairs such that
all of the following conditions are met:  (a) the fair value of the property of
such Person is greater than the amount of such Person’s liabilities (including
disputed, contingent and unliquidated liabilities) as such value is established
and liabilities evaluated for purposes of Section 101(32) of the Bankruptcy
Code; (b) the present fair saleable value of the property of such Person in an
orderly liquidation of such Person is not less than the amount that will be
required to pay the probable liability of such Person on its debts and other
liabilities as they become absolute and matured; (c) such Person is able to
realize upon its property and pay its debts and other liabilities (including
disputed, contingent and unliquidated liabilities) as they mature in the normal
course of business; (d) such Person does not intend to, and does not believe
that it will, incur debts or liabilities beyond such Person’s ability to pay as
such debts and liabilities mature; and (e) such Person is not engaged in a
business or a transaction, and does not propose to engage in a business or a
transaction, for which such Person’s property assets would constitute
unreasonably small capital.

 

“Special Purpose Provision”:  The meaning specified in the Borrower LLC
Agreement.

 

“Specified Loan”: A Loan that is designated by the Administrative Agent as a
“Specified Loan” on the related Approval Notice.

 

“Structuring Fee”:  The meaning specified in the applicable Fee Letter.

 

“Subsidiary”:  As to any Person, a corporation, partnership or other entity of
which shares of stock or other ownership interests having ordinary voting power
(other than stock or such other ownership interests having such power only by
reason of the happening of a contingency) to elect a majority of the board of
directors or other managers of such corporation, partnership or other entity are
at the time owned, or the management of which is otherwise controlled, directly
or indirectly, through one or more intermediaries, or both, by such Person.

 

“Swingline Advance”:  Any swingline loan made by the Swingline Lender to the
Borrower pursuant to Section 2.1, and all such swingline loans collectively as
the context requires.

 

“Swingline Commitment”:  The commitment of the Swingline Lender to fund
Swingline Advances, subject to the terms and conditions herein, in an amount not
greater than $50,000,000 (without regard to any future reimbursement of
Swingline Advances by the Revolving Lenders), as such amount may be reduced,
increased or assigned from time to time pursuant to the provisions of this
Agreement.  The Swingline Commitment is a sub-limit of the Commitment of the
Swingline Lender, in its capacity as a Revolving Lender hereunder, and is not in
addition thereto.

 

“Swingline Lender”:  The meaning specified in the Preamble.

 

37

--------------------------------------------------------------------------------



 

“Swingline Refund Date”:  The meaning specified in Section 2.15(a).

 

“Taxable Entity”:  The BDC.

 

“Taxable Entity Agreement”:  The collective reference to the organizational
documents of the BDC.

 

“Taxes”:  Any present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Termination Date”:  The earliest of (a) the date of the termination in whole of
the Facility Amount pursuant to Section 2.3(a), (b) the Facility Maturity Date
and (c) the date of the declaration of the Termination Date or the date of the
automatic occurrence of the Termination Date pursuant to Section 9.2(a).

 

“Total Leverage Ratio”: With respect to any Loan for any Relevant Test Period,
either (a) the meaning of “Total Leverage Ratio” or comparable definition set
forth in the Underlying Instruments for such Loan, or (b) in the case of any
Loan with respect to which the related Underlying Instruments do not include a
definition of “Total Leverage Ratio” or comparable definition, the ratio of
(i) the total Indebtedness (including, without limitation, such Loan) of the
applicable Obligor as of the date of determination minus the Unrestricted Cash
of such Obligor as of such date to (ii) EBITDA of such Obligor with respect to
the applicable Relevant Test Period, as calculated by the Borrower and
Collateral Manager in good faith using information from and calculations
consistent with the relevant compliance statements and financial reporting
packages provided by the relevant Obligor in accordance with the requirements of
the related Underlying Instruments.

 

“Transaction”:  The meaning specified in Section 3.2.

 

“Transaction Documents”:  This Agreement, the Securities Account Control
Agreement, any Joinder Supplement, each Fee Letter, each Promissory Note and the
Collateral Custodian Fee Letter.

 

“UCC”:  The Uniform Commercial Code as from time to time in effect in the
applicable jurisdiction or jurisdictions.

 

“Uncertificated Security”:  The meaning specified in Section 8-102(a)(l8) of the
UCC.

 

“Underlying Assets”:  With respect to a Loan, any property or other assets
designated and pledged as collateral to secure repayment of such Loan,
including, without limitation, to the extent provided for in the relevant
Underlying Instruments, a pledge of the stock, membership or other ownership
interests in the related Obligor and all Proceeds from any sale or other
disposition of such property or other assets.

 

“Underlying Instruments”:  The loan agreement, credit agreement, indenture or
other agreement pursuant to which a Loan or Permitted Investment has been issued
or created and each other agreement that governs the terms of or secures the
obligations represented by such Loan or

 

38

--------------------------------------------------------------------------------



 

Permitted Investment or of which the holders of such Loan or Permitted
Investment are the beneficiaries.

 

“United States”:  The United States of America.

 

“Unfunded Exposure Account”:  One or more Securities Accounts created and
maintained on the books and records of the Collateral Custodian entitled
“Unfunded Exposure Account” in the name of the Borrower and subject to the Lien
of the Administrative Agent for the benefit of the Secured Parties.

 

“Unfunded Exposure Amount”:  On any date of determination, with respect to any
Loan, the aggregate amount (without duplication) of all (i) unfunded commitments
and (ii) all standby or contingent commitments associated with such Loan.

 

“Unfunded Exposure Equity Amount”:  On any date of determination, an aggregate
amount equal to the sum, for each Loan, of (a) the Unfunded Exposure Amount for
such Loan minus (b) the product of (i) the Unfunded Exposure Amount for such
Loan, (ii) the Advance Rate for such Loan and (iii) the Assigned Value of such
Loan.

 

“Unrestricted Cash”: The meaning of “Unrestricted Cash” or any comparable
definition in the Underlying Instruments for each Loan, and in any case that
“Unrestricted Cash” or such comparable definition is not defined in such
Underlying Instruments, all cash available for use for general corporate
purposes and not held in any reserve account or legally or contractually
restricted for any particular purposes or subject to any lien (other than
blanket liens permitted under or granted in accordance with such Underlying
Instruments), as reflected on the most recent financial statements of the
relevant Obligor that have been delivered to the Borrower.

 

“Unused Facility Amount”:  At any time, (a) the Facility Amount minus (b) the
Advances Outstanding at such time.

 

“USA Patriot Act”:  The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56.

 

“U.S. Person”:  Any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate”:  The meaning assigned to such term in
Section 2.13(g).

 

“Value Adjustment Event”: With respect to any Loan, the occurrence of any one or
more of the following events after the related Funding Date:

 

(a)                                 (i) solely with respect to any First Lien
Loan or any Specified Loan which, but for the designation by the Administrative
Agent of such Loan as a Specified Loan, would be a First Lien Loan, the Net
Senior Leverage Ratio for any Relevant Test Period of the related Obligor with
respect to such Loan is (A) greater than 3.50 and (B) greater than 0.50 higher
than the Original Net Senior Leverage Ratio and (ii) solely with respect to any
Designated Loan or any Non-First Lien Loan other than a Specified Loan which,
but for the designation by the

 

39

--------------------------------------------------------------------------------



 

Administrative Agent of such Loan as a Specified Loan, would be a First Lien
Loan, the Total Leverage Ratio of the related Obligor with respect to such Loan
is (A) greater than 4.00 and (B) greater than 0.50 higher than the Original
Total Leverage Ratio; provided that in connection with any Revenue Recognition
Implementation or any Operating Lease Implementation, the Administrative Agent
may retroactively adjust the Net Senior Leverage Ratio or the Total Leverage
Ratio for any Loan as determined on the related Funding Date;

 

(b)                                 the Cash Interest Coverage Ratio for any
Relevant Test Period of the related Obligor with respect to such Loan is
(i) less than 1.50 to 1.00 and (ii) less than 85% of the Original Cash Interest
Coverage Ratio; provided that in connection with any Revenue Recognition
Implementation or any Operating Lease Implementation, the Administrative Agent
may retroactively adjust the Cash Interest Coverage Ratio for any Loan as
determined on the related Funding Date;

 

(c)                                  any of (i) a payment default under such
Loan (after giving effect to any applicable grace or cure periods, but in any
case not to exceed five (5) Business Days, in accordance with the Underlying
Instruments), (ii) a default under such Loan, together with the election by any
Person or group of Persons authorized to exercise any rights or remedies by the
applicable Underlying Instruments (including, without limitation, the Borrower)
to enforce any of their respective rights or remedies (including, without
limitation, acceleration of the Loan) pursuant to the applicable Underlying
Instruments or (iii) an Insolvency Event with respect to the related Obligor;

 

(d)                                 the occurrence of a Material Modification
with respect to such Loan; or

 

(e)                                  the failure to deliver (i) with respect to
quarterly reports, any financial statements (including unaudited financial
statements) to the Administrative Agent sufficient to calculate the Net Senior
Leverage Ratio, the Total Leverage Ratio or the Cash Interest Coverage Ratio of
the related Obligor by the date that is no later than eighty (80) days after the
end of the first, second or third quarter of any fiscal year and (ii) with
respect to annual reports, any audited financial statements to the
Administrative Agent sufficient to calculate the Net Senior Leverage Ratio, the
Total Leverage Ratio or the Cash Interest Coverage Ratio of the related Obligor
by the date that is no later than one hundred and sixty (160) days after the end
of any fiscal year.

 

“Volcker Rule”:  Section 13 of the U.S. Bank Holding Company Act of 1956, as
amended, and the applicable rules and regulations thereunder.

 

“Weighted Average Advance Rate”:  As of any date of determination with respect
to all Eligible Loans on such date (a) the sum of the products for each Eligible
Loan of (i) such Eligible Loan’s Advance Rate and (ii) such Eligible Loan’s OLB
minus the portion, if any, of such Eligible Loan’s OLB included in the Excess
Concentration Amount divided by (b) the Aggregate OLB on such date minus the
Excess Concentration Amount.

 

“Wells Fargo”:  Wells Fargo Bank, National Association, a national banking
association, and its successors and assigns.

 

“Withholding Agent”:  The Borrower, the Collateral Custodian and the
Administrative Agent.

 

40

--------------------------------------------------------------------------------



 

“Write-Down and Conversion Powers”:  With respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

Section 1.2.                                Other Terms.

 

All accounting terms used but not specifically defined herein shall be construed
in accordance with GAAP.  All terms used in Article 9 of the UCC in the State of
New York, and used but not specifically defined herein, are used herein as
defined in such Article 9.

 

Section 1.3.                                Computation of Time Periods.

 

Unless otherwise stated in this Agreement, in the computation of a period of
time from a specified date to a later specified date, the word “from” means
“from and including” and the words “to” and “until” each mean “to but
excluding.”

 

Section 1.4.                                Interpretation.

 

In each Transaction Document, unless a contrary intention appears:

 

(a)                                 the singular number includes the plural
number and vice versa;

 

(b)                                 reference to any Person includes such
Person’s successors and assigns but, if applicable, only if such successors and
assigns are permitted by the Transaction Documents;

 

(c)                                  reference to any gender includes each other
gender;

 

(d)                                 reference to day or days without further
qualification means calendar days;

 

(e)                                  reference to any time means Charlotte,
North Carolina time;

 

(f)                                   reference to any agreement (including any
Transaction Document), document or instrument means such agreement, document or
instrument as amended, modified, waived, supplemented, restated or replaced and
in effect from time to time in accordance with the terms thereof and, if
applicable, the terms of the other Transaction Documents, and reference to any
promissory note includes any promissory note that is an extension or renewal
thereof or a substitute or replacement therefor;

 

(g)                                  reference to any Applicable Law means such
Applicable Law as amended, modified, codified, replaced or reenacted, in whole
or in part, and in effect from time to time, including rules and regulations
promulgated thereunder and reference to any Section or other provision of any
Applicable Law means that provision of such Applicable Law from time to time in
effect and constituting the substantive amendment, modification, codification,
replacement or reenactment of such Section or other provision;

 

41

--------------------------------------------------------------------------------



 

(h)                                 if any date for compliance with the terms or
conditions of any Transaction Document falls due on a day which is not a
Business Day, then such due date shall be deemed to be the immediately following
Business Day;

 

(i)                                     reference to any delivery or transfer to
the Collateral Custodian with respect to the Collateral in this Agreement means
delivery or transfer to the Collateral Custodian for the benefit of the
Administrative Agent on behalf of the Secured Parties;

 

(j)                                    the word “including” is not limiting and
means “including without limitation;”

 

(k)                                 the word “any” is not limiting and means
“any and all” unless the context clearly requires or the language provides
otherwise;

 

(l)                                     references herein to the  knowledge or
actual knowledge of a Person shall mean the actual knowledge following due
inquiry of a responsible officer of such Person;

 

(m)                             for purposes of this Agreement, an Event of
Default shall be deemed to be continuing until it is waived in accordance with
Section 12.1; and

 

(n)                                 unless otherwise expressly stated in this
Agreement, if at any time any change in generally accepted accounting principles
(including the adoption of IFRS) would affect the computation of any covenant
(including the computation of any financial covenant) set forth in this
Agreement or any other Transaction Document, the Borrower and Administrative
Agent shall negotiate in good faith to amend such covenant to preserve the
original intent in light of such change; provided, that, until so amended,
(i) such covenant shall continue to be computed in accordance with the
application of generally accepted accounting principles prior to such change and
(ii) the Borrower shall provide to the Administrative Agent a written
reconciliation in form and substance reasonably satisfactory to the
Administrative Agent, between calculations of such covenant made before and
after giving effect to such change in generally accepted accounting principles.

 

ARTICLE II.

 

THE ADVANCES

 

Section 2.1.                                The Advances.

 

(a)                                 Loan Advances.  During the Revolving Period,
the Borrower may, at its option, request the Revolving Lenders to make advances
of funds (each, a “Loan Advance”) by delivering a Funding Notice with respect to
such Loan Advance to the Administrative Agent, which shall provide notification
to the Revolving Lenders with respect thereto, in an aggregate amount up to the
Availability as of the proposed Funding Date of the Loan Advance; provided,
however, that no Revolving Lender shall be obligated to make any Loan Advance on
or after the date that is two (2) Business Days prior to the earlier to occur of
the applicable Revolving Period End Date or the Termination Date.  Following the
receipt of a Funding Notice during the Revolving Period, subject to the terms
and conditions hereinafter set forth, the Revolving Lenders shall fund such Loan
Advance.

 

42

--------------------------------------------------------------------------------



 

(b)                                 Swingline Advances.  During the Revolving
Period, the Borrower may, at its option, request the Swingline Lender make
Swingline Advances to the Borrower by delivering a Funding Notice with respect
to such requested Swingline Advance to the Administrative Agent, which shall
forward such Funding Notice to the Swingline Lender and provide notification to
the Revolving Lenders with respect thereto.  Following the receipt of a Funding
Notice during the Revolving Period, subject to the terms and conditions
hereinafter set forth, the Swingline Lender shall make the requested Swingline
Advances to the Borrower; provided that the Swingline Lender shall not fund any
Swingline Advance if, after giving effect to the amount of the Swingline Advance
requested, (i) in the sole discretion of the Swingline Lender, a Default or
Event of Default exists or would result therefrom, (ii) the Advances Outstanding
would exceed the Borrowing Base or (iii) the aggregate amount of Advances and
Swingline Advances made by the Swingline Lender would exceed the Commitment of
the Swingline Lender.

 

(c)                                  The Borrower may, with the written consent
of the Administrative Agent, (x) add additional Persons as Revolving Lenders or
(y) increase the Commitment of any Revolving Lender and, in each case increase
the aggregate Commitments hereunder; provided that, (1) the Commitment of any
Lender may only be increased with the prior written consent of such Lender and
the Administrative Agent and (2) the Facility Amount shall not exceed
$695,000,000.  Each additional Revolving Lender shall become a party hereto by
executing and delivering to the Administrative Agent and the Borrower a Joinder
Supplement and a representation letter in the form of Exhibit I.  Upon such
increase, Annex A hereto shall be deemed to be revised to reflect such increase
in such Lender’s Commitment and those terms set forth on Annex C shall be
revised as set forth therein in accordance with such increase.  For the
avoidance of doubt, on the Second Amendment Closing Date the Facility Amount
shall be $575,000,000 and on any subsequent date of determination, the terms set
forth on Annex C shall vary in accordance with the Facility Amount then in
effect (including, prior to the earlier to occur of the end of the Revolving
Period or the Termination Date, in connection with a permanent reduction of the
Facility Amount).  The Borrower, or the Collateral Manager on its behalf, may at
any time request Annex C to be revised so long as it has received prior written
consent from the Administrative Agent and the Required Lenders.

 

(d)                                 Advances to be made for the purpose of
refunding Swingline Advances shall be made by the Revolving Lenders as provided
in Section 2.15.

 

Section 2.2.                                Procedures for Advances by the
Lenders.

 

(a)                                 Subject to the limitations set forth herein,
the Borrower may request an Advance from the Lenders by delivering to the
Administrative Agent at certain times the information and documents set forth in
this Section 2.2.  Upon receipt of such information and documents, the
Administrative Agent will provide notification to the Revolving Lenders and/or
the Swingline Lender, as applicable, with respect thereto.

 

(b)                                 With respect to (i) all Loan Advances, no
later than 3:00 p.m. on the Business Day prior to the proposed Funding Date and
(ii) all Swingline Advances,  no later than 3:00 p.m. on the proposed Funding
Date, the Borrower (or the Collateral Manager on its behalf) shall deliver:

 

43

--------------------------------------------------------------------------------



 

(i)                                     to the Administrative Agent (which shall
promptly deliver to each Revolving Lender or, in the case of any Swingline
Advance, the Swingline Lender) and the Collateral Custodian a duly completed
Borrowing Base Certificate updated to the date such Advance is requested and
giving pro forma effect to the Advance requested and the use of the proceeds
thereof;

 

(ii)                                  to the Administrative Agent a description
of the Obligor and the Loan(s) to be funded by the proposed Advance;

 

(iii)                               to the Administrative Agent a wire
disbursement and authorization form, to the extent not previously delivered;

 

(iv)                              to the Administrative Agent and the Collateral
Custodian a duly completed Funding Notice which shall (a) specify the desired
amount of such Advance, which amount must be at least equal to $500,000 (or, in
the case of any Advance to be applied to fund any draw under a Delayed Draw Loan
or Revolving Loan, such lesser amount as may be required to fund such draw), to
be allocated to each Lender in accordance with its Pro Rata Share, (b) specify
the proposed Funding Date of such Advance, (c) specify the Loan(s) to be
financed on such Funding Date (including the appropriate file number, Obligor,
original loan balance, OLB, Assigned Value and Purchase Price for each Loan)
and, with respect to any Delayed Draw Loan or Revolving Loan, the amount to be
deposited in the Unfunded Exposure Account in connection with the acquisition of
such Loan(s) pursuant to Section 2.2(e) and (d) include a representation that
all conditions precedent for an Advance described in Article III hereof have
been met.  Each Funding Notice shall be irrevocable.  If any Funding Notice is
received by the Administrative Agent (x) after 3:00 p.m. on the Business Day
prior to the Business Day for which such Advance (other than a Swingline
Advance) is requested, (y) after 3:00 p.m. on the Business Day on which a
Swingline Advance is requested or (z) on a day that is not a Business Day, such
Funding Notice shall be deemed to be received by the Administrative Agent at
9:00 a.m. on the next Business Day.

 

(c)                                  On the proposed Funding Date, subject to
the limitations set forth in Section 2.1(a) or (b), as applicable, and upon
satisfaction of the applicable conditions set forth in Article III:

 

(i)                                     in the case of a Loan Advance, (x) each
Lender shall make available to the Administrative Agent in same day funds, by no
later than 12:00 noon, an amount equal to such Lender’s Pro Rata Share of the
least of (A) the amount requested by the Borrower for such Advance, (B) the
aggregate unused Commitments then in effect and (C) the maximum amount that,
after taking into account the proposed use of the proceeds of such Advance,
could be advanced to the Borrower hereunder without causing the Advances
Outstanding to exceed the Borrowing Base and (y) the Administrative Agent shall
make all funds received from the Lenders under clause (x) available to the
Borrower in same day funds by wire transfer to the account designated by the
Borrower in the Funding Notice given pursuant to this Section 2.2; or

 

(ii)                                  in the case of a Swingline Advance, the
Swingline Lender shall make available to the Borrower in same day funds, by wire
transfer to the account designated by Borrower in the Funding Notice given
pursuant to this Section 2.2, an amount equal to the least

 

44

--------------------------------------------------------------------------------



 

of (i) the amount requested by the Borrower for such Swingline Advance, (ii) the
positive difference between (A) the Swingline Commitment then in effect and
(B) the aggregate outstanding Swingline Advances as of such date and (iii) the
maximum amount that, after taking into account the proposed use of the proceeds
of such Swingline Advance, could be advanced to the Borrower hereunder without
causing the Advances Outstanding to exceed the Borrowing Base.

 

(d)                                 On each Funding Date, the obligation of each
Revolving Lender to remit its Pro Rata Share of any such Loan Advance shall be
several from that of each other Revolving Lender and the failure of any
Revolving Lender to so make such amount available to the Borrower shall not
relieve any other Revolving Lender of its obligation hereunder.

 

(e)                                  Notwithstanding anything to the contrary
herein, upon the occurrence of the earlier of (i) an Event of Default or
(ii) the Revolving Period End Date with respect to all the Commitments, if the
amount on deposit in the Unfunded Exposure Account is less than the Aggregate
Unfunded Exposure Amount, the Borrower shall request an Advance in the amount of
such shortfall (the “Exposure Amount Shortfall”).  Following receipt of a
Funding Notice (including a duly completed Borrowing Base Certificate updated to
the date such Advance is requested and giving pro forma effect to the Advance
requested), the Revolving Lenders shall fund such Exposure Amount Shortfall in
accordance with Section 2.2(b) as if the Revolving Period were still in effect
and notwithstanding anything to the contrary herein (including, without
limitation, the Borrower’s failure to satisfy any of the conditions precedent
set forth in Section 3.2), except that no Lender shall make any Advance to the
extent that, after giving effect to such Advance, the Advances Outstanding would
exceed the Borrowing Base.

 

Section 2.3.                                Reduction of the Facility Amount;
Optional Repayments.

 

(a)                                 The Borrower shall be entitled at its option
to terminate the Facility Amount in whole or reduce in part the portion of the
Facility Amount that exceeds the sum of the Advances Outstanding, accrued
Interest and Breakage Costs; provided that (i) the Borrower shall provide a
Repayment Notice to the Administrative Agent at least one (1) Business Day prior
to such termination or reduction and (ii) any partial reduction of the Facility
Amount shall be in an amount equal to $5,000,000 and in integral multiples of
$500,000 in excess thereof.  Any request for a reduction or termination pursuant
to this Section 2.3(a) shall be irrevocable.  The Commitment of each Lender
shall be reduced by an amount equal to its Pro Rata Share (prior to giving
effect to any reduction of Commitments hereunder) of the aggregate amount of any
reduction under this Section 2.3(a).

 

(b)                                 The Borrower shall be entitled at its
option, at any time, to reduce Advances Outstanding; provided that (i) the
Borrower shall provide a Repayment Notice to the Administrative Agent at least
one (1) Business Day prior to such reduction and (ii) any reduction of Advances
Outstanding (other than with respect to repayments of Advances Outstanding made
by the Borrower to reduce Advances Outstanding such that the Required Advance
Reduction Amount is equal to zero) shall be in a minimum amount of $500,000 and
in integral multiples of $100,000 in excess thereof.  In connection with any
such reduction of Advances Outstanding, the Borrower shall deliver to the
Administrative Agent, which shall promptly deliver to each Lender,
(1) instructions to reduce such Advances Outstanding and (2) funds sufficient to
repay such

 

45

--------------------------------------------------------------------------------



 

Advances Outstanding together with all accrued Interest and any Breakage Costs;
provided that, the Advances Outstanding will not be reduced unless sufficient
funds have been remitted to pay the related accrued Interest and Breakage Costs,
if any, in full.  The Administrative Agent shall apply amounts received from the
Borrower pursuant to this Section 2.3(b) to (x) unless a Default or an Event of
Default has occurred, if directed by the Borrower, the pro rata reduction of the
Advances Outstanding of the Non-Extending Lenders or (y) otherwise, the pro rata
reduction of the Advances Outstanding, to the payment of accrued Interest on the
amount of the Advances Outstanding to be repaid and to the payment of any
Breakage Costs.  Any Advance so repaid may, subject to the terms and conditions
hereof, be reborrowed during the Revolving Period.  Any Repayment Notice
relating to any repayment pursuant to this Section 2.3(b) shall be irrevocable.

 

(c)                                  At any time after the nine-month
anniversary of the A&R Effective Date and prior to the end of the Revolving
Period, the Borrower may deliver to the Administrative Agent (which shall
promptly deliver the same to the Lenders) a notice requesting that the Revolving
Period be extended and specifying the requested length of such extension.  Each
Lender shall have the right in its sole discretion to approve (each such Lender,
an “Extending Lender”) or deny (each such Lender, a “Non-Extending Lender”) any
such extension request and shall notify the Administrative Agent within ten
(10) Business Days of its determination.  Upon written notice from the
Administrative Agent to the Borrower (with a copy to each Extending Lender), the
Revolving Period shall be extended to such date as is approved by each Extending
Lender for all purposes hereof (and clause (a) of the definition of “Revolving
Period End Date” shall be deemed amended).  The Extending Lenders (on a pro rata
basis) shall have the right to purchase the Commitments of the Non-Extending
Lenders and any Commitments of the Non-Extending Lenders not so purchased (or
assigned pursuant to Section 12.16) shall be terminated on the Revolving Period
End Date immediately prior to giving effect to such extension.  Non-Extending
Lenders will receive payments on their Advances Outstanding in accordance with
the terms hereof until their Advances Outstanding are reduced to zero, at which
point they will cease to be Lenders hereunder.

 

Section 2.4.                                Determination of Interest and
Non-Usage Fee.

 

The Administrative Agent shall determine the Interest (including unpaid Interest
related thereto, if any, due and payable on a prior Payment Date) and the
Non-Usage Fee (including any previously accrued and unpaid Non-Usage Fee) to be
paid by the Borrower on each Payment Date for the related Accrual Period and
shall advise the Collateral Manager thereof on the third Business Day prior to
such Payment Date.

 

Section 2.5.                                Promissory Notes.

 

(a)                                 The Borrower shall, upon the request of a
Lender, execute and deliver a Promissory Note evidencing the Advances of such
Lender.  Each such Promissory Note shall be payable to such Lender in a face
amount equal to such Lender’s Commitment as of the date of delivery for such
Promissory Note.

 

(b)                                 If any Lender elects not to receive a
Promissory Note, all references herein and the other Transaction Documents to
such Lender’s Promissory Note shall be deemed to

 

46

--------------------------------------------------------------------------------



 

mean the Advances outstanding with respect to such Lender.  The parties hereto
acknowledge and agree that the provisions herein and the other Transaction
Documents related to the Lenders hereunder shall apply to each Lender regardless
of whether such Lender has received a Promissory Note.

 

Section 2.6.                                Principal Repayments.

 

(a)                                 Unless sooner prepaid pursuant to the terms
hereof, the Advances Outstanding shall be repaid in full on the Termination Date
(or, with respect to any Non-Extending Lender, the earlier to occur of (x) the
two-year anniversary of the termination of its Commitment and (y) the
Termination Date) or on such later date as is agreed to in writing by the
Borrower, the Collateral Manager, the Administrative Agent and each Lender (or,
with respect to any Non-Extending Lender, the Borrower, the Administrative Agent
and such Non-Extending Lender).

 

(b)                                 At the Borrower’s option in its sole
discretion, it may take any of the following actions at any time to reduce the
Required Advance Reduction Amount:

 

(i)                                     depositing Cash into the Principal
Collection Account;

 

(ii)                                  repaying Advances Outstanding in
accordance with Section 2.3(b); and/or

 

(iii)                               posting additional Eligible Loans as
Collateral.

 

Section 2.7.                                Settlement Procedures.

 

(a)                                 On each Payment Date, so long as no Event of
Default has occurred and is continuing, the Collateral Manager shall direct the
Collateral Custodian to pay pursuant to the latest Borrowing Base Certificate
(and the Collateral Custodian shall make payment from the Interest Collection
Account to the extent of Available Funds, in reliance on the information set
forth in such Borrowing Base Certificate) to the following Persons, the
following amounts in the following order of priority:

 

(1)                                 to the Collateral Custodian, in an amount
equal to any accrued and unpaid Collateral Custodian Fees; provided that, the
aggregate amount payable pursuant to this Section 2.7(a)(1),
Section 2.7(b)(1) and Section 2.8(1) shall not exceed $100,000 per annum;

 

(2)                                 pro rata to each Lender, in an amount equal
to (A) such Lender’s share of the Interest for the related Accrual Period and
any accrued and unpaid Interest for previous Accrual Periods, (B) such Lender’s
Share of the Non-Usage Fee for the related Accrual Period and any unpaid
Non-Usage Fees for previous Accrual Periods and (C) any unpaid Breakage Costs
with respect to such Lender;

 

(3)                                 pro rata to the Administrative Agent and
each Lender, all fees and other amounts, including any Increased Costs and
Structuring Fee, but other than

 

47

--------------------------------------------------------------------------------



 

the principal of Advances Outstanding and Administrative Expenses, then due to
each such Person under this Agreement;

 

(4)                                 pro rata to each Lender, if the Required
Advance Reduction Amount is greater than zero, an amount necessary to reduce the
Required Advance Reduction Amount to zero;

 

(5)                                 after the end of the Revolving Period, to
the Unfunded Exposure Account in an amount equal to Exposure Amount Shortfall;

 

(6)                                 pro rata to each applicable party, to pay
all other accrued and unpaid Administrative Expenses and Taxes; and

 

(7)                                 (A) during a Default, to remain in the
Interest Collection Account or (B) otherwise, any remaining amounts shall be
distributed to (or as directed by) the Borrower (to be used for any purpose,
including distribution to the Collateral Manager).

 

(b)                                 On each Payment Date, so long as no Event of
Default has occurred and is continuing, the Collateral Manager shall direct the
Collateral Custodian to pay pursuant to the latest Borrowing Base Certificate
(and the Collateral Custodian shall make payment from the Principal Collection
Account to the extent of Available Funds, in reliance on the information set
forth in such Borrowing Base Certificate) to the following Persons, the
following amounts in the following order of priority:

 

(1)                                 to the extent not paid pursuant to
Section 2.7(a)(1), to the Collateral Custodian, in an amount equal to any
accrued and unpaid Collateral Custodian Fees; provided that, the aggregate
amount payable pursuant to Section 2.7(a)(1), this Section 2.7(b)(1) and
Section 2.8(1) shall not exceed $100,000 per annum;

 

(2)                                 to the extent not paid pursuant to
Section 2.7(a)(2), pro rata to each Lender, in an amount equal to (A) such
Lender’s share of the Interest for the related Accrual Period and any accrued
and unpaid Interest for previous Accrual Periods, (B) such Lender’s share of the
Non-Usage Fee for the related Accrual Period and any unpaid Non-Usage Fees for
previous Accrual Periods and (C) any unpaid Breakage Costs with respect to such
Lender;

 

(3)                                 to the extent not paid pursuant to
Section 2.7(a)(3), pro rata to the Administrative Agent and each Lender, all
other fees and other amounts, including any Increased Costs and Structuring Fee,
but other than the principal of Advances Outstanding and Administrative
Expenses, then due to each such Person under this Agreement;

 

(4)                                 to the extent not paid pursuant to
Section 2.7(a)(4), pro rata to each Lender, if the Required Advance Reduction
Amount is greater than zero, an amount necessary to reduce the Required Advance
Reduction Amount to zero;

 

48

--------------------------------------------------------------------------------



 

(5)                                 during the Revolving Period, (x) to each
Non-Extending Lender to pay Advances Outstanding in an amount equal to the Pro
Rata Share of such Non-Extending Lender and (y) the remainder as directed by the
Collateral Manager, to (A) repay Advances Outstanding, (B) return cash to the
Principal Collection Account for application in accordance with the terms hereof
and/or (C) unless a Default or Curable BDC Asset Coverage Event has occurred and
is continuing, or after giving effect to such distribution the Availability is
less than zero, to be distributed to (or as directed by) the Borrower (to be
used for any purpose, including distribution to the Collateral Manager);

 

(6)                                 after the end of the Revolving Period and to
the extent not paid pursuant to Section 2.7(a)(5), to the Unfunded Exposure
Account in an amount equal to Exposure Amount Shortfall;

 

(7)                                 after the end of the Revolving Period or
after the occurrence and during the continuation of a Curable BDC Asset Coverage
Event, to the Lenders to pay the Advances Outstanding;

 

(8)                                 to the extent not paid pursuant to
Section 2.7(a)(6), pro rata to each applicable party to pay all other
Administrative Expenses and Taxes; and

 

(9)                                 (A) during a Default, to remain in the
Principal Collection Account or (B) otherwise, any remaining amounts shall be
distributed to (or as directed by) the Borrower (to be used for any purpose,
including distribution to the Collateral Manager).

 

(c)                                  The Collateral Manager may, in its sole
discretion, direct the Collateral Custodian to make a payment to the Borrower
from the Principal Collection Account on any Business Day other than a Payment
Date if, both immediately prior and after giving effect to such payment (i) the
Availability is greater than zero and (ii) no Default, Event of Default or
Curable BDC Asset Coverage Event has occurred and is continuing.

 

(d)                                 Subject to the satisfaction of the
conditions set forth in Section 3.2, the Collateral Manager may direct the
Collateral Custodian to withdraw funds on deposit in the Principal Collection
Account on any Business Day in order to reinvest such funds in Eligible Loans to
be pledged hereunder.

 

Section 2.8.                                Alternate Settlement Procedures.

 

On each Payment Date following the occurrence of and during the continuation of
an Event of Default, the Collateral Manager (or, after delivery of a Notice of
Exclusive Control, the Administrative Agent) shall direct the Collateral
Custodian to pay pursuant to the latest Borrowing Base Certificate (and the
Collateral Custodian shall make payment from the Collection Account to the
extent of Available Funds, in reliance on the information set forth in such
Borrowing Base Certificate) to the following Persons, the following amounts in
the following order of priority:

 

(1)                                 to the Collateral Custodian, in an amount
equal to any accrued and unpaid Collateral Custodian Fees; provided that, the
aggregate amount

 

49

--------------------------------------------------------------------------------



 

payable pursuant to Section 2.7(a)(1), Section 2.7(b)(1) and this
Section 2.8(1) shall not exceed $100,000 per annum;

 

(2)                                 pro rata to each Lender, in an amount equal
to (A) such Lender’s share of the Interest for the related Accrual Period and
any accrued and unpaid Interest for previous Accrual Periods, (B) such Lender’s
share of the Non-Usage Fee for the related Accrual Period and any unpaid
Non-Usage Fees for previous Accrual Periods and (C) any unpaid Breakage Costs
with respect to such Lender;

 

(3)                                 pro rata to the Administrative Agent and
each Lender, all other fees and other amounts, including any Increased Costs and
Structuring Fee, but other than the principal of Advances Outstanding and
Administrative Expenses, then due to each such Person under this Agreement;

 

(4)                                 pro rata to the Lenders to pay the Advances
Outstanding and any accrued and unpaid Commitment Reduction Fee;

 

(5)                                 pro rata to each applicable party, to pay
all other Administrative Expenses and Taxes;  and

 

(6)                                 any remaining amounts shall be distributed
to (or as directed by) the Borrower (to be used for any purpose, including
distribution to the Collateral Manager).

 

Section 2.9.                                Collections and Allocations.

 

(a)                                 Collections.  The Collateral Manager shall
promptly identify any collections received as being on account of Interest
Collections or Principal Collections and shall transfer, or cause to be
transferred, all Collections received to the appropriate Collection Account
within two Business Days after such Collections are received.  The Collateral
Manager shall include a statement as to the amount of Principal Collections and
Interest Collections on deposit on each Reporting Date in the Borrowing Base
Certificate delivered pursuant to Section 5.1(p).

 

(b)                                 Excluded Amounts.  With the prior written
consent of the Administrative Agent, the Collateral Manager may withdraw from
the Collection Account any deposits thereto constituting Excluded Amounts if the
Collateral Manager has, prior to such withdrawal and consent, delivered to the
Administrative Agent (which shall promptly deliver a copy thereof to each
Lender) a report setting forth the calculation of such Excluded Amounts in form
and substance reasonably satisfactory to the Administrative Agent.

 

(c)                                  Initial Deposits.  On each Funding Date,
the Collateral Manager will instruct the related Obligor to deposit all
Collections with respect to Collateral being acquired by the Borrower on such
date into the Collection Account.

 

(d)                                 Investment of Funds.  Unless a Collateral
Manager Default or an Event of Default has occurred and is continuing, to the
extent there are uninvested amounts deposited in the Collection Account, all
such amounts shall be invested in Permitted Investments selected by the
Collateral Manager on each Payment Date (or pursuant to standing instructions
provided by

 

50

--------------------------------------------------------------------------------



 

the Collateral Manager); provided that, if a Collateral Manager Default or an
Event of Default has occurred and is continuing, to the extent there are
uninvested amounts in the Collection Account, all such amounts may be invested
in Permitted Investments selected by the Administrative Agent (or pursuant to
standing instructions provided by the Administrative Agent). All earnings (net
of losses and investment expenses) thereon shall be retained or deposited into
the applicable Collection Account and shall be applied on each Payment Date
pursuant to the provisions of Section 2.7 or Section 2.8 (as applicable).

 

(e)                                  Unfunded Exposure Account.

 

(i)                                     Amounts on deposit in the Unfunded
Exposure Account may be withdrawn (A) by the Collateral Custodian pursuant to
Section 2.9(e)(ii) to fund any draw requests of the relevant Obligors under any
Delayed Draw Loan or Revolving Loan or (B) if the amount on deposit in the
Unfunded Exposure Account exceeds the Aggregate Unfunded Exposure Amount, by the
Borrower (or the Collateral Manager on the Borrower’s behalf) to make a deposit
into the Principal Collection Account to the extent of such excess.

 

(ii)                                  After the end of the Revolving Period, any
draw request made by an Obligor under a Delayed Draw Loan or Revolving Loan,
along with wiring instructions for the applicable Obligor, shall be forwarded by
the Collateral Manager (on the Borrower’s behalf) to the Collateral Custodian
(with a copy to the Administrative Agent) along with an instruction to the
Collateral Custodian to withdraw the applicable amount from the Unfunded
Exposure Account.  Upon receipt of, and in accordance with, such instruction,
the Collateral Custodian shall fund such draw request directly from the Unfunded
Exposure Account.

 

(f)                                   For all U.S. federal tax reporting
purposes, all income earned on the funds invested and allocable to the Accounts
is legally owned by the Borrower (and beneficially owned by the Borrower or the
Collateral Manager). The Borrower is required to provide to the Collateral
Custodian (i) an IRS Form W-9 no later than the date hereof, and (ii) any
additional IRS forms (or updated versions of any previously submitted IRS forms)
or other documentation upon the reasonable request of the Collateral Custodian
as may be necessary (a) to reduce or eliminate the imposition of U.S.
withholding taxes and (b) to permit the Collateral Custodian to fulfill its tax
reporting obligations under applicable law with respect to the Accounts or any
amounts paid to the Borrower. The Borrower is further required to report to the
Collateral Custodian comparable information upon any change in the legal or
beneficial ownership of the income allocable to the Accounts. The Collateral
Custodian shall have no liability to the Borrower or any other person in
connection with any tax withholding amounts paid, or retained for payment, to a
governmental authority from the Accounts arising from the Borrower’s failure to
timely provide an accurate, correct and complete IRS Form W-9 or such other
documentation contemplated under this paragraph. For the avoidance of doubt, no
funds shall be invested with respect to such Accounts absent the Collateral
Custodian having first received (x) instructions with respect to the investment
of such funds, and (y) the forms and other documentation required by this
paragraph.

 

51

--------------------------------------------------------------------------------



 

Section 2.10.                         Payments, Computations, Etc.

 

(a)                                 Unless otherwise expressly provided herein,
all amounts to be paid or deposited by the Borrower or the Collateral Manager
hereunder shall be paid or deposited in accordance with the terms hereof no
later than 3:00 p.m. on the day when due in lawful money of the United States in
immediately available funds and any amount not received before such time shall
be deemed received on the next Business Day.  The Borrower or the Collateral
Manager, as applicable, shall, to the extent permitted by law, pay to the
Secured Parties interest on all amounts not paid or deposited when due hereunder
at 5.25% per annum above the Prime Rate, payable on demand; provided that, such
interest rate shall not at any time exceed the maximum rate permitted by
Applicable Law.  Such interest shall be for the account of the applicable
Secured Party.  All computations of interest and other fees hereunder shall be
made on the basis of a year consisting of 360 days (other than calculations with
respect to the Base Rate and the Non-Usage Fee, which shall each be based on a
year consisting of 365 or 366 days, as applicable) for the actual number of days
elapsed.

 

(b)                                 Whenever any payment hereunder shall be
stated to be due on a day other than a Business Day, such payment shall be made
on the next succeeding Business Day, and such extension of time shall in such
case be included in the computation of the payment of Interest or any fee
payable hereunder, as the case may be.  For avoidance of doubt, to the extent
that Available Funds are insufficient on any Payment Date to satisfy the full
amount of any Increased Costs then due pursuant to Section 2.12, such unpaid
amounts shall remain due and owing and shall accrue interest as provided in
Section 2.10(a) until repaid in full.

 

(c)                                  If any Advance requested by the Borrower is
not effectuated as a result of the Borrower’s actions or failure to fulfill any
condition under Section 3.2, as the case may be, on the date specified therefor,
the Borrower shall indemnify the applicable Lender against any reasonable loss,
cost or expense incurred by the applicable Lender, including, without
limitation, any loss, cost or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by the applicable Lender to
fund or maintain such Advance, but excluding the Applicable Spread.

 

Section 2.11.                         Fees.

 

(a)                                 The Borrower shall pay or cause to be paid
in accordance with Sections 2.7 and 2.8, the applicable Non-Usage Fee.

 

(b)                                 The Borrower shall pay or cause to be paid
in accordance with Sections 2.7 and 2.8, in the manner specified in each Fee
Letter, the applicable portion of each Structuring Fee.

 

(c)                                  The Collateral Custodian shall be entitled
to receive the Collateral Custodian Fee in accordance with Sections 2.7 and 2.8.

 

(d)                                 The Borrower shall pay to Cadwalader,
Wickersham & Taft LLP as counsel to the Administrative Agent on the A&R
Effective Date, its reasonable estimated fees and out-of-pocket expenses through
the A&R Effective Date, and shall pay all additional reasonable fees and
out-of-pocket expenses of Cadwalader, Wickersham & Taft LLP required to

 

52

--------------------------------------------------------------------------------



 

be paid by the Borrower hereunder and on the immediately following Payment Date
after its receipt of an invoice therefor in accordance with the terms of
Section 2.7 or 2.8, as applicable.

 

Section 2.12.                         Increased Costs; Capital Adequacy;
Illegality.

 

(a)                                 If either (i) the introduction of or any
change (including, without limitation, any change by way of imposition or
increase of reserve requirements) in or in the interpretation of any Applicable
Law or (ii) the compliance by an Affected Party with any guideline or request
from any central bank or other Governmental Authority (whether or not having the
force of law), in each case, adopted, made or implemented after the A&R
Effective Date, shall (a) subject any Affected Party to any Taxes (other than
(A) Indemnified Taxes, (B) Taxes described in clauses (b) through (d) of the
definition of Excluded Taxes, and (C) Connection Income Taxes) on its loans,
loan principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto,
(b) impose, modify or deem applicable any reserve requirement (including,
without limitation, any reserve requirement imposed by the Board of Governors of
the Federal Reserve System, but excluding any reserve requirement, if any,
included in the determination of Interest), special deposit or similar
requirement against assets of, deposits with or for the amount of, or credit
extended by, any Affected Party or (c) impose any other condition (other than
Taxes) affecting the ownership interest in the Collateral conveyed to the
Lenders hereunder or any Affected Party’s rights hereunder or under any other
Transaction Document, the result of which is to increase the cost to any
Affected Party or to reduce the amount of any sum received or receivable by an
Affected Party under this Agreement or under any other Transaction Document,
then on the later of the next Payment Date and 30 days after receipt by the
Borrower of demand by such Affected Party (which demand shall be accompanied by
a statement setting forth the basis for such demand), the Borrower shall pay
directly to such Affected Party such additional amount or amounts as will
compensate such Affected Party for such additional or increased cost incurred or
such reduction suffered.

 

(b)                                 If either (i) the introduction of or any
change in or in the interpretation of any law, guideline, rule, regulation,
directive or request or (ii) compliance by any Affected Party with any law,
guideline, rule, regulation, directive or request from any central bank or other
Governmental Authority or agency (whether or not having the force of law),
including, without limitation, compliance by an Affected Party with any request
or directive regarding capital adequacy, in each case, adopted, made or
implemented after the A&R Effective Date, has or would have the effect of
reducing the rate of return on the capital of any Affected Party as a
consequence of its obligations hereunder or arising in connection herewith to a
level below that which any such Affected Party could have achieved but for such
introduction, change or compliance (taking into consideration the policies of
such Affected Party with respect to capital adequacy) by an amount deemed by
such Affected Party to be material, then from time to time, on the later of the
next Payment Date and 30 days after receipt by the Borrower of demand by such
Affected Party (which demand shall be accompanied by a statement setting forth
the basis for such demand), the Borrower shall pay directly to such Affected
Party such additional amount or amounts as will compensate such Affected Party
for such reduction; provided that notwithstanding anything in this
Section 2.12(b) to the contrary, (x) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives
thereunder or issued in connection therewith and (y) all requests, rules,
guidelines or directives promulgated

 

53

--------------------------------------------------------------------------------



 

by the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “change in law” for the purposes of clause
(i) above, regardless of the date enacted, adopted or issued.

 

(c)                                  If as a result of any event or circumstance
similar to those described in clause (a) or (b) of this Section 2.12 that occurs
after the A&R Effective Date, any Affected Party is required to compensate a
bank or other financial institution providing liquidity support, credit
enhancement or other similar support to such Affected Party in connection with
this Agreement or the funding or maintenance of Advances hereunder, then on the
later of the next Payment Date and 30 days after receipt by the Borrower of
demand by such Affected Party, the Borrower shall pay to such Affected Party
such additional amount or amounts as may be necessary to reimburse such Affected
Party for any amounts payable or paid by it.

 

(d)                                 In determining any amount provided for in
this Section 2.12, the Affected Party may use any reasonable averaging and
attribution methods.  Any Affected Party making a claim under this Section 2.12
shall submit to the Collateral Manager a written description as to such
additional or increased cost or reduction and the calculation thereof, which
written description shall be conclusive absent manifest error.

 

(e)                                  If a Eurodollar Disruption Event as
described in clause (a) of the definition of “Eurodollar Disruption Event” with
respect to any Lender occurred, such Lender shall in turn so notify the
Borrower, whereupon all Advances Outstanding of the affected Lender in respect
of which Interest accrues at the LIBOR Rate shall immediately be converted into
Advances Outstanding in respect of which Interest accrues at the Base Rate in
accordance with the definition of “Interest Rate”.

 

(f)                                   Failure or delay on the part of any
Affected Party to demand compensation pursuant to this Section 2.12 shall not
constitute a waiver of such Affected Party’s right to demand or receive such
compensation.  Notwithstanding anything to the contrary in this Section 2.12,
the Borrower shall not be required to compensate an Affected Party pursuant to
this Section 2.12 for any amounts incurred more than six (6) months prior to the
date that such Affected Party notifies the Borrower of such Affected Party’s
intention to claim compensation therefor; provided that, if the circumstances
giving rise to such claim have a retroactive effect, then such six (6) month
period shall be extended to include the period of such retroactive effect.

 

(g)                                  Each Lender agrees that it will take such
commercially reasonable actions as the Borrower may reasonably request that will
avoid the need to pay, or reduce the amount of, any increased amounts referred
to in this Section 2.12 or Section 2.13; provided that, no Lender shall be
obligated to take any actions that would, in the reasonable opinion of such
Lender, be disadvantageous to such Lender.  In no event will Borrower be
responsible for increased amounts referred to in this Section 2.12 which relates
to any other entities to which Lenders provide financing.  In no event will
Borrower be responsible for any increased amounts or reduced return referred to
in this Section 2.12 resulting from any Lender subject to a Bail-In Action being
deemed a Defaulting Lender or such Lender not receiving interest on Advances
that it does not fund as a result of a Bail-In Action.

 

54

--------------------------------------------------------------------------------



 

Section 2.13.                         Taxes.

 

(a)                                 Defined Terms.  For purposes of this
Section 2.13, the term “applicable law” includes FATCA.

 

(b)                                 Payments Free of Taxes.  Any and all
payments by or on account of any obligation of the Borrower under any
Transaction Document shall be made without deduction or withholding for any
Taxes, except as required by applicable law.  If any applicable law (as
determined in the good faith discretion of an applicable Withholding Agent)
requires the deduction or withholding of any Tax from any such payment by a
Withholding Agent, then the applicable Withholding Agent shall be entitled to
make such deduction or withholding and shall timely pay the full amount deducted
or withheld to the relevant Governmental Authority in accordance with applicable
law and, if such Tax is an Indemnified Tax, then the sum payable by the Borrower
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section 2.13) the applicable Recipient receives an
amount equal to the sum it would have received had no such deduction or
withholding been made.

 

(c)                                  Payment of Other Taxes by the Borrower. 
The Borrower shall timely pay to the relevant Governmental Authority in
accordance with applicable law, or at the option of the Administrative Agent
timely reimburse it for the payment of, any Other Taxes.

 

(d)                                 Indemnification by the Borrower.  The
Borrower shall indemnify each Recipient, on the later of the next Payment Date
and 30 days after receipt by the Borrower of demand therefor, for the full
amount of any Indemnified Taxes (including Indemnified Taxes imposed or asserted
on or attributable to amounts payable under this Section 2.13) payable or paid
by such Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error.

 

(e)                                  Indemnification by the Lenders.  Each
Lender shall severally indemnify the Administrative Agent, within 10 days after
demand therefor, for (i) any Indemnified Taxes attributable to such Lender (but
only to the extent that the Borrower has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Borrower to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 12.16(b) relating to
the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Transaction Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Transaction

 

55

--------------------------------------------------------------------------------



 

Document or otherwise payable by the Administrative Agent to the Lender from any
other source against any amount due to the Administrative Agent under this
paragraph (e).

 

(f)                                   Evidence of Payments.  As soon as
practicable after any payment of Taxes by the Borrower to a Governmental
Authority pursuant to this Section 2.13, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 

(g)                                  Status of Lenders.  (i) Any Lender that is
entitled to an exemption from or reduction of withholding Tax with respect to
payments made under any Transaction Document shall deliver to the Borrower, the
Collateral Custodian and the Administrative Agent, at the time or times
reasonably requested by the Borrower, the Collateral Custodian or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower, the Collateral Custodian or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding.  In addition, any Lender, if reasonably
requested by the Borrower, the Collateral Custodian or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower, the Collateral Custodian or the
Administrative Agent as will enable the Borrower, the Collateral Custodian or
the Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.  Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Sections 2.13(g)(ii)(1), (ii)(2) and (ii)(4) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

 

(ii)                                  Without limiting the generality of the
foregoing:

 

(1)                                 any Lender that is a U.S. Person shall
deliver to the Borrower, the Collateral Custodian and the Administrative Agent
on or prior to the date on which such Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrower, the Collateral Custodian or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;

 

(2)                                 any Foreign Lender shall, to the extent it
is legally entitled to do so, deliver to the Borrower, the Collateral Custodian
and the Administrative Agent (in such number of copies as shall be requested by
the recipient) on or prior to the date on which such Foreign Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower, the Collateral Custodian or the
Administrative Agent), whichever of the following is applicable:

 

i.                                          in the case of a Foreign Lender
claiming the benefits of an income tax treaty to which the United States is a
party, (x) with respect to payments of interest under any Transaction Document,
executed copies of IRS Form W-8BEN or IRS Form W-8BEN-E (as applicable)
establishing an exemption from, or reduction of, U.S.

 

56

--------------------------------------------------------------------------------



 

federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Transaction
Document, IRS Form W-8BEN or IRS Form W-8BEN-E (as applicable) establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

 

ii.                                       executed copies of IRS Form W-8ECI;

 

iii.                                    in the case of a Foreign Lender claiming
the benefits of the exemption for portfolio interest under Section 881(c) of the
Code, (x) a certificate substantially in the form of Exhibit L-1 to the effect
that such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed copies of IRS Form W-8BEN or IRS
Form W-8BEN-E (as applicable); or

 

iv.                                   to the extent a Foreign Lender is not the
beneficial owner, executed copies of IRS Form W-8IMY, accompanied by IRS
Form W-8ECI, IRS Form W-8BEN, IRS Form W-8BEN-E, a U.S. Tax Compliance
Certificate substantially in the form of Exhibit L-2 or Exhibit L-3, IRS
Form W-9, and/or other certification documents from each beneficial owner, as
applicable; provided that, if the Foreign Lender is a partnership and one or
more direct or indirect partners of such Foreign Lender are claiming the
portfolio interest exemption, such Foreign Lender may provide a U.S. Tax
Compliance Certificate substantially in the form of Exhibit L-4 on behalf of
each such direct and indirect partner;

 

(3)                                 any Foreign Lender shall, to the extent it
is legally entitled to do so, deliver to the Borrower, the Collateral Custodian
and the Administrative Agent (in such number of copies as shall be requested by
the recipient) on or prior to the date on which such Foreign Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower, the Collateral Custodian or the
Administrative Agent), executed copies of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the Borrower, the
Collateral Custodian or the Administrative Agent to determine the withholding or
deduction required to be made; and

 

(4)                                 if a payment made to a Lender under any
Transaction Document would be subject to U.S. federal withholding Tax imposed by
FATCA if such Lender were to fail to comply with the applicable reporting
requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), such Lender shall deliver to the Borrower,
the Collateral Custodian and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the
Borrower, the Collateral Custodian or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower, the Collateral Custodian or the
Administrative Agent as may be necessary for the Borrower, the Collateral
Custodian and the Administrative Agent to

 

57

--------------------------------------------------------------------------------



 

comply with their obligations under FATCA and to determine that such Lender has
complied with such Lender’s obligations under FATCA or to determine the amount
to deduct and withhold from such payment.  Solely for purposes of this clause
(4), “FATCA” shall include any amendments made to FATCA after the date of this
Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower, the Collateral Custodian
and the Administrative Agent in writing of its legal inability to do so.

 

(h)                                 Treatment of Certain Refunds.  If any party
determines, in its sole discretion exercised in good faith, that it has received
a refund of any Taxes as to which it has been indemnified pursuant to this
Section 2.13 (including by the payment of additional amounts pursuant to this
Section 2.13), it shall pay to the indemnifying party an amount equal to such
refund (but only to the extent of indemnity payments made under this
Section 2.13 with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund).  Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this paragraph (h) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority.  Notwithstanding anything to the contrary in this paragraph (h), in
no event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (h) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid.  This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

 

(i)                                     Survival.  Each party’s obligations
under this Section 2.13 shall survive the resignation or replacement of the
Administrative Agent or any assignment of rights by, or the replacement of, a
Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all obligations under any Transaction Document.

 

Section 2.14.                         Discretionary Sales.

 

(a)                                 Discretionary Sales.  The Borrower shall be
permitted to sell Loans (each, a “Discretionary Sale”) subject to the following
conditions:

 

(i)                                     no Collateral Manager Default or Event
of Default has occurred and is continuing and, immediately after giving effect
to such Discretionary Sale, no Collateral Manager Default, Default or Event of
Default shall have occurred;

 

58

--------------------------------------------------------------------------------



 

(ii)                                  immediately after giving effect to such
Discretionary Sale, the Required Advance Reduction Amount shall be (x) zero or
(y) subject to the prior consent of the Administrative Agent (in its sole
discretion), an amount less than the Required Advance Reduction Amount
immediately prior to giving effect to such Discretionary Sale;

 

(iii)                               the Borrower shall have delivered a
Borrowing Base Certificate to the Administrative Agent;

 

(iv)                              such Discretionary Sale shall be made by the
Collateral Manager, on behalf of the Borrower, to an unaffiliated third party
purchaser in a transaction (i) reflecting arms-length market terms and (ii) in
which the Borrower makes no representations, warranties or covenants and
provides no indemnification for the benefit of any other party to the
Discretionary Sale (other than that the Borrower has good title thereto, free
and clear of all Liens and has the right to sell the related Loan), provided
that, the Borrower may make a Discretionary Sale to an Affiliate of the Borrower
with the prior written consent of the Administrative Agent in its sole
discretion;

 

(v)                                 on the related Discretionary Sale Date, the
Administrative Agent and/or the Collateral Custodian, as applicable, shall have
received, as applicable, in immediately available funds, an amount equal to the
sum of (a) an amount sufficient to reduce the Advances Outstanding such that,
after giving effect to the transfer of the Loans that are the subject of such
Discretionary Sale, the Required Advance Reduction Amount will be equal to zero
plus (b) an amount equal to all unpaid Interest then due and owing to the extent
reasonably determined by the Administrative Agent to be attributable to that
portion of the Advances Outstanding to be repaid in connection with the
Discretionary Sale plus (c) an aggregate amount equal to the sum of all other
Obligations due and owing to the Administrative Agent, each applicable Lender,
the Affected Parties and the Indemnified Parties, as applicable, under this
Agreement and the other Transaction Documents (or such lesser amount as
consented to by the Administrative Agent pursuant to clause (ii) above);

 

(vi)                              on the related Discretionary Sale Date, the
proceeds (net of (x) amounts payable pursuant to Section 2.14(b)(v) and
(y) normal transactional expenses) from such Discretionary Sale shall be sent
directly to the Collection Account; and

 

(vii)                           the aggregate OLB of all Loans which are sold or
intended to be sold by the Borrower in connection with a Discretionary Sale
during any 12-month rolling period shall not exceed 30% of the highest Aggregate
OLB at any point during such 12-month period; provided that, any Discretionary
Sale may be excluded from such 30% limitation with the prior written consent of
the Administrative Agent; provided, further, that the Borrower may make
Discretionary Sales of Loans exceeding such 30% limitation if (x) all proceeds
from such Discretionary Sales are applied pursuant to Section 2.3(b) to reduce
Advances Outstanding and (y) the Facility Amount is concurrently reduced
pursuant to Section 2.3(a) by an amount equal to the proceeds of such
Discretionary Sales.

 

(b)                                 Notices to Lenders.  The Administrative
Agent shall provide the Lenders with copies of any notices (and, if requested by
the Lenders, other materials) received by the Administrative Agent pursuant to
this Section 2.14 in connection with any Discretionary Sale.

 

59

--------------------------------------------------------------------------------



 

Section 2.15.                         Refunding of Swingline Advances.

 

(a)                                 Each Swingline Advance shall be refunded by
the Revolving Lenders on the second Business Day following the date of such
Swingline Advance (each such date, a “Swingline Refund Date”).  Such refundings
shall be made by the Revolving Lenders in accordance with their respective Pro
Rata Shares and shall thereafter be reflected as Advances of the Revolving
Lenders on the books and records of the Administrative Agent.  Each Revolving
Lender shall fund its respective Pro Rata Share of Advances as required to repay
Swingline Advances outstanding to the Swingline Lender no later than 12:00 noon
on the applicable Swingline Refund Date.

 

(b)                                 The Borrower shall pay to the Swingline
Lender, within twenty-two (22) days of demand, the amount of such Swingline
Advances to the extent amounts received from the Revolving Lenders are not
sufficient to repay in full the outstanding Swingline Advances requested or
required to be refunded.  If any portion of any such amount paid to the
Swingline Lender shall be recovered by or on behalf of the Borrower from the
Swingline Lender in bankruptcy or otherwise, the loss of the amount so recovered
shall be ratably shared among all the Revolving Lenders in accordance with their
respective Pro Rata Shares.  Nothing in this clause (b) is intended to or shall
relieve any Lender from any default in its funding obligations under this
Agreement.

 

(c)                                  Each Revolving Lender acknowledges and
agrees that its obligation to refund Swingline Advances in accordance with the
terms of this Section 2.15 is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including, without limitation,
non-satisfaction of the conditions set forth in Section 3.2.  Further, each
Revolving Lender agrees and acknowledges that if prior to the refunding of any
outstanding Swingline Advances pursuant to this Section 2.15, an Insolvency
Event relating to the Borrower or the Collateral Manager shall have occurred,
each Revolving Lender will, on the date the applicable Advance would have been
made, purchase an undivided participating interest in the Swingline Advance to
be refunded in an amount equal to its Pro Rata Share of the aggregate amount of
such Swingline Advance.  Each Revolving Lender will immediately transfer to the
Swingline Lender, in immediately available funds, the amount of its
participation and upon receipt thereof the Swingline Lender will deliver to such
Revolving Lender a certificate evidencing such participation dated the date of
receipt of such funds and for such amount.  Whenever, at any time after the
Swingline Lender has received from any Revolving Lender such Revolving Lender’s
participating interest in a Swingline Advance, the Swingline Lender receives any
payment on account thereof, the Swingline Lender will distribute to such
Revolving Lender its participating interest in such amount (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Revolving Lender’s participating interest was outstanding and
funded).

 

(d)                                 Notwithstanding anything to the contrary
contained in this Section 2.15, the Swingline Lender shall not be obligated to
make any Swingline Advance at a time when any other Lender is a Defaulting
Lender, unless the Swingline Lender has entered into arrangements (which may
include the delivery of cash collateral) with the Borrower or such Defaulting
Lender which are satisfactory to the Swingline Lender to eliminate the Swingline
Lender’s Fronting Exposure (after giving effect to Section 2.16(a)(iii)) with
respect to any such Defaulting Lender.

 

60

--------------------------------------------------------------------------------



 

Section 2.16.                         Defaulting Lenders.

 

(a)                                 Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as that Lender is no longer a Defaulting Lender, to the extent
permitted by Applicable Law:

 

(i)                                     That Defaulting Lender’s right to
approve or disapprove any amendment, waiver or consent with respect to this
Agreement shall be restricted as set forth in Section 12.1.

 

(ii)                                  Any payment of principal, interest, fees
or other amounts received by the Administrative Agent for the account of that
Defaulting Lender (whether voluntary or mandatory, at maturity, or otherwise),
shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
that Defaulting Lender to the Administrative Agent hereunder; second, to the
payment of any amounts owing by that Defaulting Lender to the Swingline Lender;
third, if so determined by the Administrative Agent or the Swingline Lender, to
be held as cash collateral for future funding obligations of that Defaulting
Lender of any participation in a Swingline Loan; fourth, as the Borrower may
request (so long as no Default or Event of Default exists), to the funding of
any Advance in respect of which that Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a non-interest bearing deposit account and released
in order to satisfy obligations of that Defaulting Lender to fund Advances under
this Agreement; sixth, to the payment of any amounts owing to the Revolving
Lenders or the Swingline Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Revolving Lender or the Swingline Lender
as a result of that Defaulting Lender’s breach of its obligations under this
Agreement; seventh, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by such Borrower against that
Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Agreement; and eighth, to that Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if such
payment is a payment of the principal amount of any Advances or funded
participations in Swingline Loans in respect of which that Defaulting Lender has
not fully funded its Pro Rata Share, such payment shall be applied solely to pay
the Advances and funded participations in Swingline Loans of all non-Defaulting
Lenders on a pro rata basis prior to being applied to the payment of any
Advances, or funded participations in Swingline Loans, of that Defaulting
Lender. Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender or to post cash collateral pursuant to this Section 2.16 shall be deemed
paid to and redirected by that Defaulting Lender, and each Lender irrevocably
consents hereto.

 

(iii)                               During any period in which there is a
Defaulting Lender, for purposes of computing the amount of the obligation of
each non-Defaulting Lender to acquire, refinance or fund participations in
Swingline Loans pursuant to Section 2.15(c), the “Pro Rata Share” of each
non-Defaulting Lender shall be computed without giving effect to the Commitment
of that Defaulting Lender; provided that (x) each such reallocation shall be
given effect only if the aggregate obligation of each non-Defaulting Lender to
acquire, refinance or

 

61

--------------------------------------------------------------------------------



 

fund participations in Swingline Loans shall not exceed the positive difference,
if any, of (A) the Commitment of that non-Defaulting Lender minus (B) the
aggregate outstanding principal amount of the Advances of that Lender.

 

(iv)                              Promptly on demand by the Swingline Lender or
the Administrative Agent from time to time, the Borrower shall prepay Swingline
Loans in an amount of all Fronting Exposure with respect to the Swingline Lender
(after giving effect to clause (iii) above).

 

(v)                                 For any period during which that Lender is a
Defaulting Lender, that Defaulting Lender shall not be entitled to receive any
Non-Usage Fee for any period during which that Lender is a Defaulting Lender
(and the Borrower shall not be required to pay any such fee that otherwise would
have been required to have been paid to such Defaulting Lender).

 

(b)                                 If the Administrative Agent and the
Swingline Lender in their respective sole discretion determine that a Defaulting
Lender should no longer be deemed to be a Defaulting Lender (provided in the
case of a Defaulting Lender pursuant to clause (iv) or (v) of such term or that
has defaulted in the funding of an Advance, which default remains uncured, such
determination shall require the consent of the Borrower), the Administrative
Agent will so notify the parties hereto, whereupon as of the effective date
specified in such notice and subject to any conditions set forth therein (which
may include arrangements with respect to any cash collateral), that Lender will,
to the extent applicable, purchase that portion of outstanding Advances of the
other Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause the Advances to be held on a pro rata basis
by the Lenders in accordance with their Pro Rata Shares (without giving effect
to Section 2.16(a)(iii) above), whereupon that Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrowers while
that Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender.

 

ARTICLE III.

 

CONDITIONS TO CLOSING AND ADVANCES

 

Section 3.1.                                Conditions to Amendment and
Restatement.

 

Neither any Lender, the Administrative Agent nor the Collateral Custodian shall
be obligated to take, fulfill or perform any other action hereunder, until the
following conditions have been satisfied in the sole discretion of, or waived in
writing by, the Administrative Agent:

 

(a)                                 Each Transaction Document shall have been
duly executed by, and delivered to, the parties thereto, and the Administrative
Agent shall have received such other documents, instruments, agreements and
legal opinions as the Administrative Agent shall reasonably request in
connection with the transactions contemplated by this Agreement, each in form
and substance satisfactory to the Administrative Agent;

 

62

--------------------------------------------------------------------------------



 

(b)                                 The Administrative Agent shall have received
satisfactory evidence that the Borrower and the Collateral Manager have obtained
all required consents and approvals of all Persons to the execution, delivery
and performance of this Agreement and the other Transaction Documents to which
each is a party and the consummation of the transactions contemplated hereby or
thereby;

 

(c)                                  The Borrower and the Collateral Manager
shall each have delivered to the Administrative Agent a certification in the
form of Exhibit D;

 

(d)                                 The Borrower and the Collateral Manager
shall each have delivered to the Administrative Agent a certificate as to
whether such entity is Solvent in the form of Exhibit C.

 

(e)                                  The Collateral Manager shall have delivered
to the Administrative Agent certification that no Default, Event of Default,
Change of Control or Collateral Manager Default has occurred and is continuing.

 

(f)                                   The Administrative Agent shall have
received, with a counterpart for each Lender, the executed legal opinion or
opinions of Schulte Roth & Zabel LLP counsel to the Borrower, covering
(i) enforceability, grant and perfection of the security interests on the
Collateral and (ii) non-consolidation of the Borrower with the Collateral
Manager, in each case in form and substance reasonably acceptable to the
Administrative Agent.

 

(g)                                  The Administrative Agent and each Lender
shall have received copies of the Credit and Collection Policy.

 

(h)                                 The Administrative Agent and the Lenders
shall have received, sufficiently in advance of the A&R Effective Date, all
documentation and other information required by bank regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations, including the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56.

 

(i)                                     The Administrative Agent shall have
received certificates dated as of a recent date from the Secretary of State or
other appropriate authority, evidencing the good standing of the Borrower and
the Collateral Manager (i) in the jurisdiction of its organization and (ii) in
each other jurisdiction where its ownership, lease or operation of Property or
the conduct of its business requires it to qualify as a foreign Person except,
as to this subclause (ii), where the failure to so qualify could not be
reasonably expected to have a Material Adverse Effect.

 

(j)                                    The Administrative Agent shall have
received the results of a recent search by a Person satisfactory to the
Administrative Agent, of the UCC, judgment and tax lien filings which may have
been filed with respect to personal property of the Borrower, and bankruptcy and
pending lawsuits with respect to the Borrower and the results of such search
shall be satisfactory to the Administrative Agent.

 

(k)                                 The Administrative Agent and the Lenders
shall have received the fees (including fees, disbursements and other charges of
the Administrative Agent) to be received on the A&R Effective Date referred to
herein to the extent invoiced.

 

63

--------------------------------------------------------------------------------



 

(l)                                     No “Default”, “Event of Default” or
“Collateral Manager Termination Event” is continuing under the Existing A&R Loan
and Security Agreement.

 

(m)                             Each Lender and the Administrative Agent (for
itself and not on behalf of any Lender) hereby notifies the Borrower that U.S.
law requires each Lender and the Administrative Agent to obtain, verify and
record information that identifies the Borrower, which information includes the
name and address of the Borrower and other information that will allow such
Lender or the Administrative Agent, as applicable, to identify the Borrower.

 

Section 3.2.                                Conditions Precedent to All
Advances.

 

(a)                                 Each Advance under this Agreement and each
reinvestment of Principal Collections pursuant to Section 2.7(d) (each, a
“Transaction”) shall be subject to the further conditions precedent that:

 

(i)                                     with respect to (A) any Loan Advance,
the Collateral Manager shall have delivered to the Administrative Agent (with a
copy to the Collateral Custodian) no later than 3:00 p.m. one (1) Business Day
prior to the related Funding Date or (B) any Swingline Advance, the Collateral
Manager shall have delivered to the Administrative Agent (with a copy to the
Collateral Custodian) no later than 3:00 p.m. on the related Funding Date:

 

(1)                                 the documents required by Section 2.2(b) and
a Loan Schedule; and

 

(2)                                 a Certificate of Assignment substantially in
the form of Exhibit F containing such additional information as may be
reasonably requested by the Administrative Agent and each Lender;

 

(ii)                                  with respect to any reinvestment of
Principal Collections permitted by Section 2.7(d), the Collateral Manager shall
have delivered to the Administrative Agent (with a copy to the Collateral
Custodian), no later than 3:00 p.m. on the Business Day prior to any such
reinvestment, a Reinvestment Notice in the form of Exhibit A-3 and a Borrowing
Base Certificate, executed by the Collateral Manager and the Borrower;

 

(b)                                 On the date of such Transaction the
following shall be true and correct and the Borrower and the Collateral Manager
shall have certified in the related Borrower’s Notice that all conditions
precedent to the requested Transaction have been satisfied and shall thereby be
deemed to have certified that:

 

(i)                                     The representations and warranties
contained in Section 4.1 and Section 4.2 are true and correct in all respects on
and as of such day as though made on and as of such day and shall be deemed to
have been made on such day (other than any representation and warranty that is
made as of a specific date);

 

(ii)                                  No event has occurred, or would result
from such Transaction or from the application of proceeds thereof, that
constitutes an Event of Default, Default or Collateral Manager Default;

 

64

--------------------------------------------------------------------------------



 

(iii)                               On and as of such day, after giving effect
to such Transaction, the Availability is greater than or equal to zero;

 

(iv)                              On and as of such day, the Borrower and the
Collateral Manager each has performed all of the covenants and agreements
contained in this Agreement to be performed by such Person on or prior to such
day;

 

(v)                                 No Applicable Law prohibits or enjoins the
making of such Advance by any Lender or the proposed reinvestment of Principal
Collections; and

 

(vi)                              No Curable BDC Asset Coverage Event has
occurred and is continuing.

 

(c)                                  The Revolving Period End Date with respect
to the all the Commitments or the Termination Date shall not have occurred;

 

(d)                                 On the date of such Transaction, the
Administrative Agent shall have received such other approvals, opinions or
documents as the Administrative Agent may reasonably require;

 

(e)                                  The Borrower and Collateral Manager shall
have delivered to the Administrative Agent all reports required to be delivered
as of the date of such Transaction including, without limitation, all deliveries
required by Section 2.2;

 

(f)                                   The Borrower shall have paid all fees then
required to be paid and, without duplication of Section 2.11, shall have
reimbursed the Lenders, the Collateral Custodian and the Administrative Agent
for all fees, costs and expenses then required to be paid of closing the
transactions contemplated hereunder and under the other Transaction Documents,
including the reasonable attorney fees and any other legal and document
preparation costs incurred by the Lenders, the Collateral Custodian and the
Administrative Agent;

 

(g)                                  The Borrower shall have received a copy of
the related Approval Notice; and

 

(h)                                 In connection with each Transaction, the
Borrower shall have delivered to the Collateral Custodian (with a copy to the
Administrative Agent) on the date of the related Transaction, an emailed copy of
the duly executed original promissory notes for each such Loan in respect of
which a promissory note is issued (or, in the case of any Noteless Loan, a fully
executed assignment agreement), and, if any Loans are closed in escrow, a
certificate (in the form of Exhibit J) from the closing attorneys of such Loan
confirming the possession of the Required Loan Documents; provided that,
notwithstanding the foregoing, the Borrower shall cause the Loan Checklist and
the Required Loan Documents to be in the possession of the Collateral Custodian
within ten (10) Business Days of any related Advance Date with respect to any
Loan.

 

The failure of the Borrower to satisfy any of the foregoing conditions precedent
in respect of any Advance shall give rise to a right of the Administrative
Agent, which right may be exercised at any time on the demand of the Required
Lenders, to rescind the related Advance and

 

65

--------------------------------------------------------------------------------



 

direct the Borrower to pay to the Administrative Agent for the benefit of the
Lenders an amount equal to the Advances made during any such time that any of
the foregoing conditions precedent were not satisfied.

 

Section 3.3.                                Custodianship; Transfer of Loans and
Permitted Investments.

 

(a)                                 The Administrative Agent shall hold all
Certificated Securities (whether Loans or Permitted Investments) and Instruments
in physical form at the Corporate Trust Office.  Any successor Collateral
Custodian shall be a state or national bank or trust company which is not an
Affiliate of the Borrower and which is a Qualified Institution.

 

(b)                                 Each time that the Borrower shall direct or
cause the acquisition of any Loan or Permitted Investment, the Borrower shall,
if such Permitted Investment or, in the case of a Loan, the related promissory
note or (with respect to a Noteless Loan) assignment documentation has not
already been delivered to the Collateral Custodian in accordance with the
requirements set forth in the definition of “Required Loan Documents”, cause the
delivery of such Permitted Investment or, in the case of a Loan, the related
promissory note or (with respect to a Noteless Loan) assignment documentation in
accordance with the requirements set forth in the definition of “Required Loan
Documents” to the Collateral Custodian to be credited by the Collateral
Custodian to the Collateral Account in accordance with the terms of this
Agreement.  The security interest of the Administrative Agent in the funds or
other property utilized in connection with such acquisition shall, immediately
and without further action on the part of the Administrative Agent, be released.

 

(c)                                  The Borrower (or the Collateral Manager on
behalf of the Borrower) shall cause all Loans or Permitted Investments acquired
by the Borrower to be transferred to the Collateral Custodian for credit by the
Collateral Custodian to the Collateral Account, and shall cause all Loans and
Permitted Investments acquired by the Borrower to be delivered to the Collateral
Custodian by one of the following means (and shall take any and all other
actions necessary to create and perfect in favor of the Administrative Agent a
valid security interest in each Loan and Permitted Investment, which security
interest shall be senior (subject to Permitted Liens) to that of any other
creditor of the Borrower (whether now existing or hereafter acquired):

 

(i)                                     in the case of an Instrument or a
Certificated Security represented by a Security Certificate in registered form
by having it Indorsed to the Collateral Custodian or in blank by an effective
Indorsement or registered in the name of the Administrative Agent and by
(A) delivering such Instrument or Security Certificate to the Collateral
Custodian at the Corporate Trust Office and (B) causing the Collateral Custodian
to maintain (on behalf of the Administrative Agent) continuous possession of
such Instrument or Security Certificate at the Corporate Trust Office;

 

(ii)                                  in the case of an Uncertificated Security,
by (A) causing the Administrative Agent to become the registered owner of such
Uncertificated Security and (B) causing such registration to remain effective;

 

66

--------------------------------------------------------------------------------



 

(iii)                               in the case of any Security Entitlement, by
causing each such Security Entitlement to be credited to a Securities Account in
the name of the Borrower pursuant to the Securities Account Control Agreement;

 

(iv)                              in the case of General Intangibles (including
any Loan or Permitted Investment not evidenced by an Instrument) by filing,
maintaining and continuing the effectiveness of, a financing statement naming
the Borrower as debtor and the Administrative Agent as secured party and
describing the Loan or Permitted Investment (as the case may be) as the
collateral at the filing office of the Secretary of State of the State of
Delaware.

 

(d)                                 The security interest of the Administrative
Agent in any Collateral disposed of in a transaction permitted by this Agreement
shall, immediately and without further action on the part of the Administrative
Agent, be released and the Collateral Custodian shall immediately release such
Collateral to, or as directed by, the Borrower.

 

ARTICLE IV.

 

REPRESENTATIONS AND WARRANTIES

 

Section 4.1.                                Representations and Warranties of
the Borrower.

 

The Borrower represents and warrants as follows as of the A&R Effective Date,
each Funding Date, and as of each other date provided under this Agreement or
the other Transaction Documents on which such representations and warranties are
required to be (or deemed to be) made; provided that the representation set
forth in Section 4.1(dd) shall be made only as of the A&R Effective Date:

 

(a)                                 Organization and Good Standing.  The
Borrower has been duly organized, and is validly existing as a limited liability
company in good standing, under the laws of the State of Delaware, with all
requisite limited liability company power and authority to own or lease its
properties and conduct its business as such business is presently conducted, and
had at all relevant times, and now has all necessary power, authority and legal
right to acquire, own and sell the Collateral.

 

(b)                                 Due Qualification.  The Borrower is (i) duly
qualified to do business and is in good standing as a limited liability company
in its jurisdiction of formation, and (ii) has obtained all necessary
qualifications, licenses and approvals, in all jurisdictions in which the
ownership or lease of property or the conduct of its business requires such
qualifications, licenses or approvals, except where the failure to be so
qualified or to have obtained such licenses or approvals could not reasonably be
expected to have a Material Adverse Effect.

 

(c)                                  Power and Authority; Due Authorization;
Execution and Delivery. The Borrower (i) has all necessary limited liability
company power, authority and legal right to (a) execute and deliver each
Transaction Document to which it is a party, and (b) carry out the terms of the
Transaction Documents to which it is a party, and (ii) has duly authorized by
all necessary limited liability company action, the execution, delivery and
performance of each Transaction Document to which it is a party and the transfer
and assignment of an ownership and security interest in the Collateral on the
terms and conditions herein provided.  This Agreement and each

 

67

--------------------------------------------------------------------------------



 

other Transaction Document to which the Borrower is a party have been duly
executed and delivered by the Borrower.

 

(d)                                 Binding Obligation.  Each Transaction
Document to which the Borrower is a party constitutes a legal, valid and binding
obligation of the Borrower enforceable against the Borrower in accordance with
its respective terms, except as such enforceability may be limited by Insolvency
Laws and by general principles of equity (whether considered in a suit at law or
in equity).

 

(e)                                  No Violation.  The consummation of the
transactions contemplated by each Transaction Document to which it is a party
and the fulfillment of the terms thereof will not (i) in any material respect
conflict with, result in any breach of any of the terms and provisions of, or
constitute (with or without notice or lapse of time or both) a default under,
the Borrower’s certificate of formation, operating agreement or any Contractual
Obligation of the Borrower, (ii) result in the creation or imposition of any
Lien (other than Permitted Liens) upon any of the Borrower’s properties pursuant
to the terms of any such Contractual Obligation or (iii) violate any Applicable
Law in any material respect.

 

(f)                                   Agreements.  The Borrower is not a party
to any agreement or instrument or subject to any limited liability company
restriction that has resulted or could reasonably be expected to result in a
Material Adverse Effect.  The Borrower is not in default in any manner under any
provision of any indenture or other agreement or instrument evidencing
Indebtedness, or any other material agreement or instrument to which it is a
party or by which it or any of its properties or assets are or may be bound,
where such defaults could reasonably be expected to result in a Material Adverse
Effect.

 

(g)                                  No Proceedings.  There is no litigation,
proceeding or investigation pending or, to the knowledge of the Borrower,
threatened against the Borrower, before any Governmental Authority (i) asserting
the invalidity of any Transaction Document to which the Borrower is a party,
(ii) seeking to prevent the consummation of any of the transactions contemplated
by any Transaction Document to which the Borrower is a party or (iii) that could
reasonably be expected to have Material Adverse Effect.

 

(h)                                 All Consents Required.  All approvals,
authorizations, consents, orders, licenses, filings or other actions of any
Person or of any Governmental Authority (if any) required for the due execution,
delivery and performance by the Borrower of each Transaction Document to which
the Borrower is a party have been obtained.

 

(i)                                     Bulk Sales.  The execution, delivery and
performance of this Agreement and the transactions contemplated hereby do not
require compliance with any “bulk sales” act or similar law by the Borrower.

 

(j)                                    Solvency. The Borrower is not the subject
of any Insolvency Proceedings or Insolvency Event.  The transactions under the
Transaction Documents to which the Borrower is a party do not and will not
render the Borrower not Solvent.

 

68

--------------------------------------------------------------------------------



 

(k)                                 Taxes.

 

(i)                                     The Borrower is a “disregarded entity”
of the Collateral Manager for U.S. federal income tax purposes.

 

(ii)                                  The Borrower has filed or caused to be
filed all U.S. federal and other material tax and information returns that are
required to be filed by it and has paid or made adequate provisions for the
payment of all U.S. federal and other material Taxes and all material
assessments made against it or any of its property (other than any amount of Tax
the validity of which is currently being contested in good faith by appropriate
proceedings and with respect to which reserves in accordance with GAAP have been
provided on the books of the Borrower or the Taxable Entity, as applicable), and
no U.S. federal or other material tax lien (other than a Permitted Lien in
respect of Taxes) has been filed and, to the Borrower’s knowledge, no claim is
being asserted, with respect to any such Tax, fee or other charge (other than
any claim the validity of which is currently being contested in good faith by
appropriate proceedings and with respect to which reserves in accordance with
GAAP have been provided on the books of the Borrower or the Taxable Entity, as
applicable).

 

(l)                                     Exchange Act Compliance; Regulations T,
U and X.  None of the transactions contemplated herein or in the other
Transaction Documents (including, without limitation, the use of the proceeds
from the transfer of the Collateral) will violate or result in a violation of
Section 7 of the Exchange Act, or any regulations issued pursuant thereto,
including, without limitation, Regulations T, U and X of the Board of Governors
of the Federal Reserve System, 12 C.F.R., Chapter II.  The Borrower does not own
or intend to carry or purchase, and no proceeds from the Advances will be used
to carry or purchase, any “margin stock” within the meaning of Regulation U or
to extend “purpose credit” within the meaning of Regulation U.  The foregoing
shall not restrict the receipt by the Borrower of any Equity Security as a
result of a workout or restructuring of any Obligor of a Loan.

 

(m)                             Security Interest.

 

(i)                                     This Agreement creates a valid and
continuing security interest (as defined in the UCC as in effect from time to
time in the State of New York) in the Collateral in favor of the Administrative
Agent, on behalf of the Secured Parties, which security interest is validly
perfected under Article 9 of the UCC and is prior to all other Liens (except for
Permitted Liens), and is enforceable as such against creditors of and purchasers
from the Borrower;

 

(ii)                                  the Collateral is comprised of
“instruments”, “security entitlements”, “general intangibles”, “certificated
securities”, “uncertificated securities”, “securities accounts”, “investment
property” and “proceeds” (each as defined in the applicable UCC) and such other
categories of collateral under the applicable UCC as to which the Borrower has
complied with its obligations under Section 4.1(m)(i);

 

(iii)                               with respect to Collateral that constitutes
Security Entitlements:

 

(1)                                 all of such Security Entitlements have been
credited to one of the Accounts and the securities intermediary for each Account
has agreed to treat all assets credited to such Account as Financial Assets
within the meaning of the UCC as in effect from time-to-time in the State of New
York;

 

69

--------------------------------------------------------------------------------



 

(2)                                 the Borrower has taken all steps necessary
to enable the Administrative Agent to obtain “control” (within the meaning of
the UCC as in effect from time-to-time in the State of New York) with respect to
each Account; and

 

(3)                                 the Accounts are not in the name of any
Person other than the Borrower, subject to the Lien of the Administrative
Agent.  The Borrower has not instructed the securities intermediary of any
Account to comply with the entitlement order of any Person other than the
Administrative Agent; provided that, until the Administrative Agent delivers a
Notice of Exclusive Control, the Borrower and the Collateral Manager may cause
cash in the Accounts to be invested in Permitted Investments, and the proceeds
thereof to be distributed in accordance with this Agreement.

 

(iv)                              all Accounts constitute “securities accounts”
as defined in the Section 8-501(a) of the UCC as in effect from time-to-time in
the State of New York;

 

(v)                                 the Borrower owns and has good and
marketable title to the Collateral free and clear of any Lien (other than
Permitted Liens) of any Person;

 

(vi)                              the Borrower has received all consents and
approvals required by the terms of any Loan to the granting of a security
interest in the Loans hereunder to the Administrative Agent, on behalf of the
Secured Parties;

 

(vii)                           the Borrower has taken all necessary steps to
authorize the Administrative Agent to file all appropriate financing statements
in the proper filing office in the appropriate jurisdictions under Applicable
Law in order to perfect the security interest in that portion of the Collateral
in which a security interest may be perfected by filing pursuant to Article 9 of
the UCC as in effect in the Borrower’s jurisdiction of organization;

 

(viii)                        other than the security interest granted to the
Administrative Agent, on behalf of the Secured Parties, pursuant to this
Agreement, the Borrower has not pledged, assigned, sold, granted a security
interest in or otherwise conveyed any of the Collateral.  The Borrower has not
authorized the filing of and is not aware of any financing statements against
the Borrower that include a description of any collateral included in the
Collateral other than any financing statement in favor of the Administrative
Agent or that has been terminated and/or fully and validly assigned to the
Administrative Agent on or prior to the date hereof.  There are no judgments
against the Borrower;

 

(ix)                              all original executed copies of each
underlying promissory note that constitute or evidence each Loan that is
evidenced by a promissory note has been or, subject to the delivery requirements
contained herein, will be delivered to the Collateral Custodian;

 

(x)                                 the Borrower has received, or subject to the
delivery requirements contained herein will receive, a written acknowledgment
from the Collateral Custodian that the Collateral Custodian or its bailee is
holding each underlying promissory note (if any) that evidence all Loans
evidenced by a promissory note solely on behalf of the Administrative Agent for
the benefit of the Secured Parties;

 

70

--------------------------------------------------------------------------------



 

(xi)                              none of the underlying promissory notes (if
any) that constitute or evidence the Loans has any marks or notations indicating
that they have been pledged, assigned or otherwise conveyed to any Person other
than the Administrative Agent on behalf of the Secured Parties;

 

(xii)                           with respect to Collateral that constitutes an
Uncertificated Security, the Borrower has caused the Administrative Agent to
gain “control” of such Collateral pursuant to Section 8-106(c) of the UCC and
(B) such control remains effective; and

 

(xiii)                        in the case of an Uncertificated Security, by
(A) causing the Administrative Agent to become the registered owner of such
Uncertificated Security and (B) causing such registration to remain effective.

 

(n)                                 Reports Accurate.  All information,
exhibits, financial statements, documents, books, records or reports furnished
by the Borrower to the Administrative Agent or any Lender in connection with
this Agreement are true, complete and correct in all material respects.

 

(o)                                 Location of Offices.  The Borrower’s
location (within the meaning of Article 9 of the UCC) is, and at all times has
been, the State of Delaware.  The Borrower’s Federal Employer Identification
Number is correctly set forth on Exhibit D.  The Borrower has not changed its
name (whether by amendment of its certificate of formation, by reorganization or
otherwise) or its jurisdiction of organization and has not changed its location
within the four (4) months preceding the A&R Effective Date (or, if less, the
period of time since its formation).

 

(p)                                 Collection Account.  The Collection Accounts
(including any sub accounts thereof) are the only accounts to which Collections
on the Collateral are sent.

 

(q)                                 Legal Name.  The Borrower’s exact legal name
is New Mountain Finance Holdings, L.L.C.

 

(r)                                    Value Given.  The Borrower shall have
given reasonably equivalent value to the applicable third party seller of
Collateral in consideration for the transfer to the Borrower of the Collateral,
and no such transfer shall have been made for or on account of an antecedent
debt, and no such transfer is or may be voidable or subject to avoidance under
any section of the Bankruptcy Code.

 

(s)                                   Accounting.  The Borrower accounts for the
transfers to it of interests in Collateral as sales for legal (other than tax)
purposes on its books, records and financial statements, in each case consistent
with GAAP and with the requirements set forth herein.

 

(t)                                    Special Purpose Entity.  The Borrower has
not and shall not:

 

(i)                                     engage in any business or activity other
than the purchase, receipt and management of Collateral, the transfer and pledge
of Collateral under the Transaction Documents and such other activities as are
incidental thereto;

 

71

--------------------------------------------------------------------------------



 

(ii)                                  acquire or own any assets other than
(a) the Collateral, (b) Permitted Investments and (c) incidental property as may
be necessary for the operation of the Borrower and the performance of its
obligations under the Transaction Documents;

 

(iii)                               merge into or consolidate with any Person,
dissolve, terminate or liquidate in whole or in part, transfer, divide or
otherwise dispose of all or substantially all of its assets (other than in
accordance with the provisions hereof) or change its jurisdiction of formation,
without in each case first obtaining the prior written consent of the
Administrative Agent and each Lender, or except as permitted by this Agreement,
change its legal structure;

 

(iv)                              fail to preserve its existence as an entity
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization or formation, or amend, modify, terminate the
provisions of its operating agreement other than in accordance with the terms
thereof, or fail to comply with the provisions of its operating agreement or
otherwise fail to observe limited liability company formalities;

 

(v)                                 own any Subsidiary or make any Investment in
any Person (other than Permitted Investments) without the consent of the
Administrative Agent;

 

(vi)                              except as permitted by this Agreement,
commingle its assets with the assets of any of its Affiliates, or of any other
Person;

 

(vii)                           incur any Indebtedness, secured or unsecured,
direct or contingent (including guaranteeing any obligation), other than
Indebtedness to the Secured Parties hereunder or in conjunction with a repayment
of all Advances owed to the Lenders and a termination of all the Commitments;

 

(viii)                        become insolvent or fail to pay its debts and
liabilities from its assets as the same shall become due;

 

(ix)                              fail to maintain its bank accounts separate
and apart from those of any other Person, other than as expressly provided in
the Transaction Documents;

 

(x)                                 enter into any contract or agreement with
any Person, except (a) the Transaction Documents, (b) other contracts or
agreements that are upon terms and conditions that are commercially reasonable
and substantially similar to those that would be available on an arms-length
basis with third parties other than such Person and (c) as otherwise permitted
under the Transaction Documents;

 

(xi)                              seek its dissolution or winding up in whole or
in part;

 

(xii)                           fail to correct any known misunderstandings
regarding the separate identity of the Borrower and the BDC or any principal or
Affiliate thereof or any other Person;

 

(xiii)                        guarantee, become obligated for, or hold itself
out to be responsible for the debt of another Person;

 

72

--------------------------------------------------------------------------------



 

(xiv)                       fail either to hold itself out to the public as a
legal entity separate and distinct from any other Person or to conduct its
business solely in its own name in order not (a) to mislead others as to the
identity of the Person with which such other party is transacting business, or
(b) to suggest that it is responsible for the debts of any third party
(including any of its principals or Affiliates);

 

(xv)                          fail to maintain adequate capital for the normal
obligations reasonably foreseeable in a business of its size and character and
in light of its contemplated business operations;

 

(xvi)                       file or consent to the filing of any petition,
either voluntary or involuntary, to take advantage of any applicable insolvency,
bankruptcy, liquidation or reorganization statute, or make an assignment for the
benefit of creditors;

 

(xvii)                    except as may be required or permitted by the Code and
regulations or other applicable state or local tax law, hold itself out as or be
considered as a department or division of (a) any of its principals or
Affiliates, (b) any Affiliate of a principal or (c) any other Person;

 

(xviii)                 fail to maintain separate company records and books of
account; provided, however, that the Borrower’s assets and liabilities may be
included in a consolidated financial statement of the BDC so long as the
separateness of the Borrower from the BDC and the unavailability of the
Borrower’s assets and credit to satisfy the debts and other obligations of the
BDC are disclosed by the BDC within all public filings that contain such
consolidated financial statements;

 

(xix)                       fail to pay its own liabilities and expenses only
out of its own funds;

 

(xx)                          fail to maintain a sufficient number of employees,
if any, in light of its contemplated business operations or to pay the salaries
of its own employees, if any;

 

(xxi)                       acquire the obligations or securities of its
Affiliates or stockholders;

 

(xxii)                    fail to allocate fairly and reasonably any overhead
expenses that are shared with an Affiliate, including paying for office space,
if any, provided by an Affiliate or services performed by any employee of an
Affiliate;

 

(xxiii)                 fail to use separate checks bearing its own name;

 

(xxiv)                pledge its assets to secure the obligations of any other
Person;

 

(xxv)                   (A) fail at any time to have at least one
(1) independent manager or director (the “Independent Manager”) who is not
currently (a) a manager, officer, employee or Affiliate of the Borrower or any
major creditor, or a manager, officer or employee of any such Affiliate (other
than an independent manager or similar position of the Borrower, the BDC or an
Affiliate), or (ii) the beneficial owner of any limited liability company
interests of the Borrower

 

73

--------------------------------------------------------------------------------



 

or any voting, investment or other ownership interests of any Affiliate of the
Borrower or of any major creditor or (B) fail to ensure that all limited
liability company action relating to the selection, maintenance or replacement
of the Independent Manager are duly authorized by the unanimous vote of the
board of managers (including the Independent Manager) except as otherwise
permitted pursuant to the Borrower LLC Agreement;

 

(xxvi)                fail to provide that the unanimous consent of all members
(including the consent of the Independent Manager) is required for the Borrower
to take any Material Action; and

 

(xxvii)             take or refrain from taking, as applicable, each of the
activities specified in the non-consolidation opinion of Schulte Roth & Zabel
LLP, dated as of the date hereof upon which the conclusions expressed therein
are based.

 

(u)                                 1940 Act.  The Borrower is not required to
register as an “investment company” within the meaning of the 1940 Act.

 

(v)                                 ERISA.  Except as would not reasonably be
expected to constitute a Material Adverse Effect, (i) the present value of all
benefits vested under all “employee pension benefit plans,” as such term is
defined in Section 3 of ERISA which are subject to Title IV of ERISA and
maintained by the Borrower, or in which employees of the Borrower are entitled
to participate, other than a Multiemployer Plan (the “Pension Plans”), does not
exceed the value of the assets of the Pension Plan allocable to such vested
benefits (based on the value of such assets as of the most recent annual
financial statements reflecting such amounts), (ii) no non-exempt prohibited
transactions, failures to satisfy minimum funding standards, withdrawals or
reportable events within the meaning of 4043 of ERISA, other than those events
as to which the 30-day notice period referred to in Section 4043(c) of ERISA has
been waived, (each a “Reportable Event”) have occurred with respect to any
Pension Plans that, in the aggregate, could subject the Borrower to any material
tax, penalty or other liability and (iii) no notice of intent to terminate a
Pension Plan has been filed, nor has any Pension Plan been terminated under
Section 4041(f) of ERISA, nor has the Pension Benefit Guaranty Corporation
instituted proceedings to terminate, or appoint a trustee to administer a
Pension Plan and no event has occurred or condition exists that might constitute
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan.

 

(w)                               Compliance with Law.  The Borrower has
complied in all material respects with all Applicable Law to which it may be
subject, and no item of Collateral contravenes in any material respect any
Applicable Law (including, without limitation, all applicable predatory and
abusive lending laws, laws, rules and regulations relating to licensing, truth
in lending, fair credit billing, fair credit reporting, equal credit
opportunity, fair debt collection practices and privacy).

 

(x)                                 Collections.  The Borrower acknowledges that
all Collections received by it or its Affiliates with respect to the Collateral
transferred hereunder are held and shall be held in trust for the benefit of the
Secured Parties until deposited into the Collection Account within two Business
Days after receipt as required herein.

 

74

--------------------------------------------------------------------------------



 

(y)                                 Amendments.  No Loan has been amended,
modified or waived, except for amendments, modifications or waivers, if any, to
such Collateral otherwise permitted under Section 6.4(a) and in accordance with
the Credit and Collection Policy.

 

(z)                                  Full Payment.  As of the Funding Date
thereof, the Borrower has no knowledge of any fact which should lead it to
expect that any Loan will not be repaid by the Borrower in full.

 

(aa)                          Accuracy of Representations and Warranties.  Each
representation or warranty by the Borrower contained herein or in any report,
financial statement, exhibit, schedule, certificate or other document furnished
by the Borrower pursuant hereto, in connection herewith or in connection with
the negotiation hereof is true and correct in all material respects.

 

(bb)                          Members of the Borrower.  The sole member of the
Borrower is a U.S. Person.

 

(cc)                            USA Patriot Act.  Neither the Borrower nor any
Affiliate of the Borrower is (i) a region, country, territory, organization,
person or entity named on an Office of Foreign Asset Control (OFAC) list; (ii) a
Person that resides or has a place of business in a country or territory named
on such lists or which is designated as a “Non-Cooperative Jurisdiction” by the
Financial Action Task Force on Money Laundering, or whose subscription funds are
transferred from or through such a jurisdiction; (iii) a “Foreign Shell Bank”
within the meaning of the USA Patriot Act, i.e., a foreign bank that does not
have a physical presence in any country and that is not affiliated with a bank
that has a physical presence and an acceptable level of regulation and
supervision; or (iv) a person or entity that resides in or is organized under
the laws of a jurisdiction designated by the United States Secretary of the
Treasury under Sections 311 or 312 of the USA Patriot Act as warranting special
measures due to money laundering concerns.

 

(dd)                          Compliance with Other Agreements.  The Borrower
has complied at all times prior to the A&R Effective Date with the terms of its
limited liability company agreement and the other agreements to which it is a
party, including the Existing A&R Loan and Security Agreement.

 

(ee)                            Sanctions.  None of the Borrower nor any Person
directly or indirectly controlling the Borrower, any Person directly or
indirectly controlled by the Borrower and, to the Borrower’s knowledge, any
other Sanctions Party of any of the foregoing: (a) is a Sanctioned Person,
(b) is controlled by or is acting on behalf of a Sanctioned Person, (c) is, to
the Borrower’s knowledge, under investigation for an alleged breach of
Sanction(s) by a governmental authority that enforces Sanctions, or (d) will
fund any repayment of the credit with proceeds derived from any transaction that
would be prohibited by Sanctions or would otherwise cause any Lender or any
other party to this Agreement or any Sanctions Party to be in breach of any
Sanctions.  The Borrower will notify the Lenders and Administrative Agent in
writing promptly after becoming aware of any breach of this section.

 

(ff)                              Beneficial Ownership Certification.  As of the
Second Amendment Closing Date, the information included in the Beneficial
Ownership Certification is true and correct in all respects.

 

75

--------------------------------------------------------------------------------



 

The representations and warranties in Section 4.1(m) shall survive the
termination of this Agreement and such representations and warranties may not be
waived by any party hereto without the consent of the Administrative Agent.

 

Section 4.2.                                Representations and Warranties of
the Borrower Relating to the Agreement and the Collateral.

 

The Borrower hereby represents and warrants, as of the A&R Effective Date and as
of each Funding Date:

 

(a)                                 Valid Security Interest.  This Agreement
constitutes a security agreement within the meaning of Section 9-102(a)(73) of
the UCC as in effect from time to time in the State of New York. Upon the
delivery to the Collateral Custodian of all Collateral constituting
“instruments” and “certificated securities” (as defined in the UCC as in effect
from time to time in the jurisdiction where the Collateral Custodian is located
pursuant to Section 5.5(c)), the crediting of all Collateral that constitutes
Financial Assets (as defined in the UCC as in effect from time to time in the
State of New York) to an Account and the filing of the financing statements
described in Section 4.1(m) in the jurisdiction in which the Borrower is
located, the security interest created hereby shall be a valid and first
priority perfected security interest in all of the Collateral (subject to
Permitted Liens) in that portion of the Collateral in which a security interest
may be created under Article 9 of the UCC as in effect from time to time in the
State of New York.

 

(b)                                 Eligibility of Collateral.  The Borrower has
conducted such due diligence and other review as it considered necessary with
respect to the Loans set forth on Schedule III.  As of the A&R Effective Date
and each Funding Date, (i) the Loan Schedule and the information contained in
each Funding Notice delivered pursuant to Section 2.2, is an accurate and
complete listing in all material respects of all Loans included in the
Collateral as of the related Funding Date and the information contained therein
with respect to the identity of such Loans and the amounts owing thereunder is
true, correct and complete in all material respects as of the related Funding
Date, (ii) each such Loan included in the Borrowing Base is an Eligible Loan,
(iii) each Loan included in the Collateral is free and clear of any Lien of any
Person (other than Permitted Liens) and in compliance with all Applicable Laws
in all material respects and (iv) with respect to each Loan included in the
Collateral, all material consents, licenses, approvals or authorizations of or
registrations or declarations of any Governmental Authority or any Person
required to be obtained, effected or given by the Borrower in connection with
the transfer of an ownership interest or security interest in such Collateral to
the Administrative Agent as agent for the benefit of the Secured Parties have
been duly obtained, effected or given and are in full force and effect.

 

(c)                                  No Fraud.  Each Loan was acquired by the
Borrower without any fraud or material misrepresentation.

 

Section 4.3.                                Representations and Warranties of
the Collateral Manager.

 

The Collateral Manager represents and warrants as follows as of the A&R
Effective Date, each Funding Date, and as of each other date provided under this
Agreement or the other

 

76

--------------------------------------------------------------------------------



 

Transaction Documents on which such representations and warranties are required
to be (or deemed to be) made:

 

(a)                                 Organization and Good Standing.  The
Collateral Manager has been duly organized, and is validly existing as a
corporation in good standing, under the laws of the State of Delaware, with all
requisite corporate power and authority to own or lease its properties and
conduct its business as such business is presently conducted.

 

(b)                                 Due Qualification.  The Collateral Manager
is duly qualified to do business and is in good standing as a corporation, and
has obtained all necessary qualifications, licenses and approvals, in all
jurisdictions in which the ownership or lease of property or the conduct of its
business requires such qualifications, licenses or approvals, except where the
failure to be so qualified or in good standing or to have obtained such licenses
or approvals could not reasonably be expected to have a Material Adverse Effect.

 

(c)                                  Power and Authority; Due Authorization;
Execution and Delivery.  The Collateral Manager (i) has all necessary corporate
power, authority and legal right to (a) execute and deliver each Transaction
Document to which it is a party, and (b) carry out the terms of the Transaction
Documents to which it is a party, and (ii) has duly authorized by all necessary
corporate action, the execution, delivery and performance of each Transaction
Document to which it is a party.  This Agreement and each other Transaction
Document to which the Collateral Manager is a party have been duly executed and
delivered by the Collateral Manager.

 

(d)                                 Binding Obligation.  Each Transaction
Document to which the Collateral Manager is a party constitutes a legal, valid
and binding obligation of the Collateral Manager enforceable against the
Collateral Manager in accordance with its respective terms, except as such
enforceability may be limited by Insolvency Laws and general principles of
equity (whether considered in a suit at law or in equity).

 

(e)                                  No Violation.  The consummation of the
transactions contemplated by each Transaction Document to which it is a party
and the fulfillment of the terms thereof will not (i) conflict with, result in
any breach of any of the terms and provisions of, or constitute (with or without
notice or lapse of time or both) a default under, the Collateral Manager’s
certificate of formation, operating agreement or any Contractual Obligation of
the Collateral Manager, (ii) result in the creation or imposition of any Lien
(other than Permitted Liens) upon any of the Collateral Manager’s properties
pursuant to the terms of any such Contractual Obligation, other than this
Agreement, or (iii) violate any Applicable Law in any material respect.

 

(f)                                   No Proceedings.  There is no litigation,
proceeding or investigation pending or, to the knowledge of the Collateral
Manager, threatened against the Collateral Manager, before any Governmental
Authority (i) asserting the invalidity of any Transaction Document to which the
Collateral Manager is a party, (ii) seeking to prevent the consummation of any
of the transactions contemplated by any Transaction Document to which the
Collateral Manager is a party or (iii) that could reasonably be expected to have
Material Adverse Effect.

 

(g)                                  All Consents Required.  All approvals,
authorizations, consents, orders, licenses, filings or other actions of any
Person or of any Governmental Authority (if any)

 

77

--------------------------------------------------------------------------------



 

required for the due execution, delivery and performance by the Collateral
Manager of each Transaction Document to which the Collateral Manager is a party
have been obtained.

 

(h)                                 Reports Accurate.  All information,
exhibits, financial statements, documents, books, records or reports furnished
or to be furnished by the Collateral Manager to the Administrative Agent or any
Lender in connection with this Agreement are true, complete and correct in all
material respects.

 

(i)                                     Collections.  The Collateral Manager
acknowledges that all Collections received by it or its Affiliates with respect
to the Collateral transferred or pledged hereunder are held and shall be held in
trust for the benefit of the Secured Parties until deposited into the Collection
Account within two (2) Business Days from receipt as required herein.

 

(j)                                    Solvency.  The Collateral Manager is not
the subject of any Insolvency Proceedings or Insolvency Event.  The transactions
under the Transaction Documents to which the Collateral Manager is a party do
not and will not render the Collateral Manager not Solvent.

 

(k)                                 Taxes.  The Collateral Manager is a U.S.
Person and is treated as a corporation for U.S. federal income tax purposes. 
The Collateral Manager has filed or caused to be filed all U.S. federal and
other material tax and information returns that are required to be filed by it
and has paid or made adequate provisions for the payment of all U.S. federal and
other material Taxes and all material assessments, in each case, that are due,
made against it or any of its property (other than any amount of Tax the
validity of which is currently being contested in good faith by appropriate
proceedings and with respect to which reserves in accordance with GAAP have been
provided on the books of the Collateral Manager), and no U.S. federal or other
material tax lien (other than a Permitted Lien in respect of Taxes) has been
filed and, to the Collateral Manager’s knowledge, no material claim is being
asserted, with respect to any such Tax, fee or other charge.

 

(l)                                     ERISA.  Except as would not reasonably
be expected to constitute a Material Adverse Effect, (i) the present value of
all benefits vested under all Pension Plans of the Collateral Manager does not
exceed the value of the assets of the Pension Plan allocable to such vested
benefits (based on the value of such assets as of the most recent annual
financial statements reflecting such amounts), (ii) no Reportable Events have
occurred with respect to any Pension Plans that, in the aggregate, could subject
the Collateral Manager to any material tax, penalty or other liability and
(iii) no notice of intent to terminate a Pension Plan has been filed, nor has
any Pension Plan been terminated under Section 4041(f) of ERISA, nor has the
Pension Benefit Guaranty Corporation instituted proceedings to terminate, or
appoint a trustee to administer a Pension Plan and no event has occurred or
condition exists that might constitute grounds under Section 4042 of ERISA for
the termination of, or the appointment of a trustee to administer, any Pension
Plan.

 

(m)                             1940 Act.  The Collateral Manager is regulated
as a business development company under the 1940 Act.

 

(n)                                 Compliance with Law.  The Collateral Manager
has complied in all material respects with all Applicable Law to which it may be
subject, and no item of Collateral

 

78

--------------------------------------------------------------------------------



 

contravenes in any material respect any Applicable Law (including, without
limitation, all applicable predatory and abusive lending laws, laws, rules and
regulations relating to licensing, truth in lending, fair credit billing, fair
credit reporting, equal credit opportunity, fair debt collection practices and
privacy).

 

(o)                                 No Material Adverse Effect.  No event,
change or condition has occurred that has had, or could reasonably be expected
to have, a Material Adverse Effect on the Collateral Manager since January 14,
2014.

 

(p)                                 Actions of the Collateral Manager.  The
Collateral Manager acknowledges and agrees that, as of the date hereof, all of
the Loans owned by the Borrower as of the A&R Effective Date (or subject to
irrevocable commitments to purchase by the Borrower for settlement (as
participations or assignments) after the A&R Effective Date) are owned by way of
an assignment (and not a participation) and are as set forth on Schedule III and
hereby consents to the acquisition by the Borrower on the A&R Effective Date
(or, in respect of Loans with respect to which the Borrower has entered into
irrevocable commitments to purchase as of the A&R Effective Date for settlement
after the A&R Effective Date) of each Loan set forth on Schedule III.

 

(q)                                 Sanctions.  None of the Collateral Manager,
any Person directly or indirectly controlling the Collateral Manager nor any
Person directly or indirectly controlled by the Collateral Manager and, to the
Collateral Manager’s knowledge, any other Sanctions Party of any of the
foregoing (a) is a Sanctioned Person, (b) is controlled by or is acting on
behalf of a Sanctioned Person, (c) is under investigation for an alleged breach
of Sanction(s) by a governmental authority that enforces Sanctions, or (d) will
fund any repayment of the credit with proceeds derived from any transaction that
would be prohibited by Sanctions or would otherwise cause any Lender or any
other party to this Agreement or any Sanctions Party to be in breach of any
Sanctions.  The Collateral Manager will notify the Lenders and Administrative
Agent in writing promptly after becoming aware of any breach of this section.

 

Section 4.4.                                Representations and Warranties of
the Collateral Custodian.

 

The Collateral Custodian in its individual capacity and as Collateral Custodian
represents and warrants as follows:

 

(a)                                 Organization; Power and Authority.  It is a
duly organized and validly existing national banking association in good
standing under the laws of the United States.  It has full corporate power,
authority and legal right to execute, deliver and perform its obligations as
Collateral Custodian under this Agreement.

 

(b)                                 Due Authorization.  The execution and
delivery of this Agreement and the consummation of the transactions provided for
herein have been duly authorized by all necessary association action on its
part, either in its individual capacity or as Collateral Custodian, as the case
may be.

 

(c)                                  No Conflict.  The execution and delivery of
this Agreement, the performance of the transactions contemplated hereby and the
fulfillment of the terms hereof will not conflict with, result in any breach of
its articles of incorporation or bylaws or any of the

 

79

--------------------------------------------------------------------------------



 

material terms and provisions of, or constitute (with or without notice or lapse
of time or both) a default under any indenture, contract, agreement, mortgage,
deed of trust, or other instrument to which the Collateral Custodian is a party
or by which it or any of its property is bound.

 

(d)                                 No Violation.  The execution and delivery of
this Agreement, the performance of the Transactions contemplated hereby and the
fulfillment of the terms hereof will not conflict with or violate, in any
material respect, any Applicable Law as to the Collateral Custodian.

 

(e)                                  All Consents Required.  All approvals,
authorizations, consents, orders or other actions of any Person or Governmental
Authority applicable to the Collateral Custodian, required in connection with
the execution and delivery of this Agreement, the performance by the Collateral
Custodian of the transactions contemplated hereby and the fulfillment by the
Collateral Custodian of the terms hereof have been obtained.

 

(f)                                   Validity, Etc.  This Agreement constitutes
the legal, valid and binding obligation of the Collateral Custodian, enforceable
against the Collateral Custodian in accordance with its terms, except as such
enforceability may be limited by applicable Insolvency Laws and general
principles of equity (whether considered in a suit at law or in equity).

 

ARTICLE V.

 

GENERAL COVENANTS

 

Section 5.1.                                Affirmative Covenants of the
Borrower.

 

The Borrower covenants and agrees with the Lenders that during the Covenant
Compliance Period:

 

(a)                                 Compliance with Laws.  The Borrower will
comply in all material respects with all Applicable Laws, including those with
respect to the Collateral or any part thereof.

 

(b)                                 Preservation of Company Existence.  The
Borrower will (i) preserve and maintain its limited liability company existence,
rights, franchises and privileges in the jurisdiction of its formation,
(ii) qualify and remain qualified in good standing as a limited liability
company in each jurisdiction where the failure to preserve and maintain such
existence, rights, franchises, privileges and qualification has had, or could
reasonably be expected to have, a Material Adverse Effect and (iii) maintain the
Borrower LLC Agreement in full force and effect.

 

(c)                                  Performance and Compliance with
Collateral.  The Borrower will, at its expense, timely and fully perform and
comply with all provisions, covenants and other promises required to be observed
by it under the Collateral, the Transaction Documents and all other agreements
related to such Collateral.

 

(d)                                 Keeping of Records and Books of Account. 
The Borrower will keep proper books of record and account in which full, true
and correct entries in conformity with GAAP and all requirements of law are made
of all dealings and transactions in relation to its

 

80

--------------------------------------------------------------------------------



 

business and activities. The Borrower will permit any representatives designated
by the Administrative Agent to visit and inspect the financial records and the
properties of such person at reasonable times and as often as reasonably
requested, without unreasonably interfering with such party’s business and
affairs and to make extracts from and copies of such financial records, and
permit any representatives designated by the Administrative Agent to discuss the
affairs, finances and condition of such person with the officers thereof and
independent accountants therefor, in each case, other than (x) material and
affairs protected by the attorney-client privilege and (y) materials which such
party may not disclose without violation of confidentiality obligations binding
upon it; provided that the right of the Administrative Agent provided herein to
visit and inspect the financial records and properties of the Borrower shall be
limited to not more than two such visits and inspections in any fiscal year;
provided further that, during the continuance of a Collateral Manager Default or
an Event of Default, there shall be no limit to the number of such visits and
inspections, and after the resolution of such Collateral Manager Default or
Event of Default, the number of visits occurring in the current fiscal quarter
shall be deemed to be zero.  For the avoidance of doubt, the Administrative
Agent may, and shall upon request of any Lender, permit each such requesting
Lender to be included on any such visit and inspection, and shall use reasonably
commercial efforts to schedule any visit on a day when such requesting Lenders
desiring to attend such visit may be included.

 

(e)                                  Protection of Interest in Collateral.  With
respect to the Collateral, the Borrower will (i) acquire such Collateral
directly from a third party, (ii) (at the Collateral Manager’s expense) take all
action necessary to perfect, protect and more fully evidence the Borrower’s
ownership of such Collateral free and clear of any Lien other than the Lien
created hereunder and Permitted Liens, including, without limitation, (a) with
respect to the Loans and that portion of the Collateral in which a security
interest may be perfected by filing and maintaining (at the Collateral Manager’s
expense), effective financing statements against the Obligor in all necessary or
appropriate filing offices, (including any amendments thereto or assignments
thereof) and filing continuation statements, amendments or assignments with
respect thereto in such filing offices, (including any amendments thereto or
assignments thereof) and (b) executing or causing to be executed such other
instruments or notices as may be necessary or appropriate, (iii) subject to
Section 5.1(d) above, permit the Administrative Agent or its respective agents
or representatives to visit the offices of the Borrower during normal office
hours and upon reasonable notice examine and make copies of all documents,
books, records and other information concerning the Collateral and discuss
matters related thereto with any of the officers or employees of the Borrower
having knowledge of such matters, and (iv) take all additional action that the
Administrative Agent may reasonably request to perfect, protect and more fully
evidence the respective interests of the parties to this Agreement in the
Collateral.

 

(f)                                   Deposit of Collections.

 

(i)                                     The Borrower shall, or shall cause the
Collateral Manager to, instruct each Obligor to deliver all Collections to the
applicable Collection Account.

 

(ii)                                  The Borrower shall promptly (but in no
event later than two (2) Business Days after receipt) deposit all Collections
received by such party in respect of the Collateral into the appropriate
Collection Account as set forth in clause (i) above.

 

81

--------------------------------------------------------------------------------



 

(g)                                  Special Purpose Entity.  The Borrower shall
be in compliance with the special purpose entity requirements set forth in
Section 4.1(t).

 

(h)                                 Credit and Collection Policy.  The Borrower
will (a) comply in all material respects with the Credit and Collection Policy
in regard to the Collateral, and (b) furnish to the Administrative Agent prior
to its effective date, prompt written notice of any changes in the Credit and
Collection Policy.  The Borrower will not agree to or otherwise permit to occur
any material change in the Credit and Collection Policy without the prior
written consent of the Administrative Agent; provided that, no consent shall be
required from the Administrative Agent in connection with any change mandated by
Applicable Law or a Governmental Authority as evidenced by an Opinion of Counsel
to that effect delivered to the Administrative Agent.

 

(i)                                     Events of Default.  Promptly following
the Borrower’s knowledge or notice of the occurrence of any Event of Default or
Default, the Borrower will provide the Administrative Agent with written notice
of the occurrence of such Event of Default or Default of which the Borrower has
knowledge or has received notice.  In addition, such notice will include a
written statement of a Responsible Officer of the Borrower setting forth the
details of such event and the action that the Borrower proposes to take with
respect thereto.

 

(j)                                    Obligations and Taxes.

 

(i)                                     The Borrower shall pay its material
Indebtedness and other obligations promptly and in accordance with their terms
and pay and discharge promptly when due all U.S. federal and other material
Taxes and withholding Tax obligations before the same shall become delinquent or
in default, as well as all lawful claims for labor, materials and supplies or
otherwise that, if unpaid, might give rise to a Lien (other than a Permitted
Lien) upon such properties or any part thereof and enforce all material
indemnities and rights against Obligors with respect to any U.S. federal and
other material Tax or withholding Tax; provided, that such payment and discharge
shall not be required with respect to any such U.S. federal and other Taxes or
other obligations so long as the validity or amount thereof shall be contested
in good faith by appropriate proceedings and the Borrower and/or the Taxable
Entity, as appropriate, shall have set aside on its books adequate reserves with
respect thereto in accordance with GAAP and such contest operates to suspend
collection of the contested obligation or Taxes and enforcement of a Lien.

 

(ii)                                  The Borrower will be a “disregarded
entity” of the Collateral Manager for U.S. federal income tax purposes.

 

(iii)                               The Borrower will file or cause to be filed
all material tax and information returns that are required to be filed by it.

 

(k)                                 Use of Proceeds.  The Borrower will use the
proceeds of the Advances only to originate or acquire Loans (including to fund
Delayed Draw Loans and Revolving Loans), to make distributions to its member in
accordance with the terms hereof or to pay related expenses (including expenses
payable hereunder).

 

(l)                                     Beneficial Ownership Regulation.
Promptly following any request therefor, if the Borrower qualifies as a “legal
entity customer” under the Beneficial Ownership

 

82

--------------------------------------------------------------------------------



 

Regulation, the Borrower shall deliver to the Administrative Agent information
and documentation reasonably requested by the Administrative Agent or any Lender
for purposes of compliance with the Beneficial Ownership Regulation.

 

(m)                             Adverse Claims.  The Borrower will not create,
or participate in the creation of, or permit to exist, any Liens on any of the
Accounts other than the Lien created by this Agreement and other Permitted
Liens.

 

(n)                                 Notices.  The Borrower will furnish (or
cause the Taxable Entity to furnish) to the Administrative Agent:

 

(i)                                     Income Tax Liability.  Within ten
(10) Business Days after the receipt of revenue agent reports or other written
proposals, determinations or assessments of the IRS or any other taxing
authority which propose, determine or otherwise set forth positive adjustments
to the Tax liability of, or assess or propose the collection of Taxes required
to have been withheld by, the Borrower or the Taxable Entity which equal or
exceed $1,000,000 in the aggregate, telephonic or facsimile notice (confirmed in
writing within five (5) Business Days) specifying the nature of the items giving
rise to such adjustments and the amounts thereof;

 

(ii)                                  Auditors’ Management Letters.  Promptly
after the receipt thereof, any auditors’ management letters are received by the
Borrower or by its accountants;

 

(iii)                               Representations and Warranties.  Promptly
after receiving knowledge or notice of the same, the Borrower shall notify the
Administrative Agent if any representation or warranty set forth in Section 4.1
or Section 4.2 was incorrect at the time it was given or deemed to have been
given and at the same time deliver to the Administrative Agent a written notice
setting forth in reasonable detail the nature of such facts and circumstances. 
In particular, but without limiting the foregoing, the Borrower shall notify the
Administrative Agent in the manner set forth in the preceding sentence before
any Funding Date of any facts or circumstances within the knowledge of the
Borrower which would render any of the said representations and warranties
untrue as of such Funding Date;

 

(iv)                              ERISA.  Promptly after receiving notice of any
“reportable event” (as defined in Title IV of ERISA) with respect to the
Borrower (or any ERISA Affiliate thereof), a copy of such notice;

 

(v)                                 Proceedings.  As soon as possible and in any
event within three (3) Business Days after an executive officer of the Borrower
receives notice or obtains knowledge thereof, notice of any settlement of,
material judgment (including a material judgment with respect to the liability
phase of a bifurcated trial) in or commencement of any material labor
controversy, material litigation, material action, material suit or material
proceeding before any court or governmental department, commission, board,
bureau, agency or instrumentality, domestic or foreign, affecting the
Collateral, the Transaction Documents, the Secured Parties’ interest in the
Collateral, or the Borrower or the Collateral Manager; provided that,
notwithstanding the foregoing, any settlement, judgment, labor controversy,
litigation, action, suit or proceeding affecting the Collateral, the Transaction
Documents, the Secured Parties’

 

83

--------------------------------------------------------------------------------



 

interest in the Collateral, or the Borrower or the Collateral Manager in excess
of $1,000,000 or more shall be deemed to be material for purposes of this
Section 5.1(n);

 

(vi)                              Notice of Certain Events.  Promptly upon
becoming aware thereof, notice of (1) any Collateral Manager Default, (2) any
Value Adjustment Event, (3) any Change of Control, (4) any other event or
circumstance that could reasonably be expected to have a Material Adverse
Effect, (5) any event or circumstance whereby any Loan which was included in the
latest calculation of the Borrowing Base as an Eligible Loan shall fail to meet
one or more of the criteria (other than criteria waived by the Administrative
Agent on or prior to the related Funding Date in respect of such Loan) listed in
the definition of “Eligible Loan”, and (6) of the occurrence of any default by
an Obligor on any Loan;

 

(vii)                           Organizational Changes.  As soon as possible and
in any event within fifteen (15) Business Days after the effective date thereof,
notice of any change in the name, jurisdiction of organization, organizational
structure or location of records of the Borrower or the Collateral Manager;
provided that, the Borrower agrees not to effect or permit any change referred
to in the preceding sentence unless all filings have been made under the UCC or
otherwise that are required in order for the Administrative Agent to continue at
all times following such change to have a valid, legal and perfected security
interest in all the Collateral;

 

(viii)                        Accounting Changes.  As soon as possible and in
any event within three (3) Business Days after the effective date thereof,
notice of any change in the accounting policies of the Borrower; and

 

(ix)                              Removal and Resignation of Independent
Manager.  No less than five (5) Business Days prior to any removal of the
Independent Manager of any such removal, and within five (5) Business Days after
any resignation of the Independent Manager.

 

(o)                                 Contest Recharacterization.  The Borrower
shall in good faith contest any attempt to recharacterize the treatment of the
Loans as property of the bankruptcy estate of the Collateral Manager.

 

(p)                                 Payment Date Reporting.  The Borrower shall
deliver (or shall cause to be delivered) a Borrowing Base Certificate on each
Reporting Date, determined as of the immediately preceding Determination Date. 
Each such Borrowing Base Certificate delivered immediately prior to a Payment
Date shall contain instructions to the Collateral Custodian to withdraw on the
related Payment Date from the applicable Collection Account and pay or transfer
amounts set forth in such report in the manner specified, and in accordance with
the priorities established, in Section 2.7 or Section 2.8, as applicable.

 

(q)                                 Borrower Financial Statements.  Unless the
Borrower is consolidated with the BDC for financial reporting purposes, the
Borrower will submit to the Administrative Agent (which shall promptly deliver
to each Lender), (A) within sixty (60) days after the end of each of its fiscal
quarters (excluding the fiscal quarter ending on the date specified in clause
(B)), consolidated unaudited financial statements of the Borrower for the most
recent fiscal quarter, (B) within ninety (90) days after the end of each fiscal
year, consolidated audited financial

 

84

--------------------------------------------------------------------------------



 

statements of the Borrower, audited by a firm of nationally recognized
independent public accountants.

 

(r)                                    BDC Financial Statements.  The Borrower
will cause the BDC to submit to the Administrative Agent (which shall promptly
deliver to each Lender), (A) within sixty (60) days after the end of each of its
fiscal quarters (excluding the fiscal quarter ending on the date specified in
clause (B)) consolidated unaudited financial statements of the BDC for the most
recent fiscal quarter, (B) within ninety (90) days after the end of each fiscal
year consolidated audited financial statements of the BDC, audited by a firm of
nationally recognized independent public accountants.

 

(s)                                   BDC Assets.  The Borrower will submit to
the Administrative Agent (which shall promptly deliver to each Lender), on each
BDC Reporting Date, a certification by a Responsible Officer of the BDC of the
aggregate assets and commitments of the BDC and its consolidated Subsidiaries
(determined in accordance with GAAP and Applicable Law) as of the end of the
previous fiscal quarter.  A “Curable BDC Asset Coverage Event” shall be deemed
to occur if (i) the Asset Coverage Ratio of the BDC and its consolidated
Subsidiaries on any BDC Reporting Date is less than 1.5:1, and (ii) no Permanent
BDC Asset Coverage Event is continuing.  A Curable BDC Asset Coverage Event
shall be deemed to be continuing until the earlier of (x) the occurrence of a
Permanent BDC Asset Coverage Event, and (y) any BDC Reporting Date on which the
Asset Coverage Ratio of the BDC and its consolidated Subsidiaries on a BDC
Reporting Date is equal to or greater than 1.75:1.

 

A “Permanent BDC Asset Coverage Event” shall be deemed to occur and be
continuing if the Asset Coverage Ratio of the BDC and its consolidated
Subsidiaries (determined in accordance with GAAP and Applicable Law) on three
(3) consecutive BDC Reporting Dates is less than 1.5:1.  Notwithstanding the
foregoing, if (1) a Permanent BDC Asset Coverage Event occurs, and (2) the Asset
Coverage Ratio of the BDC and its consolidated Subsidiaries on two
(2) consecutive BDC Reporting Dates following such occurrence is equal to or
greater than 1.75:1, then (A) such Permanent BDC Asset Coverage Event shall be
deemed to be cured and no longer continuing for all purposes of this Agreement,
and (B) the corresponding Event of Default under Section 9.1(l) shall be deemed
to be waived by the Administrative Agent and the Required Lenders for all
purposes of this Agreement pursuant to Section 12.1, in each case as of the
second (2nd) of such BDC Reporting Dates.

 

(t)                                    BDC Status.  The BDC will use its best
efforts to continue to be regulated as a business development company under the
1940 Act.

 

(u)                                 Further Assurances.  The Borrower will
execute any and all further documents, financing statements, agreements and
instruments, and take all further action (including filing UCC and other
financing statements, agreements or instruments) that may be required under
applicable law, or that the Administrative Agent may reasonably request, in
order to effectuate the transactions contemplated by the Transaction Documents
and in order to grant, preserve, protect and perfect the validity and first
priority (subject to Permitted Liens) of the security interests and Liens
created or intended to be created hereby.  Such security interests and Liens
will be created hereunder and the Borrower shall deliver or cause to be
delivered to the Administrative Agent all such instruments and documents
(including legal opinions and lien

 

85

--------------------------------------------------------------------------------



 

searches) as it shall reasonably request to evidence compliance with this
Section 5.1(r). The Borrower agrees to provide such evidence as the
Administrative Agent shall reasonably request as to the perfection and priority
status of each such security interest and Lien.

 

(v)                                 Non-Consolidation.  The Borrower shall at
all times act in a manner such that each of the assumptions made by Schulte
Roth & Zabel LLP in their opinion delivered pursuant to Section 3.1(f)(ii) is
true and accurate in all material respects.  The Borrower shall at all times
observe and be in compliance in all material respects with all covenants and
requirements in the Borrower LLC Agreement.

 

(w)                               Compliance with Anti-Money Laundering Laws and
Anti-Corruption Laws.  The Borrower, any Person directly or indirectly
controlling the Borrower, any Person directly or indirectly controlled by the
Borrower and, to the Borrower’s knowledge, any other Sanctions Party of any of
the foregoing shall:  (a) comply with all applicable Anti-Money Laundering Laws
and Anti-Corruption Laws, and shall maintain policies and procedures reasonably
designed to ensure compliance with the Anti-Money Laundering and Anti-Corruption
Laws, (b) conduct the requisite due diligence in connection with the
transactions contemplated herein for purposes of complying with the Anti-Money
Laundering Laws, (c) ensure it does not use any of the credit in violation of
any Anti-Corruption Laws or Anti-Money Laundering Law, and (d) ensure it does
not fund any repayment of the credit in violation of any Anti-Corruption Laws or
Anti-Money Laundering Laws.  The Borrower shall, upon the request of the
Administrative Agent from time to time, provide certification of the Borrower’s
compliance with this Section 5.1(w).

 

(x)                                 Compliance with Sanctions.  None of the
Borrower, any Person directly or indirectly controlling the Borrower, any Person
directly or indirectly controlled by the Borrower or, to the Borrower’s actual
knowledge, any other Sanctions Party of any of the foregoing will, directly or
indirectly, use the proceeds of any Loan hereunder, or lend, contribute, or
otherwise make available such proceeds to any subsidiary, joint venture partner,
or other Person (i) to fund any activities or business of or with a Sanctioned
Person, or (ii) in any manner that would be prohibited by Sanctions or would
otherwise cause any Lender to be in breach of any Sanctions.  Each Person shall
comply with all applicable Sanctions in all material respects, and shall
maintain policies and procedures reasonably designed to ensure compliance with
Sanctions. The Borrower will notify each Lender and the Administrative Agent in
writing promptly after becoming aware of any breach of this section.

 

(y)                                 Other.  The Borrower will furnish to the
Administrative Agent promptly, from time to time, such other information,
documents, records or reports respecting the Collateral or the condition or
operations, financial or otherwise, of the Collateral Manager or the Borrower as
the Administrative Agent may from time to time reasonably request in order to
protect the interests of the Administrative Agent or the other Secured Parties
under or as contemplated by this Agreement.

 

Section 5.2.                                Negative Covenants of the Borrower.

 

During the Covenant Compliance Period:

 

86

--------------------------------------------------------------------------------



 

(a)                                 Other Business.  The Borrower will not
(i) engage in any business other than (A) entering into and performing its
obligations under the Transaction Documents and other activities contemplated by
the Transaction Documents, (B) the acquisition, ownership and management of the
Collateral, (C) the sale or disposition of Loans and other Collateral as
permitted hereunder and (D) offering or providing managerial assistance to any
portfolio company of the BDC or the Borrower, (ii) incur any Indebtedness,
obligation, liability or contingent obligation of any kind other than pursuant
to the Transaction Documents or (iii) form any Subsidiary or make any Investment
in any other Person (other than Permitted Investments).

 

(b)                                 Collateral Not to be Evidenced by
Instruments.  The Borrower will take no action to cause any Loan that is not, as
of the A&R Effective Date or the related Funding Date, as the case may be,
evidenced by an Instrument, to be so evidenced except in connection with the
enforcement or collection of such Loan or unless such Instrument is promptly
delivered to the Administrative Agent, together with an Indorsement in blank, as
collateral security for such Loan.

 

(c)                                  Security Interests.  Except as otherwise
permitted herein or in respect of any Discretionary Sale, the Borrower will not
sell, pledge, assign or transfer to any other Person, or grant, create, incur,
assume or suffer to exist any Lien (other than Permitted Liens) on any
Collateral, whether now existing or hereafter transferred hereunder, or any
interest therein.  The Borrower will promptly notify the Administrative Agent of
the existence of any Lien (other than Permitted Liens) on any Collateral and the
Borrower shall defend the right, title and interest of the Administrative Agent,
as agent for the Secured Parties in, to and under the Collateral against all
claims of third parties; provided that, nothing in this Section 5.2(c) shall
prevent or be deemed to prohibit the Borrower from suffering to exist Permitted
Liens upon any of the Collateral.

 

(d)                                 Mergers, Acquisitions, Sales, etc.  The
Borrower will not be a party to any merger or consolidation, or purchase or
otherwise acquire all or substantially all of the assets or all or substantially
all of the equity interests of any other Person (other than in connection with
the enforcement or collection of any Loan or as a result of a workout or
restructuring of an Obligor), or sell, transfer, divide, convey or lease all or
substantially all of its assets, or sell or assign with or without recourse any
Collateral or any interest therein (other than as otherwise permitted pursuant
to this Agreement).

 

(e)                                  Change of Location of Underlying
Instruments.  The Borrower shall not, without the prior consent of the
Administrative Agent, consent to the Collateral Custodian moving any
Certificated Securities or Instruments from the Collateral Custodian office set
forth in Section 5.5(c) on the A&R Effective Date, unless the Borrower has given
at least thirty (30) days’ written notice to the Administrative Agent and has
taken all actions required under the UCC of each relevant jurisdiction in order
to ensure that the Secured Parties’ first priority perfected security interest
(subject to Permitted Liens) continues in effect.

 

(f)                                   ERISA Matters.  Except as would not
reasonably be expected to constitute a Material Adverse Effect, the Borrower
will not (a) engage or knowingly permit any ERISA Affiliate to engage in any
prohibited transaction for which an exemption is not available or has not
previously been obtained from the United States Department of Labor, (b) permit
to exist any failure to satisfy minimum funding standards, as defined in
Section 302(a) of ERISA and

 

87

--------------------------------------------------------------------------------



 

Section 412(a) of the Code, or funding deficiency with respect to any Pension
Plan other than a Multiemployer Plan, (c) fail to make or knowingly permit any
ERISA Affiliate to fail to make, any payments to a Multiemployer Plan that the
Borrower or any ERISA Affiliate may be required to make under the agreement
relating to such Multiemployer Plan or any law pertaining thereto, (d) terminate
any Pension Plan so as to result in any liability, or (e) permit to exist any
occurrence of any Reportable Event with respect to a Pension Plan.

 

(g)                                  Borrower LLC Agreement.  The Borrower will
not amend, modify, waive or terminate (i) any provision of the Borrower LLC
Agreement if such amendment, modification, waiver or termination would result in
a Default, Event of Default or Material Adverse Effect or (ii) any Special
Purpose Provision, in each case without the prior written consent of the
Administrative Agent.

 

(h)                                 Changes in Payment Instructions to
Obligors.  The Borrower will not make any change, or permit the Collateral
Manager to make any change, in its instructions to Obligors regarding payments
to be made with respect to the Collateral to the Collection Account, unless
(x) the change in such instructions is to comply with the terms of the
Transaction Documents or (y) the Administrative Agent has consented to such
change.

 

(i)                                     Extension or Amendment of Collateral. 
The Borrower will not, except as otherwise permitted in Section 6.4(a), consent
to the extension, amendment or other modification of the terms of any Loan
without the prior written consent of the Administrative Agent.

 

(j)                                    Fiscal Year.  The Borrower shall not
change its fiscal year or method of accounting without providing the
Administrative Agent with prior written notice (i) providing a detailed
explanation of such changes and (ii) including a pro forma financial statements
demonstrating the impact of such change.

 

(k)                                 Change of Control.  The Borrower shall not
enter into any transaction or agreement which results in a Change of Control.

 

(l)                                     Sole Ownership.  The Borrower shall not
have more than one (1) owner of its membership interests during the term of this
Agreement.

 

(m)                             Disregarded Entities.  The Borrower shall not
file any election or take any position to be other than a “disregarded entity”
for U.S. tax purposes.

 

Section 5.3.                                Affirmative Covenants of the
Collateral Manager.

 

The Collateral Manager covenants and agrees with the Lenders that during the
Covenant Compliance Period:

 

(a)                                 Compliance with Law.  The Collateral Manager
will comply in all material respects with all Applicable Law, including those
with respect to the Collateral or any part thereof.

 

(b)                                 Preservation of Company Existence.  The
Collateral Manager will (i) preserve and maintain its company existence, rights,
franchises and privileges in the jurisdiction

 

88

--------------------------------------------------------------------------------



 

of its formation and (ii) qualify and remain qualified in good standing as a
corporation in each jurisdiction where the failure to preserve and maintain such
existence, rights, franchises, privileges and qualification has had, or could
reasonably be expected to have, a Material Adverse Effect.

 

(c)                                  Performance and Compliance with
Collateral.  The Collateral Manager will duly fulfill and comply with all
obligations on the part of the Borrower to be fulfilled or complied with under
or in connection with each item of Collateral and will do nothing to impair the
rights of the Administrative Agent, as agent for the Secured Parties, or of the
Secured Parties in, to and under the Collateral.

 

(d)                                 Keeping of Records and Books of Account.

 

(i)                                     The Collateral Manager will maintain and
implement administrative and operating procedures (including, without
limitation, an ability to recreate records evidencing Collateral in the event of
the destruction of the originals thereof), and keep and maintain all documents,
books, records and other information reasonably necessary or advisable for the
collection of all Collateral and the identification of the Collateral.

 

(ii)                                  The Collateral Manager shall permit the
Administrative Agent and, upon the request of any Lender, each such requesting
Lender or their respective designated representatives to visit the offices of
the Collateral Manager during normal office hours and upon reasonable notice and
examine and make copies of all documents, books, records and other information
concerning the Collateral and discuss matters related thereto with any of the
officers or employees of the Collateral Manager having knowledge of such
matters; provided that the right of the Administrative Agent and any requesting
Lender provided herein to visit and inspect the financial records and properties
of the Collateral Manager shall be limited to not more than one (1) such visit
and inspection in any fiscal quarter; provided further that after the occurrence
of a Collateral Manager Default or an Event of Default and during its
continuance, there shall be no limit to the number of such visits and
inspections, and after the resolution of such Collateral Manager Default or
Event of Default, the number of visits occurring in the current fiscal quarter
shall be deemed to be zero.

 

(iii)                               The Collateral Manager will on or prior to
the date hereof, mark its master data processing records and other books and
records relating to the Collateral with a legend, acceptable to the
Administrative Agent, describing the pledge of the Collateral by the Borrower to
the Administrative Agent as agent for the Secured Parties hereunder.

 

(e)                                  Preservation of Security Interest.  The
Collateral Manager (at its own expense) will authorize the Administrative Agent
to file such financing and continuation statements and any other documents that
may be required by any law or regulation of any Governmental Authority to
preserve and protect fully the first priority perfected ownership and security
interest of the Administrative Agent, as agent for the Secured Parties in, to
and under the Loans and proceeds thereof and that portion of the Collateral in
which a security interest may be perfected by filing.

 

89

--------------------------------------------------------------------------------



 

(f)                                   Credit and Collection Policy.  The
Collateral Manager will (i) comply in all material respects with the Credit and
Collection Policy in regard to the Collateral, and (ii) furnish to the
Administrative Agent prior to its effective date, prompt written notice of any
changes in the Credit and Collection Policy.  The Collateral Manager will not
agree to or otherwise permit to occur any material change in the Credit and
Collection Policy without the prior written consent of the Administrative Agent;
provided that, no consent shall be required from the Administrative Agent in
connection with any change mandated by Applicable Law or a Governmental
Authority as evidenced by an Opinion of Counsel to that effect delivered to the
Administrative Agent.  Compliance by the Collateral Manager with this covenant
shall be deemed to constitute compliance by the Borrower with its corresponding
obligations under Sections 5.1(h).

 

(g)                                  Events of Default.  Promptly following the
Collateral Manager’s knowledge or notice of the occurrence of any Event of
Default or Default, the Collateral Manager will provide the Administrative Agent
with written notice of the occurrence of such Event of Default or Default of
which the Collateral Manager has knowledge or has received notice.  In addition,
such notice will include a written statement of a Responsible Officer of the
Collateral Manager setting forth the details of such event and the action that
the Collateral Manager proposes to take with respect thereto.

 

(h)                                 Taxes.

 

(i)                                     The Collateral Manager shall pay its
material Indebtedness and other obligations promptly and in accordance with
their terms and timely pay and discharge promptly when due all U.S. federal and
other material Taxes and withholding Tax obligations before the same shall
become delinquent or in default, as well as all material lawful claims for
labor, materials and supplies or otherwise that, if unpaid, might give rise to a
Lien (other than a Permitted Lien) upon such properties or any part thereof and
enforce all material indemnities and rights against Obligors and the Collateral
Manager with respect to any U.S. federal and other material Tax or withholding
Tax; provided, that such payment and discharge shall not be required with
respect to any such U.S. federal and other Taxes or other obligations so long as
the validity or amount thereof shall be contested in good faith by appropriate
proceedings and the Collateral Manager shall have set aside on its books
adequate reserves with respect thereto in accordance with GAAP and such contest
operates to suspend collection of the contested obligation or Taxes and
enforcement of a Lien.  The Collateral Manager shall file or cause to be filed
all U.S. federal and other material Tax and information returns required to be
filed by it.

 

(ii)                                  The Collateral Manager will be a U.S.
Person and will be treated as a corporation for U.S. federal income tax
purposes.

 

(i)                                     Other.  The Collateral Manager will
promptly furnish to the Administrative Agent such other information, documents,
records or reports respecting the Collateral or the condition or operations,
financial or otherwise, of the Collateral Manager as the Administrative Agent
(on behalf of itself or any Lender) may from time to time reasonably request in
order to protect the interests of the Administrative Agent or other Secured
Parties under or as contemplated by this Agreement.

 

90

--------------------------------------------------------------------------------



 

(j)                                    Proceedings.  The Collateral Manager will
furnish to the Administrative Agent, as soon as possible and in any event within
three (3) Business Days after the Collateral Manager receives notice or obtains
knowledge thereof, notice of any settlement of, material judgment (including a
material judgment with respect to the liability phase of a bifurcated trial) in
or commencement of any material labor controversy, material litigation, material
action, material suit or material proceeding before any court or governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign, affecting the Collateral, the Transaction Documents, the Secured
Parties’ interest in the Collateral, or the Borrower, the Collateral Manager or
any of their Affiliates; provided that, notwithstanding the foregoing, any
settlement, judgment, labor controversy, litigation, action, suit or proceeding
affecting the Collateral, the Transaction Documents, the Secured Parties’
interest in the Collateral, or the Borrower, the Collateral Manager or any of
their Affiliates in excess of $1,000,000 or more shall be deemed to be material
for purposes of this Section 5.3(j).

 

(k)                                 Deposit of Collections.  The Collateral
Manager shall promptly (but in no event later than two (2) Business Days after
receipt) deposit into the Collection Account any and all Collections received by
the Borrower or the Collateral Manager.

 

(l)                                     Required Notices.  The Collateral
Manager will furnish to the Administrative Agent, promptly upon becoming aware
thereof, notice of (1) any Collateral Manager Default, (2) any Value Adjustment
Event, (3) any Change of Control, (4) any other event or circumstance that could
reasonably be expected to have a Material Adverse Effect, (5) any event or
circumstance whereby any Loan which was included in the latest calculation of
the Borrowing Base as an Eligible Loan shall fail to meet one or more of the
criteria (other than criteria waived by the Administrative Agent on or prior to
the related Funding Date in respect of such Loan) listed in the definition of
“Eligible Loan” or (6) the occurrence of any default by an Obligor on any Loan.

 

(m)                             Accounting Changes.  As soon as possible and in
any event within three (3) Business Days after the effective date thereof, the
Collateral Manager will provide to the Administrative Agent notice of any change
in the accounting policies of the Collateral Manager.

 

(n)                                 Loan Register.  The Collateral Manager will
maintain, or cause to be maintained, with respect to each Noteless Loan with
respect to which the Collateral Manager or an Affiliate thereof acts as
administrative agent (or a comparable capacity), a register (each, a “Loan
Register”) in which it will record, or cause to be recorded, (v) the principal
amount of such Noteless Loan, (w) the amount of any principal or interest due
and payable or to become due and payable from the Obligor thereunder, (x) the
amount of any sum in respect of such Noteless Loan received from the related
Obligor, (y) the date of origination of such Noteless Loan and (z) the maturity
date of such Noteless Loan.  At any time such a Noteless Loan is included in the
Collateral, the Collateral Manager shall deliver to the Borrower, the
Administrative Agent and the Collateral Custodian a copy of the related Loan
Register, together with a certificate of a Responsible Officer of the Collateral
Manager certifying to the accuracy of such Loan Register as of the date of
acquisition of such Noteless Loan by the Borrower, all of which information may
be included in the applicable Borrowing Base Certificate.

 

91

--------------------------------------------------------------------------------



 

(o)                                 Collateral Manager Financial Statements. 
The Collateral Manager will submit to the Administrative Agent (which shall
promptly deliver to each Lender), within ninety (90) days after each fiscal year
of the Collateral Manager, consolidated audited financial statements of the
Collateral Manager, audited by a firm of nationally recognized Independent
public accountants.

 

(p)                                 Compliance with Anti-Money Laundering Laws
and Anti-Corruption Laws.  The Collateral Manager, any Person directly or
indirectly controlling the Collateral Manager, any Person directly or indirectly
controlled by the Collateral Manager and, to the Collateral Manager’s actual
knowledge, any other Sanctions Party of any of the foregoing shall:  (a) comply
with all applicable Anti-Money Laundering Laws and Anti-Corruption Laws, and
shall maintain policies and procedures reasonably designed to ensure compliance
with the Anti-Money Laundering and Anti-Corruption Laws, (b) conduct the
requisite due diligence in connection with the transactions contemplated herein
for purposes of complying with the Anti-Money Laundering Laws, (c) ensure it
does not use any of the credit in violation of any Anti-Corruption Laws or
Anti-Money Laundering Law, and (d) ensure it does not fund any repayment of the
credit in violation of any Anti-Corruption Laws or Anti-Money Laundering Laws. 
The Collateral Manager shall, upon the request of the Administrative Agent from
time to time, provide certification of the Collateral Manager’s compliance with
this Section 5.3(p).

 

(q)                                 Compliance with Sanctions.  None of the
Collateral Manager, any Person directly or indirectly controlling the Collateral
Manager, any Person directly or indirectly controlled by the Collateral Manager
or, to the Collateral Manager’s actual knowledge, any other Sanctions Party of
any of the foregoing will, directly or indirectly, use the proceeds of any Loan
hereunder, or lend, contribute, or otherwise make available such proceeds to any
subsidiary, joint venture partner, or other Person (i) to fund any activities or
business of or with a Sanctioned Person, or (ii) in any manner that would be
prohibited by Sanctions or would otherwise cause any Lender to be in breach of
any Sanctions.  The Collateral Manager, each Person directly or indirectly
controlled by the Collateral Manager and, to the Collateral Manager’s actual
knowledge, each other Sanctions Party shall comply with all applicable Sanctions
in all material respects, and shall maintain policies and procedures reasonably
designed to ensure compliance with Sanctions.  The Collateral Manager will
notify each Lender and the Administrative Agent in writing promptly after
becoming aware of any breach of this section.

 

Section 5.4.                                Negative Covenants of the Collateral
Manager.

 

During the Covenant Compliance Period:

 

(a)                                 Mergers, Acquisition, Sales, etc.  The
Collateral Manager will not be a party to any merger or consolidation, or sell,
transfer, convey or lease all or substantially all of its assets, or sell or
assign with or without recourse any Collateral or any interest therein (other
than as otherwise permitted pursuant to this Agreement).

 

(b)                                 Change of Location of Underlying
Instruments.  The Collateral Manager shall not, without the prior consent of the
Administrative Agent, consent to the Collateral Custodian moving any
Certificated Securities or Instruments from the Collateral Custodian’s Corporate
Trust Office on the A&R Effective Date, unless the Collateral Manager has given
at

 

92

--------------------------------------------------------------------------------



 

least thirty (30) days’ written notice to the Administrative Agent and has
authorized the Administrative Agent to take all actions required under the UCC
of each relevant jurisdiction in order to continue the first priority perfected
security interest of the Administrative Agent as agent for the Secured Parties
in the Collateral.

 

(c)                                  Change in Payment Instructions to
Obligors.  The Collateral Manager will not make any change in its instructions
to Obligors regarding payments to be made with respect to the Collateral to the
Collection Account, unless (x) the change in such instructions is to comply with
the terms of the Transaction Documents or (y) the Administrative Agent has
consented to such change.

 

(d)                                 Extension or Amendment of Collateral.  The
Collateral Manager will not, except as otherwise permitted in
Section 6.4(a),consent on behalf of the Borrower to the extension, amendment or
modification to the terms of any Loan without the prior written consent of the
Administrative Agent.

 

(e)                                  Members of the Borrower.  The Collateral
Manager shall not permit any Person which is not a “United States Person” within
the meaning Section 7701(a)(30) of the Code to own any membership interests in
the Borrower.

 

(f)                                   Bankruptcy.  The Collateral Manager will
not cause the Borrower to file a voluntary petition under the Bankruptcy Code or
Insolvency Laws.

 

Section 5.5.                                Affirmative Covenants of the
Collateral Custodian.

 

During the Covenant Compliance Period:

 

(a)                                 Compliance with Law.  The Collateral
Custodian will comply in all material respects with all Applicable Law.

 

(b)                                 Preservation of Existence.  The Collateral
Custodian will preserve and maintain its existence, rights, franchises and
privileges in the jurisdiction of its formation and qualify and remain qualified
in good standing in each jurisdiction where failure to preserve and maintain
such existence, rights, franchises, privileges and qualification has had, or
could reasonably be expected to have, a Material Adverse Effect.

 

(c)                                  Location of Underlying Instruments. 
Subject to Section 7.8, the Underlying Instruments shall remain at all times in
the possession of the Collateral Custodian at its offices at 425 Hennepin Ave.,
Minneapolis, MN, 55414, unless notice of a different address is given in
accordance with the terms hereof or unless the Administrative Agent agrees to
allow certain Underlying Instruments to be released to the Collateral Manager on
a temporary basis in accordance with the terms hereof, except as such Underlying
Instruments may be released pursuant to this Agreement.

 

Section 5.6.                                Negative Covenants of the Collateral
Custodian.

 

During the Covenant Compliance Period:

 

93

--------------------------------------------------------------------------------



 

(a)                                 Underlying Instruments.  The Collateral
Custodian will not dispose of any documents constituting the Underlying
Instruments in any manner that is inconsistent with the performance of its
obligations as the Collateral Custodian pursuant to this Agreement and will not
dispose of any Collateral except as contemplated by this Agreement.

 

(b)                                 No Changes to Collateral Custodian Fee.  The
Collateral Custodian will not make any changes to the Collateral Custodian Fee
set forth in the Collateral Custodian Fee Letter without the prior written
approval of the Administrative Agent and the Borrower.

 

ARTICLE VI.

 

COLLATERAL MANAGEMENT

 

Section 6.1.                                Designation of the Collateral
Manager.

 

Subject to Section 6.11, the servicing, administering and collection of the
Collateral shall be conducted by the Collateral Manager.

 

Section 6.2.                                Duties of the Collateral Manager.

 

(a)                                 Appointment.  The Borrower hereby appoints
the Collateral Manager as its agent to service the Collateral and enforce its
rights and remedies in, to and under such Collateral.  The Collateral Manager
hereby accepts such appointment and agrees to perform the duties and obligations
with respect thereto as set forth herein.  The Collateral Manager and the
Borrower hereby acknowledge that the Administrative Agent and the other Secured
Parties are third party beneficiaries of the obligations undertaken by the
Collateral Manager hereunder.

 

(b)                                 Duties.  The Collateral Manager shall take
or cause to be taken all such actions as may be necessary or advisable to
collect on the Collateral from time to time, all in accordance with Applicable
Law and the Credit and Collection Policy.  Without limiting the foregoing, the
duties of the Collateral Manager shall include the following:

 

(i)                                     preparing and submitting claims to, and
acting as post-billing liaison with, Obligors on each Loan (for which no
administrative or similar agent exists);

 

(ii)                                  maintaining all necessary records and
reports with respect to the Collateral and providing such reports to the
Administrative Agent in respect of the management and administration of the
Collateral (including information relating to its performance under this
Agreement) as may be required hereunder or as the Administrative Agent may
reasonably request;

 

(iii)                               maintaining and implementing administrative
and operating procedures (including, without limitation, an ability to recreate
management and administration records evidencing the Collateral in the event of
the destruction of the originals thereof) and keeping and maintaining all
documents, books, records and other information reasonably necessary or
advisable for the collection of the Collateral;

 

94

--------------------------------------------------------------------------------



 

(iv)                              promptly delivering to the Administrative
Agent or the Collateral Custodian, from time to time, such information and
management and administration records (including information relating to its
performance under this Agreement) as the Administrative Agent or the Collateral
Custodian may from time to time reasonably request;

 

(v)                                 identifying each Loan clearly and
unambiguously in its records to reflect that such Loan is owned by the Borrower
and that the Borrower is granting a Lien thereon to the Secured Parties pursuant
to this Agreement;

 

(vi)                              notifying the Administrative Agent of any
material action, suit, proceeding, dispute, offset, deduction, defense or
counterclaim (1) that is or is threatened to be asserted by an Obligor with
respect to any Loan (or portion thereof) of which it has knowledge or has
received notice; or (2) that could reasonably be expected to have a Material
Adverse Effect;

 

(vii)                           providing the prompt written notice to the
Administrative Agent, prior to the effective date thereof, of any proposed
changes in the Credit and Collection Policy;

 

(viii)                        using its reasonable best efforts to maintain the
first priority, perfected security interest (subject to Permitted Liens) of the
Administrative Agent, as agent for the Secured Parties, in the Collateral;

 

(ix)                              maintaining the Loan File(s) with respect to
Loans included as part of the Collateral; provided that, upon the occurrence and
during the continuance of an Event of Default or a Collateral Manager Default,
the Administrative Agent may request the Loan File(s) to be sent to the
Administrative Agent or its designee;

 

(x)                                 with respect to each Loan included as part
of the Collateral, making the Loan File available for inspection by the
Administrative Agent, upon reasonable advance notice, at the offices of the
Collateral Manager during normal business hours, subject to Section 5.3(d)(ii);
and

 

(xi)                              directing the Collateral Custodian to make
payments pursuant to the instructions set forth in the latest Borrowing Base
Certificate in accordance with Section 2.7 and Section 2.8 and preparing such
other reports as required pursuant to Section 6.8.

 

It is acknowledged and agreed that in circumstances in which a Person other than
the Borrower or the Collateral Manager acts as lead agent with respect to any
Loan, the Collateral Manager shall perform its administrative and management
duties hereunder only to the extent that, as a lender under the related loan
syndication Underlying Instruments, it has the right to do so.

 

(c)                                  Notwithstanding anything to the contrary
contained herein, the exercise by the Administrative Agent or the Secured
Parties of their rights hereunder (including, but not limited to, the delivery
of a Collateral Manager Termination Notice), shall not release the Collateral
Manager or the Borrower from any of their duties or responsibilities with
respect to the Collateral.  The Secured Parties, the Administrative Agent and
the Collateral Custodian shall not have any obligation or liability with respect
to any Collateral, other than to use reasonable

 

95

--------------------------------------------------------------------------------



 

care in the custody and preservation of collateral in such party’s possession,
nor shall any of them be obligated to perform any of the obligations of the
Collateral Manager hereunder.

 

(d)                                 Any payment by an Obligor in respect of any
Indebtedness owed by it to the Borrower shall, except as otherwise specified by
such Obligor or otherwise required by contract or law and unless otherwise
instructed by the Administrative Agent, be applied as a collection of a payment
by such Obligor (starting with the oldest such outstanding payment due) to the
extent of any amounts then due and payable thereunder before being applied to
any other receivable or other obligation of such Obligor.

 

Section 6.3.                                Authorization of the Collateral
Manager.

 

(a)                                 Each of the Borrower, the Administrative
Agent and each Lender hereby authorizes the Collateral Manager to take any and
all reasonable steps in its name and on its behalf necessary or desirable in the
determination of the Collateral Manager and not inconsistent with the sale of
the Collateral to the Borrower, the pledge by the Borrower to the Administrative
Agent, on behalf of the Secured Parties, hereunder, to collect all amounts due
under any and all Collateral, including, without limitation, endorsing any of
their names on checks and other instruments representing Collections, executing
and delivering any and all instruments of satisfaction or cancellation, or of
partial or full release or discharge, and all other comparable instruments, with
respect to the Collateral and, after the delinquency of any Collateral and to
the extent permitted under and in compliance with Applicable Law, to commence
proceedings with respect to enforcing payment thereof.  The Borrower and the
Administrative Agent, on behalf of the Secured Parties shall furnish the
Collateral Manager with any powers of attorney and other documents necessary or
appropriate to enable the Collateral Manager to carry out its management and
administrative duties hereunder, and shall cooperate with the Collateral Manager
to the fullest extent in order to ensure the collectability of the Collateral. 
In no event shall the Collateral Manager be entitled to make any Secured Party
or the Collateral Custodian a party to any litigation without such party’s
express prior written consent, or to make the Borrower a party to any litigation
(other than any foreclosure or similar collection procedure) without the
Administrative Agent’s consent.

 

(b)                                 After the declaration of the Termination
Date, at the direction of the Administrative Agent, the Collateral Manager shall
take such action as the Administrative Agent may deem necessary or advisable to
enforce collection of the Collateral.

 

Section 6.4.                                Collection of Payments; Accounts.

 

(a)                                 Collection Efforts, Modification of
Collateral.  The Collateral Manager will use commercially reasonable best
efforts to collect or cause to be collected, all payments called for under the
terms and provisions of the Loans included in the Collateral as and when the
same become due in accordance with the Credit and Collection Policy.  The
Collateral Manager may not waive, modify or otherwise vary any provision of an
item of Collateral in any manner contrary in any material respect to the Credit
and Collection Policy.

 

(b)                                 Taxes and other Amounts.  The Collateral
Manager will use its reasonable best efforts to collect all payments with
respect to amounts due for Taxes, assessments and

 

96

--------------------------------------------------------------------------------



 

insurance premiums relating to each Loan to the extent required to be paid to
the Borrower for such application under the Underlying Instrument and remit such
amounts in accordance with Section 2.7 and Section 2.8 to the appropriate
Governmental Authority or insurer as required by the Underlying Instruments.

 

(c)                                  Payments to Collection Account.  On or
before the applicable Funding Date, the Collateral Manager shall have instructed
all Obligors to make all payments owing to the Borrower in respect of the
Collateral directly to the applicable Collection Account; provided that, the
Collateral Manager is not required to so instruct any Obligor which is solely a
guarantor unless and until the Collateral Manager calls on the related guaranty.

 

(d)                                 Accounts.  Each of the parties hereto hereby
agrees that each Account shall be deemed to be a Securities Account.  Each of
the parties hereto hereby agrees to cause the Collateral Custodian or any other
Securities Intermediary that holds any Cash or other Financial Asset for the
Borrower in an Account to agree with the parties hereto that (A) the cash and
other property (subject to Section 6.4(e) below with respect to any property
other than investment property, as defined in Section 9-102(a)(49) of the UCC)
is to be treated as a Financial Asset and (B) the jurisdiction governing the
Account, all Cash and other Financial Assets credited to the Account and the
“securities intermediary’s jurisdiction” (within the meaning of
Section 8-110(e) of the UCC) shall, in each case, be the State of New York.  In
no event may any Financial Asset held in any Account be registered in the name
of, payable to the order of, or specially Indorsed to, the Borrower, unless such
Financial Asset has also been Indorsed in blank or to the Collateral Custodian
or other Securities Intermediary that holds such Financial Asset in such
Account.

 

(e)                                  Underlying Instruments.  Notwithstanding
any term hereof (or any term of the UCC that might otherwise be construed to be
applicable to a “securities intermediary” as defined in the UCC) to the
contrary, none of the Collateral Custodian nor any Securities Intermediary shall
be under any duty or obligation in connection with the acquisition by the
Borrower of, or the grant by the Borrower of a security interest to the
Administrative Agent in, any Loan to examine or evaluate the sufficiency of the
documents or instruments delivered to it by or on behalf of the Borrower under
the related Underlying Instruments, or otherwise to examine the Underlying
Instruments, in order to determine or compel compliance with any applicable
requirements of or restrictions on transfer (including without limitation any
necessary consents).  The Collateral Custodian shall hold any Instrument
delivered to it evidencing any Loan transferred to the Administrative Agent
hereunder as custodial agent for the Administrative Agent in accordance with the
terms of this Agreement.

 

(f)                                   Adjustments.  If (i) the Collateral
Manager makes a deposit into the Collection Account on behalf of the Borrower in
respect of a Collection of a Loan and such Collection was received by the
Collateral Manager in the form of a check that is not honored for any reason or
(ii) the Collateral Manager makes a mistake with respect to the amount of any
Collection and deposits an amount that is less than or more than the actual
amount of such Collection, the Collateral Manager shall appropriately adjust the
amount subsequently deposited into the Collection Account to reflect such
dishonored check or mistake.  Any Scheduled Payment in respect of which a
dishonored check is received shall be deemed not to have been paid.

 

97

--------------------------------------------------------------------------------



 

Section 6.5.                                Realization Upon Defaulted or
Delinquent Loans.

 

The Collateral Manager will use reasonable efforts consistent with the
Underlying Instruments to exercise available remedies relating to a Loan that is
delinquent in the payment of any amounts due thereunder or with respect to which
the related Obligor defaults in the performance of any of its obligations
thereunder in order to maximize recoveries thereunder.  The Collateral Manager
will comply in all material respects with the Credit and Collection Policy and
Applicable Law in exercising such remedies, including but not limited to
acceleration and foreclosure, and employ practices and procedures including
reasonable efforts to enforce all obligations of Obligors by foreclosing upon
and causing the sale of such Underlying Assets at public or private sale. 
Without limiting the generality of the foregoing, the Collateral Manager may,
with the prior written consent of the Administrative Agent, cause the sale of
any such Underlying Assets to the Collateral Manager or its Affiliates for a
purchase price equal to the then fair market value thereof, any such sale to be
evidenced by a certificate of a Responsible Officer of the Collateral Manager
delivered to the Administrative Agent setting forth the Loan, the Underlying
Assets, the sale price of the Underlying Assets and certifying that such sale
price is the fair market value of such Underlying Assets.

 

Section 6.6.                                [Intentionally Omitted.]

 

Section 6.7.                                Payment of Certain Expenses by
Collateral Manager.

 

The Collateral Manager will be required to pay all expenses incurred by it in
connection with its activities under this Agreement, including fees and
disbursements of its independent accountants, Taxes imposed on the Collateral
Manager, expenses incurred by the Collateral Manager in connection with payments
and reports pursuant to this Agreement, and all other fees and expenses not
expressly stated under this Agreement for the account of the Borrower.  The
Collateral Manager will be required to pay (or cause the Borrower to pay) all
reasonable fees and expenses owing to any bank or trust company in connection
with the maintenance of the Accounts.  The Collateral Manager shall be required
to pay such expenses for its own account and shall not be entitled to any
payment therefor.

 

Section 6.8.                                Reports.

 

(a)                                 Borrower’s Notice.  On the date of each
Transaction, the Borrower (and the Collateral Manager on its behalf) will
provide the applicable Borrower’s Notice and a Borrowing Base Certificate, each
updated as of such date, to the Administrative Agent (with a copy to the
Collateral Custodian).

 

(b)                                 Tax Returns.  Upon demand by the
Administrative Agent, the Collateral Manager shall deliver copies of all
federal, state and local income tax returns and reports filed by the Borrower or
the Collateral Manager, or in which the Borrower or the Collateral Manager was
included on a consolidated or combined basis (excluding sales, use and like
Taxes).

 

(c)                                  Obligor Financial Statements; Other
Reports.  The Collateral Manager will deliver to the Administrative Agent, to
the extent received by the Borrower or the Collateral Manager pursuant to the
Underlying Instruments, the complete financial reporting package with respect to
each Obligor and with respect to each Loan for such Obligor (including any
financial

 

98

--------------------------------------------------------------------------------



 

statements, management discussion and analysis, executed covenant compliance
certificates and related covenant calculations with respect to such Obligor and
with respect to each Loan for such Obligor) provided to the Borrower or the
Collateral Manager for the periods required by the Underlying Instruments, which
delivery shall be made within fifteen (15) Business Days after receipt by the
Borrower or the Collateral Manager as specified in the Underlying Instruments. 
Upon demand by the Administrative Agent, the Collateral Manager will provide
such other information available to it as the Administrative Agent may
reasonably request with respect to any Obligor.

 

Section 6.9.                                Annual Statement as to Compliance.

 

The Collateral Manager will provide to the Administrative Agent and each Lender,
within 90 days following the end of each fiscal year of the Collateral Manager,
a fiscal report signed by a Responsible Officer of the Collateral Manager
certifying that (a) a review of the activities of the Collateral Manager, and
the Collateral Manager’s performance pursuant to this Agreement, for the fiscal
period ending on the last day of such fiscal year has been made under such
Person’s supervision and (b) the Collateral Manager has performed or has caused
to be performed in all material respects all of its obligations under this
Agreement throughout such year and no Collateral Manager Default has occurred
and is continuing or, if any such Collateral Manager Default has occurred and is
continuing, a statement describing the nature thereof and the steps being taken
to remedy such Collateral Manager Default.

 

Section 6.10.                         The Collateral Manager Not to Resign.

 

The Collateral Manager shall not resign from the obligations and duties hereby
imposed on it except upon the Collateral Manager’s determination that (i) the
performance of its duties hereunder is or becomes impermissible under Applicable
Law and (ii) there is no reasonable action that the Collateral Manager could
take to make the performance of its duties hereunder permissible under
Applicable Law.  Any such determination permitting the resignation of the
Collateral Manager shall be evidenced as to clause (i) above by an Opinion of
Counsel to such effect delivered to the Administrative Agent.

 

Section 6.11.                         Collateral Manager Defaults.

 

Upon the occurrence of a Collateral Manager Default, notwithstanding anything
herein to the contrary, the Administrative Agent, by written notice to the
Collateral Manager and a copy to the Collateral Custodian (such notice, a
“Collateral Manager Termination Notice”), may, in its sole discretion, terminate
all of the rights and obligations of the Collateral Manager as Collateral
Manager under this Agreement.  Following any such termination, the
Administrative Agent may, in its sole discretion, assume or delegate the
servicing, administering and collection of the Collateral; provided that, until
any such assumption or delegation, the Collateral Manager shall (i) unless
otherwise notified by the Administrative Agent, continue to act in such capacity
pursuant to Section 6.1 and (ii) as requested by the Administrative Agent
(A) terminate some or all of its activities as Collateral Manager hereunder in
the manner requested by the Administrative Agent in its sole discretion as
necessary or desirable, (B) provide such information as may be reasonably
requested by the Administrative Agent to facilitate the transition of the
performance of such activities to the Administrative Agent or any agent thereof

 

99

--------------------------------------------------------------------------------



 

and (C) take all other actions requested by the Administrative Agent, in each
case to facilitate the transition of the performance of such activities to the
Administrative Agent or any agent thereof.

 

ARTICLE VII.

 

THE COLLATERAL CUSTODIAN

 

Section 7.1.                                Designation of Collateral Custodian.

 

(a)                                 Initial Collateral Custodian.  The role of
collateral custodian with respect to the Underlying Instruments shall be
conducted by the Person designated as Collateral Custodian hereunder from time
to time in accordance with this Section 7.1.  Until the Administrative Agent
shall give to Wells Fargo a Collateral Custodian Termination Notice, Wells Fargo
is hereby appointed as, and hereby accepts such appointment and agrees to
perform the duties and obligations of, Collateral Custodian pursuant to the
terms hereof.

 

(b)                                 Successor Collateral Custodian.  Upon the
Collateral Custodian’s receipt of a Collateral Custodian Termination Notice from
the Administrative Agent of the designation of a successor Collateral Custodian
pursuant to the provisions of Section 7.5, the Collateral Custodian agrees that
it will terminate its activities as Collateral Custodian hereunder.

 

Section 7.2.                                Duties of Collateral Custodian.

 

(a)                                 Appointment.  Each of the Borrower and the
Administrative Agent hereby designate and appoint the Collateral Custodian to
act as its agent and hereby authorizes the Collateral Custodian to take such
actions on its behalf and to exercise such powers and perform such duties as are
expressly granted to the Collateral Custodian by this Agreement.  The Collateral
Custodian hereby accepts such agency appointment to act as Collateral Custodian
pursuant to the terms of this Agreement, until its resignation or removal as
Collateral Custodian pursuant to the terms hereof.

 

(b)                                 Duties.  On or before the initial Funding
Date, and until its removal pursuant to Section 7.5, the Collateral Custodian
shall perform, on behalf of the Administrative Agent and the Secured Parties,
the following duties and obligations:

 

(i)                                     The Collateral Custodian shall take and
retain custody of the Required Loan Documents delivered by the Borrower pursuant
to the definition of “Eligible Loans” in accordance with the terms and
conditions of this Agreement, all for the benefit of the Secured Parties and
subject to the Lien thereon in favor of the Administrative Agent, as agent for
the Secured Parties. Within five (5) Business Days of its receipt of any
Underlying Instruments, the Collateral Custodian shall review the Required Loan
Documents delivered to it to confirm that (A) if the files delivered per the
following sentence indicate that any document must contain an original
signature, each such document appears to bear the original signature, or if the
file indicates that such document must contain a copy of a signature, that such
copies appear to bear a reproduction of such signature and (B) based on a review
of the applicable note, the related original Loan balance, Loan identification
number and Obligor name with respect to such Loan is referenced on the related
Loan List and is not a duplicate Loan, and the related original balance (based
on a comparison to the note or assignment agreement, as applicable) is greater

 

100

--------------------------------------------------------------------------------



 

than or equal to the applicable loan balance listed on the Loan Tape (such items
(A) through (B) collectively, the “Review Criteria”). In order to facilitate the
foregoing review by the Collateral Custodian, in connection with each delivery
of Underlying Instruments hereunder to the Collateral Custodian, the Collateral
Manager shall provide to the Collateral Custodian an electronic file (in EXCEL
or a comparable format acceptable to the Collateral Custodian) that contains a
list of all Required Loan Documents and whether they require original
signatures, the Loan identification number and the name of the Obligor and the
original Loan balance with respect to each related Loan. If, at the conclusion
of such review, the Collateral Custodian shall determine that (1) the original
Loan balances of the Loans with respect to which it has received Underlying
Instruments is less than as set forth on the electronic file, the Collateral
Custodian shall immediately notify the Administrative Agent and the Collateral
Manager of such discrepancy, and (2) any Review Criteria is not satisfied, the
Collateral Custodian shall within one (1) Business Day notify the Collateral
Manager of such determination and provide the Collateral Manager with a list of
the non-complying Loans and the applicable Review Criteria that they fail to
satisfy. The Collateral Manager shall have twenty (20) Business Days to correct
any non-compliance with any Review Criteria. If after the conclusion of such
time period the Collateral Manager has still not cured any non-compliance by a
Loan with any Review Criteria, the Collateral Custodian shall promptly notify
the Collateral Manager, the Borrower and the Administrative Agent of such
determination by providing a written report to such persons identifying, with
particularity, each Loan and each of the applicable Review Criteria that such
Loan fails to satisfy. In addition, if requested in writing in the form of
Exhibit E by the Collateral Manager and approved by the Administrative Agent
within ten (10) Business Days of the Collateral Custodian’s delivery of such
report, the Collateral Custodian shall return the Underlying Instruments for any
Loan which fails to satisfy a Review Criteria to the Borrower. Other than the
foregoing, the Collateral Custodian shall not have any responsibility for
reviewing any Underlying Instruments.

 

(ii)                                  In taking and retaining custody of the
Underlying Instruments, the Collateral Custodian shall be deemed to be acting as
the agent of the Secured Parties; provided that the Collateral Custodian makes
no representations as to the existence, perfection or priority of any Lien on
the Underlying Instruments or the instruments therein; and provided further that
the Collateral Custodian’s duties as agent shall be limited to those expressly
contemplated herein.

 

(iii)                               All Underlying Instruments that are
originals or copies shall be kept in fire resistant vaults, rooms or cabinets at
its offices set forth in Section 5.5(c). All Underlying Instruments that are
originals or copies shall be placed together with an appropriate identifying
label and maintained in such a manner so as to permit retrieval and access. All
Underlying Instruments that are originals or copies shall be clearly segregated
from any other documents or instruments maintained by the Collateral Custodian.
All Underlying Instruments that are delivered to the Collateral Custodian in
electronic format shall be saved onto disks and/or onto the Collateral
Custodian’s secure computer system, and maintained in a manner so as to permit
retrieval and access.

 

(iv)                              The Collateral Custodian shall make payments
in accordance with Section 2.7 and Section 2.8 (the “Payment Duties”).

 

101

--------------------------------------------------------------------------------



 

(v)                                 On each Reporting Date, the Collateral
Custodian shall provide a written report to the Administrative Agent and the
Collateral Manager (in a form acceptable to the Administrative Agent)
identifying each Loan for which it holds Underlying Instruments, the
non-complying Loans and the applicable Review Criteria that any non-complying
Loan fails to satisfy.

 

(vi)                              The Collateral Custodian shall, promptly upon
its actual receipt of a Borrowing Base Certificate from the Collateral Manager
on behalf of the Borrower, re-calculate the Borrowing Base and, if the
Collateral Custodian’s calculation does not correspond with the calculation
provided by the Collateral Manager on such Borrowing Base Certificate, deliver
such calculation to each of the Administrative Agent, Borrower and Collateral
Manager within one (1) Business Day of receipt by the Collateral Custodian of
such Borrowing Base Certificate.  The Collateral Custodian shall also make
required calculations for its Payment Duties as of the Determination Date
related to such Payment Date, and deliver such calculations to the Borrower and
the Collateral Manager (and, following the delivery of a Notice of Exclusive
Control, the Administrative Agent and the Collateral Manager) for the Collateral
Manager’s (or Administrative Agent’s, as applicable) review no later than two
(2) Business Days prior to such Payment Date. The approval of such calculations
(which may be by email) by the Collateral Manager (or after delivery of a Notice
of Exclusive Control, the Administrative Agent) shall constitute instructions by
the Collateral Manager (or after delivery of a Notice of Exclusive Control, the
Administrative Agent) to the Collateral Custodian to withdraw on the related
Payment Date from the applicable Collection Account and pay or transfer amounts
set forth in such report in the manner specified, and in accordance with the
priorities established, in Section 2.7 or Section 2.8, as applicable.

 

(vii)                           In performing its duties, (A) the Collateral
Custodian shall comply with the standard of care and express terms of the
Transaction Documents with respect to the collateral that it holds hereunder and
(B) calculations made by the Collateral Custodian pursuant to this
Section 7.2(b) shall be made using information provided by the Borrower or the
Collateral Manager to the Collateral Custodian.

 

(viii)                        The parties acknowledges that in accordance with
the Customer Identification Program (CIP) requirements under the USA Patriot Act
and its implementing regulations, the Collateral Custodian in order to help
fight the funding of terrorism and money laundering, is required to obtain,
verify, and record information that identifies each person or legal entity that
establishes a relationship or opens an account with the Collateral Custodian.
The Borrower hereby agrees that it shall provide the Collateral Custodian with
such information as it may reasonably request including, but not limited to, the
Borrower’s name, physical address, tax identification number and other
information that will help the Collateral Custodian identify and verify the
Borrower’s identity such as organizational documents, certificate of good
standing, license to do business, or other pertinent identifying information.

 

(ix)                              The Collateral Custodian shall create a
collateral database with respect to the Collateral (the “Collateral Database”),
and update the Collateral Database daily for changes, including to reflect the
sale or other disposition of the Collateral, based upon, and to the extent of,
information furnished to the Collateral Custodian by the Borrower as may be
reasonably required by the Collateral Custodian.

 

102

--------------------------------------------------------------------------------



 

(x)                                 The Collateral Custodian shall track the
receipt and daily allocation to the Accounts of Collections, the outstanding
balances therein, and any withdrawals therefrom and, on each Business Day,
provide to the Collateral Manager daily reports reflecting such actions as of
the close of business on the preceding Business Day.

 

(xi)                              The Collateral Custodian shall provide such
other information with respect to the Collateral as may be routinely maintained
by the Collateral Custodian or as may be required by this Agreement, in each
case as the Borrower, Collateral Manager or the Administrative Agent may
reasonably request from time to time.

 

(xii)                           The Collateral Custodian shall notify the
Borrower, the Collateral Manager and the Administrative Agent upon receiving
notices, reports or proxies or any other requests relating to corporate actions
affecting the Collateral.

 

(xiii)                        In performing its duties, the Collateral Custodian
shall comply with the standard of care and express terms of the Transaction
Documents with respect to the collateral that it holds hereunder.

 

Section 7.3.                                Merger or Consolidation.

 

Any Person (i) into which the Collateral Custodian may be merged or
consolidated, (ii) that may result from any merger or consolidation to which the
Collateral Custodian shall be a party, or (iii) that may succeed to the
properties and assets of the Collateral Custodian substantially as a whole,
which Person in any of the foregoing cases executes an agreement of assumption
to perform every obligation of the Collateral Custodian hereunder, shall be the
successor to the Collateral Custodian under this Agreement without further act
of any of the parties to this Agreement.

 

Section 7.4.                                Collateral Custodian Compensation.

 

As compensation for its collateral custodian activities hereunder, the
Collateral Custodian shall be entitled to a Collateral Custodian Fee pursuant to
the provisions of Sections 2.7 and 2.8, as applicable.  The Collateral
Custodian’s entitlement to receive the Collateral Custodian Fee shall cease on
the earlier to occur of:  (i) its removal as Collateral Custodian pursuant to
Section 7.5 or (ii) the termination of this Agreement.

 

Section 7.5.                                Collateral Custodian Removal.

 

The Collateral Custodian may be removed, with or without cause, by the
Administrative Agent by notice given in writing to the Collateral Custodian (the
“Collateral Custodian Termination Notice”); provided that, notwithstanding its
receipt of a Collateral Custodian Termination Notice, the Collateral Custodian
shall continue to act in such capacity until a successor Collateral Custodian
has been appointed, has agreed to act as Collateral Custodian hereunder, and has
received all Underlying Instruments held by the previous Collateral Custodian. 
The appointment of any successor Collateral Custodian that is not an Affiliate
of Wells Fargo shall (unless a Default or Event of Default has occurred and is
continuing) require the approval of the Borrower (such approval not to be
unreasonably withheld).  In the case of a removal of the Collateral Custodian,
if no successor custodian shall have been appointed and an

 

103

--------------------------------------------------------------------------------



 

instrument of acceptance by a successor custodian shall not have been delivered
to the Collateral Custodian within 90 days after the giving of a Collateral
Custodian Termination Notice, the Collateral Custodian may petition any court of
competent jurisdiction for the appointment of a successor custodian.

 

Section 7.6.                                Limitation on Liability.

 

(a)                                 The Collateral Custodian may conclusively
rely on and shall be fully protected in acting upon any certificate, instrument,
opinion, notice, letter, telegram or other document delivered to it and that in
good faith it reasonably believes to be genuine and that has been signed by the
proper party or parties.  The Collateral Custodian may rely conclusively on and
shall be fully protected in acting upon (a) the written instructions of any
designated officer of the Administrative Agent or (b) the oral instructions of
the Administrative Agent.  The Collateral Custodian shall not be deemed to have
notice or knowledge of any matter hereunder unless a Responsible Officer of the
Collateral Custodian receives written notice of such matter. Notice or knowledge
of any matter by Wells Fargo in its capacity as Administrative Agent or Lender
and other publicly available information shall not constitute notice or actual
knowledge of the Collateral Custodian.

 

(b)                                 The Collateral Custodian may consult counsel
satisfactory to it and the advice or opinion of such counsel shall be full and
complete authorization and protection in respect of any action taken, suffered
or omitted by it hereunder in good faith and in accordance with the advice or
opinion of such counsel.

 

(c)                                  The Collateral Custodian shall not be
liable for any error of judgment, or for any act done or step taken or omitted
by it, in good faith, or for any mistakes of fact or law, or for anything that
it may do or refrain from doing in connection herewith except, notwithstanding
anything to the contrary contained herein, in the case of its willful
misconduct, bad faith or grossly negligent performance or omission of its duties
and in the case of its grossly negligent performance of its Payment Duties and
in the case of its grossly negligent performance of its duties in taking and
retaining custody of the Underlying Instruments.

 

(d)                                 The Collateral Custodian makes no warranty
or representation and shall have no responsibility (except as expressly set
forth in this Agreement) as to the content, enforceability, completeness,
validity, sufficiency, value, genuineness, ownership or transferability of the
Collateral, and will not be required to and will not make any representations as
to the validity or value (except as expressly set forth in this Agreement) of
any of the Collateral.  The Collateral Custodian shall not be obligated to take
any legal action hereunder that might in its judgment be contrary to Applicable
Law or involve any expense or liability unless it has been furnished with an
indemnity reasonably satisfactory to it.

 

(e)                                  The Collateral Custodian shall have no
duties or responsibilities except such duties and responsibilities as are
specifically set forth in this Agreement and no covenants or obligations shall
be implied in this Agreement against the Collateral Custodian.

 

(f)                                   The Collateral Custodian shall not be
required to expend or risk its own funds in the performance of its duties
hereunder.

 

104

--------------------------------------------------------------------------------



 

(g)                                  It is expressly agreed and acknowledged
that the Collateral Custodian is not guaranteeing performance of or assuming any
liability for the obligations of the other parties hereto or any parties to the
Collateral.

 

(h)                                 It is expressly acknowledged by the parties
hereto that application and performance by the Collateral Custodian of its
various duties hereunder (including, without limitation, recalculations to be
performed in respect of the matters contemplated hereby) shall be based upon,
and in reliance upon, data, information and notice provided to it by the
Collateral Manager, the Administrative Agent, the Borrower and/or any related
bank agent, Obligor or similar party, and the Collateral Custodian shall have no
responsibility for the accuracy of any such information or data provided to it
by such persons and shall be entitled to update its records (as it may deem
necessary or appropriate) based on such information or data.

 

(i)                                     In no event shall the Collateral
Custodian be liable for special, punitive, indirect or consequential loss or
damage of any kind whatsoever (including but not limited to lost profits), even
if the Collateral Custodian has been advised of the likelihood of such loss or
damage and regardless of the form of action.

 

(j)                                    In no event shall the Collateral
Custodian be liable for any failure or delay in the performance of its
obligations hereunder because of circumstances beyond its control, including,
but not limited to, acts of God, flood, war (whether declared or undeclared),
terrorism, fire, riot, embargo, government action (including any laws,
ordinances, regulations) or the like that delay, restrict or prohibit the
providing of services by the Collateral Custodian as contemplated by this
Agreement.

 

Section 7.7.                                Resignation of the Collateral
Custodian.

 

The Collateral Custodian shall not resign from the obligations and duties hereby
imposed on it except upon (a) ninety (90) days written notice to the Borrower,
Collateral Manager, Administrative Agent and each Lender, or (b) the Collateral
Custodian’s determination that (i) the performance of its duties hereunder is or
becomes impermissible under Applicable Law and (ii) there is no reasonable
action that the Collateral Custodian could take to make the performance of its
duties hereunder permissible under Applicable Law.  Any such determination
permitting the resignation of the Collateral Custodian shall be evidenced as to
clause (i) above by an Opinion of Counsel to such effect delivered to the
Administrative Agent.  No such resignation shall become effective until a
successor Collateral Custodian, appointed pursuant to Section 7.5, shall have
assumed the responsibilities and obligations of the Collateral Custodian
hereunder.  In the case of a resignation of the Collateral Custodian, if no
successor custodian shall have been appointed and an instrument of acceptance by
a successor custodian shall not have been delivered to the Collateral Custodian
within 90 days after the giving of such notice of resignation, the Collateral
Custodian may petition any court of competent jurisdiction for the appointment
of a successor custodian.

 

Section 7.8.                                Release of Documents.

 

(a)                                 Release for Servicing.  From time to time
and as appropriate for the enforcement or servicing of any of the Collateral,
the Collateral Custodian is hereby authorized

 

105

--------------------------------------------------------------------------------



 

(unless and until such authorization is revoked by the Administrative Agent),
upon written receipt from the Collateral Manager of a request for release of
documents and receipt in the form annexed hereto as Exhibit E, to release to the
Collateral Manager within two (2) Business Days of receipt of such request, the
related Underlying Instruments or the documents set forth in such request and
receipt to the Collateral Manager.  All documents so released to the Collateral
Manager shall be held by the Collateral Manager in trust for the benefit of the
Administrative Agent in accordance with the terms of this Agreement.  The
Collateral Manager shall return to the Collateral Custodian the Underlying
Instruments or other such documents (i) promptly upon the request of the
Administrative Agent, or (ii) when the Collateral Manager’s need therefor in
connection with such enforcement or servicing no longer exists, unless the Loan
shall be liquidated or sold, in which case, upon receipt of an additional
request for release of documents and receipt certifying such liquidation or sale
from the Collateral Manager to the Collateral Custodian in the form annexed
hereto as Exhibit E, the Collateral Manager’s request and receipt submitted
pursuant to the first sentence of this subsection shall be released by the
Collateral Custodian to the Collateral Manager.

 

(b)                                 Release for Payment.  Upon receipt by the
Collateral Custodian of the Collateral Manager’s request for release of
documents and receipt in the form annexed hereto as Exhibit E (which
certification shall include a statement to the effect that all amounts received
in connection with such payment or repurchase have been credited to the
Collection Account as provided in this Agreement), the Collateral Custodian
shall promptly release the related Underlying Instruments to the Collateral
Manager.

 

Section 7.9.                                Return of Underlying Instruments.

 

The Borrower may, with the prior written consent of the Administrative Agent
(such consent not to be unreasonably withheld), require that the Collateral
Custodian return each Underlying Instrument (as applicable), respectively
(a) delivered to the Collateral Custodian in error, (b) as to which the lien on
the Underlying Asset has been so released pursuant to Section 8.2, (c) that has
been the subject of a Discretionary Sale pursuant to Section 2.14 or (d) that is
required to be redelivered to the Borrower in connection with the termination of
this Agreement, in each case by submitting to the Collateral Custodian and the
Administrative Agent a written request in the form of Exhibit E hereto (signed
by both the Borrower and the Administrative Agent) specifying the Collateral to
be so returned and reciting that the conditions to such release have been met
(and specifying the Section or Sections of this Agreement being relied upon for
such release).  The Collateral Custodian shall upon its receipt of each such
request for return executed by the Borrower and the Administrative Agent
promptly, but in any event within five (5) Business Days, return the Underlying
Instruments so requested to the Borrower.

 

Section 7.10.                         Access to Certain Documentation and
Information Regarding the Collateral; Audits.

 

The Collateral Manager, the Borrower and the Collateral Custodian shall provide
to the Administrative Agent access to the Underlying Instruments and all other
documentation regarding the Collateral including in such cases where the
Administrative Agent is required in connection with the enforcement of the
rights or interests of the Secured Parties, or by applicable

 

106

--------------------------------------------------------------------------------



 

statutes or regulations, to review such documentation, such access being
afforded without charge but only (i) upon two (2) Business Days’ prior written
request, (ii) during normal business hours and (iii) subject to the Collateral
Manager’s and Collateral Custodian’s normal security and confidentiality
procedures; provided that the Administrative Agent may, and shall upon request
of any Lender, permit each such requesting Lender to be included on any such
review, and shall use reasonably commercial efforts to schedule any review on a
day when such requesting Lenders desiring to participate in such review may be
included.  Prior to the A&R Effective Date and periodically thereafter at the
discretion of the Administrative Agent, the Administrative Agent may review the
Collateral Manager’s collection and administration of the Collateral in order to
assess compliance by the Collateral Manager with ARTICLE VI and may conduct an
audit of the Collateral, and Underlying Instruments in conjunction with such a
review.  Such review shall be reasonable in scope and shall be completed in a
reasonable period of time.

 

Without limiting the foregoing provisions of this Section 7.10, from time to
time on request of the Administrative Agent, the Collateral Custodian shall
permit certified public accountants or other independent auditors acceptable to
the Administrative Agent to conduct a review of the Underlying Instruments and
all other documentation regarding the Collateral.  Up to two such reviews or
audits per fiscal year shall be at the expense of the Borrower and additional
reviews or audits in any fiscal year shall be at the expense of the
Administrative Agent; provided that, after the occurrence and during the
continuance of a Collateral Manager Default or an Event of Default, any such
reviews or audits, regardless of frequency, shall be at the expense of the
Borrower.

 

ARTICLE VIII.

 

SECURITY INTEREST

 

Section 8.1.                                Grant of Security Interest.

 

(a)                                 This Agreement constitutes a security
agreement and the Advances effected hereby constitute secured loans by the
applicable Lenders to the Borrower under Applicable Law.  For such purpose, the
Borrower hereby transfers, conveys, assigns and grants as of the Original
Closing Date to the Administrative Agent, as agent for the Secured Parties, a
Lien and continuing security interest in all of the Borrower’s right, title and
interest in, to and under (in each case, whether now owned or existing, or
hereafter acquired or arising) all of the Collateral, to secure the prompt,
complete and indefeasible payment and performance in full when due, whether by
lapse of time, acceleration or otherwise, of the Obligations, whether now or
hereafter existing, due or to become due, direct or indirect, or absolute or
contingent.  Notwithstanding any of the other provisions set forth in this
Agreement, this Agreement shall not constitute a grant of a security interest in
any property to the extent that such grant of a security interest is prohibited
by any Applicable Law not in effect as of the date hereof or requires a consent
not obtained of any Governmental Authority pursuant to such Applicable Law.  The
powers conferred on the Administrative Agent and the other Secured Parties
hereunder are solely to protect the Administrative Agent’s and the other Secured
Parties’ interests in the Collateral and shall not impose any duty upon the
Administrative Agent or any Secured Party to exercise any such powers.  Each of
the Administrative Agent and each Secured Party shall be accountable only for
amounts that it actually receives as a result of the exercise of such powers,
and neither

 

107

--------------------------------------------------------------------------------



 

they nor any of their officers, directors, employees or agents shall be
responsible to the Borrower for any act or failure to act hereunder, except for
its own gross negligence, bad faith or willful misconduct.  If the Borrower
fails to perform or comply with any of its agreements contained herein, the
Administrative Agent, at its option, but without any obligation to do so, may
itself perform or comply, or otherwise cause performance or compliance, with
such agreement.  The expenses of the Administrative Agent incurred in connection
with such performance or compliance, together with interest thereon at a rate
per annum 2.0% above the rate per annum applicable to Advances, shall be payable
by the Borrower to the Administrative Agent on demand and shall constitute
Obligations secured hereby.

 

(b)                                 The grant of a security interest under this
Section 8.1 does not constitute and is not intended to result in a creation or
an assumption by the Administrative Agent or any of the other Secured Parties of
any obligation of the Borrower or any other Person in connection with any or all
of the Collateral or under any agreement or instrument relating thereto. 
Anything herein to the contrary notwithstanding, (a) the Borrower shall remain
liable under the Collateral to the extent set forth therein to perform all of
its duties and obligations thereunder to the same extent as if this Agreement
had not been executed, (b) the exercise by the Administrative Agent, as agent
for the Secured Parties, of any of its rights in the Collateral shall not
release the Borrower from any of its duties or obligations under the Collateral,
and (c) none of the Administrative Agent or any other Secured Party shall have
any obligations or liability under the Collateral by reason of this Agreement,
nor shall the Administrative Agent or any other Secured Party be obligated to
perform any of the obligations or duties of the Borrower thereunder or to take
any action to collect or enforce any claim for payment assigned hereunder.

 

(c)                                  Notwithstanding anything to the contrary,
the Borrower, the Collateral Manager, the Administrative Agent, the Collateral
Custodian and each Lender hereby agree to treat, and to cause each of their
respective Affiliates to treat, the Advances as indebtedness for U.S. federal,
state and local income and franchise tax purposes to the extent permitted by
Applicable Law, and shall file its tax returns or reports, or cause its
Affiliates to file such tax returns or reports, in a manner consistent with such
treatment.

 

Section 8.2.                                Release of Lien on Collateral.

 

At the same time as (i) any Collateral expires by its terms and all amounts in
respect thereof have been paid in full by the related Obligor and deposited in
the Collection Account, (ii) such Loan has been the subject of a Discretionary
Sale pursuant to Section 2.14 or a sale pursuant to Section 6.5 or (iii) this
Agreement terminates in accordance with Section 12.6, the Administrative Agent,
as agent for the Secured Parties will, to the extent requested by the Collateral
Manager, release its interest in such Collateral.  In connection with any sale
of such Collateral, the Administrative Agent, as agent for the Secured Parties,
will after the deposit by the Collateral Manager of the Proceeds of such sale
into the Collection Account, at the sole expense of the Collateral Manager,
execute and deliver to the Collateral Manager any assignments, bills of sale,
termination statements and any other releases and instruments as the Collateral
Manager may reasonably request in order to effect the release and transfer of
such Collateral; provided that, the Administrative Agent, as agent for the
Secured Parties, will make no representation or warranty, express or implied,
with respect to any such Collateral in

 

108

--------------------------------------------------------------------------------



 

connection with such sale or transfer and assignment.  Nothing in this section
shall diminish the Collateral Manager’s obligations hereunder with respect to
the Proceeds of any such sale.

 

Section 8.3.                                Further Assurances.

 

The provisions of Section 12.12 shall apply to the security interest granted
under Section 8.1 as well as to the Advances hereunder.

 

Section 8.4.                                Remedies.

 

Subject to the provisions of Section 9.2, upon the occurrence and during the
continuance of an Event of Default (other than an Event of Default described in
Section 9.1(l)), the Administrative Agent and Secured Parties shall have, with
respect to the Collateral granted pursuant to Section 8.1, and in addition to
all other rights and remedies available to the Administrative Agent and Secured
Parties under this Agreement or other Applicable Law, all rights and remedies of
a secured party upon default under the UCC. Without limiting the generality of
the foregoing, the Administrative Agent, without demand of performance or other
demand, presentment, protest, advertisement or notice of any kind (except any
notice required by law referred to below) to or upon the Borrower or any other
Person (all and each of which demands, defenses, advertisements and notices are
hereby waived), may in such circumstances transfer all or any part of the
Collateral into the Administrative Agent’s name or the name of its nominee or
nominees, and/or forthwith collect, receive, appropriate and realize upon the
Collateral, or any part thereof, and/or may forthwith sell, lease, assign, give
option or options to purchase, or otherwise dispose of and deliver the
Collateral or any part thereof (or contract to do any of the foregoing), in one
or more parcels at public or private sale or sales, at any exchange, broker’s
board or office of the Administrative Agent or any Secured Party or elsewhere
upon such terms and conditions (including by lease or by deferred payment
arrangement) as it may deem advisable and at such prices as it may deem best,
for cash or on credit or for future delivery without assumption of any credit
risk and/or may take such other actions as may be available under applicable
law, subject to the provisions of Section 9.2.  Subject to Section 9.2, the
Administrative Agent or any Secured Party shall have the right upon any such
public sale or sales, and, to the extent permitted by law, upon any such private
sale or sales, auction or closed tender, to purchase the whole or any part of
the Collateral so sold, free of any right or equity of redemption in the
Borrower, which right or equity is hereby waived or released.  The Borrower
further agrees, at the Administrative Agent’s request, to assemble the
Collateral and make it available to the Administrative Agent at places which the
Administrative Agent shall reasonably select (on its behalf and on behalf of the
Secured Parties), whether at the Borrower’s premises or elsewhere.  The
Administrative Agent shall apply the net proceeds of any such collection,
recovery, receipt, appropriation, realization or sale, after deducting all
reasonable costs and expenses of every kind incurred therein or incidental to
the care or safekeeping of any of the Collateral or in any way relating to the
Collateral or the rights of the Administrative Agent and the other Secured
Parties arising out of the exercise by the Administrative Agent hereunder,
including, without limitation, reasonable attorneys’ fees and disbursements, to
the payment in whole or in part of the Obligations, in such order as the
Administrative Agent may elect, and only after such application and after the
payment by the Administrative Agent of any other amount required by any
provision of law, including, without limitation, Section 9-615 of the UCC, need
the Administrative Agent account for the surplus, if any, to the Borrower.  To
the

 

109

--------------------------------------------------------------------------------



 

extent permitted by applicable law, the Borrower waives all claims, damages and
demands it may acquire against the Administrative Agent or any other Secured
Party arising out of the exercise by the Administrative Agent or any other
Secured Party of any of its rights hereunder.  If any notice of a proposed sale
or other disposition of Collateral shall be required by law, such notice shall
be deemed reasonable and proper if given at least ten (10) days before such sale
or other disposition.  The Borrower shall remain liable for any deficiency if
the proceeds of any sale or other disposition of the Collateral are insufficient
to pay the Obligations and the fees and disbursements of any attorneys employed
by the Administrative Agent or any Secured Party to collect such deficiency.

 

Section 8.5.                                Waiver of Certain Laws.

 

Each of the Borrower and the Collateral Manager agrees, to the full extent that
it may lawfully so agree, that neither it nor anyone claiming through or under
it will set up, claim or seek to take advantage of any appraisement, valuation,
stay, extension or redemption law now or hereafter in force in any locality
where any Collateral may be situated in order to prevent, hinder or delay the
enforcement or foreclosure of this Agreement, or the absolute sale of any of the
Collateral or any part thereof, or the final and absolute putting into
possession thereof, immediately after such sale, of the purchasers thereof, and
each of the Borrower and the Collateral Manager, for itself and all who may at
any time claim through or under it, hereby waives, to the full extent that it
may be lawful so to do, the benefit of all such laws, and any and all right to
have any of the properties or assets constituting the Collateral marshaled upon
any such sale, and agrees that the Administrative Agent or any court having
jurisdiction to foreclose the security interests granted in this Agreement may
sell the Collateral as an entirety or in such parcels as the Administrative
Agent or such court may determine.

 

Section 8.6.                                Power of Attorney.

 

Each of the Borrower and the Collateral Manager hereby irrevocably appoints the
Administrative Agent its true and lawful attorney (with full power of
substitution) in its name, place and stead and at is expense, in connection with
the enforcement of the rights and remedies provided for (and subject to the
terms and conditions set forth) in this Agreement during the continuance of an
Event of Default (other than an Event of Default described in Section 9.1(l))
(and, with respect to the Collateral Manager, during the continuance of a
Collateral Manager Default), including without limitation the following powers: 
(a) to give any necessary receipts or acquittance for amounts collected or
received hereunder, (b) to make all necessary transfers of the Collateral in
connection with any such sale or other disposition made pursuant hereto, (c) to
execute and deliver for value all necessary or appropriate bills of sale,
assignments and other instruments in connection with any such sale or other
disposition, the Borrower and the Collateral Manager hereby ratifying and
confirming all that such attorney (or any substitute) shall lawfully do
hereunder and pursuant hereto, and (d) to sign any agreements, orders or other
documents in connection with or pursuant to any Transaction Document. 
Nevertheless, if so requested by the Administrative Agent, the Borrower shall
ratify and confirm any such sale or other disposition by executing and
delivering to the Administrative Agent or such purchaser all proper bills of
sale, assignments, releases and other instruments as may be designated in any
such request.  The power of attorney granted by the Borrower pursuant to this
Section 8.6 supersedes any other power of attorney or similar rights granted by
the Borrower to any other

 

110

--------------------------------------------------------------------------------



 

party (including, without limitation, the Collateral Manager) under this
Agreement, any other Transaction Document or any other agreement; provided that,
the Collateral Manager may continue to exercise its rights under this Agreement
until the Collateral Manager has received notice of the Collateral Custodian’s
exercise of its power of attorney hereunder.

 

ARTICLE IX.

 

EVENTS OF DEFAULT

 

Section 9.1.                                Events of Default.

 

The following events shall be Events of Default (“Events of Default”) hereunder:

 

(a)                                 the Collateral Manager or the Borrower
defaults in making any payment required to be made under an agreement for
borrowed money (other than this Agreement) to which it is a party individually
or in an aggregate principal amount in excess of (x) with respect to the
Borrower, $500,000 or (y) with respect to the Collateral Manager, $15,000,000
and, in each case, such default is not cured within the applicable cure period,
if any, provided for under such agreement; or

 

(b)                                 the Borrower fails to make any payment of
accrued and unpaid Interest when due and such failure is not cured within three
(3) Business Days; or

 

(c)                                  the Borrower fails to repay (x) the
Obligations in full on the Termination Date or (y) the Obligations of the
Non-Extending Lenders in full on the earlier to occur of (A) the two-year
anniversary of the termination of their respective Commitments and (B) the
Termination Date; or

 

(d)                                 any failure on the part of the Borrower or
the Collateral Manager to duly observe or perform in any material respect any
other covenants or agreements of such Person (other than those specifically
addressed by a separate Event of Default) set forth in this Agreement or the
other Transaction Documents to which such Person is a party and the same
continues unremedied for a period of thirty (30) days (if such failure can be
remedied) after the earlier to occur of (i) the date on which written notice of
such failure requiring the same to be remedied shall have been given to such
Person and (ii) the date on which such Person acquires knowledge thereof; or

 

(e)                                  any representation, warranty or
certification made by the Borrower or the Collateral Manager in any Transaction
Document or in any certificate delivered pursuant to any Transaction Document
shall prove to have been incorrect in any material respect when made or deemed
made, which has an adverse effect on the Administrative Agent or the Lenders; or

 

(f)                                   the occurrence of an Insolvency Event
relating to the Borrower; or

 

(g)                                  the occurrence and continuance of a
Collateral Manager Default;

 

(h)                                 the rendering of one or more final
judgments, decrees or orders by a court or arbitrator of competent jurisdiction
for the payment of money in excess individually or in the

 

111

--------------------------------------------------------------------------------



 

aggregate of $500,000 against the Borrower, and the Borrower shall not have,
within ninety (90) days, either (i) discharged or provided for the discharge of
any such judgment, decree or order in accordance with its terms or
(ii) perfected a timely appeal of such judgment, decree or order and caused the
execution of same to be stayed during the pendency of the appeal; or

 

(i)                                     the Borrower shall have made payments
totaling more than $500,000 in the aggregate to settle any litigation, claim or
dispute (excluding the amount of any payment made from insurance proceeds); or

 

(j)                                    the occurrence of a Change of Control
without the prior written consent of the Administrative Agent; or

 

(k)                                 any security interest securing any
obligation under any Transaction Document shall, in whole or in part, cease to
be a first priority perfected security interest (subject to Permitted Liens)
except as otherwise expressly permitted to be released in accordance with the
applicable Transaction Document; or

 

(l)                                     the occurrence of a Permanent BDC Asset
Coverage Event; or

 

(m)                             reserved; or

 

(n)                                 the Advances Outstanding on any day exceed
the Borrowing Base and the same continues unremedied for five (5) consecutive
Business Days; or

 

(o)                                 the Borrower shall assign or attempt to
assign any of its rights, obligations or duties under this Agreement without the
prior written consent of the Administrative Agent (such consent to be provided
in the sole and absolute discretion of the Administrative Agent); or

 

(p)                                 the Borrower or the Collateral Manager fails
to observe or perform any agreement or obligation with respect to the management
and distribution of funds received with respect to the Loans, and such failure
is not cured with three (3) Business Days; or

 

(q)                                 the Borrower shall cease to be an Affiliate
of the BDC, or shall fail to qualify as a bankruptcy-remote entity based upon
the criteria set forth in Section 4.1(t), such that neither Schulte Roth & Zabel
LLP nor another law firm reasonably acceptable to the Administrative Agent could
render a substantive non-consolidation opinion with respect thereto; or

 

(r)                                    any Transaction Document, or any Lien
granted thereunder, shall (except in accordance with its terms), in whole or in
part, terminate, cease to be effective or cease to be the legally valid, binding
and enforceable obligation of the Borrower or the Collateral Manager, as
applicable; or

 

(s)                                   the Borrower, the Collateral Manager or
any Affiliate thereof or a Governmental Authority shall, directly or indirectly,
contest in any manner the effectiveness, validity, binding nature or
enforceability of any Transaction Document or any lien or security interest
thereunder; or

 

112

--------------------------------------------------------------------------------



 

(t)                                    the Borrower or the pool of Collateral
shall become required to register as an “investment company” within the meaning
of the 1940 Act; or

 

(u)                                 the IRS or any other Governmental Authority
shall (i) except as permitted under Section 4.1(k), assess, claim or take the
position that the Borrower is liable for any Tax or withholding Tax (other than
a withholding tax under Section 1441 of the Code) in an amount exceeding, in the
aggregate, $250,000 or (ii) file notice of a lien pursuant to Section 6323 of
the Code with regard to any assets of the Borrower, or the Pension Benefit
Guaranty Corporation shall file notice of a lien pursuant to Section 4068 of
ERISA with regard to any material assets of the Borrower and such lien shall not
have been released within five (5) Business Days.

 

Section 9.2.                                Remedies.

 

(a)                                 Upon the occurrence of an Event of Default,
the Administrative Agent may, with the consent of the Required Lenders, and
shall, at the request of the Required Lenders, by notice to the Borrower,
declare (i) the Termination Date to have occurred and the Obligations to be
immediately due and payable in full (without presentment, demand, protest or
notice of any kind all of which are hereby waived by the Borrower) or (ii) the
Revolving Period End Date with respect to all Commitments to have occurred;
provided that, in the case of any event involving the Borrower described in
Section 9.1(f), the Obligations shall be immediately due and payable in full
(without presentment, demand, notice of any kind, all of which are hereby
expressly, waived by the Borrower) and the Termination Date shall be deemed to
have occurred automatically upon the occurrence of any such event.  During the
continuation of an Event of Default described in Section 9.1(l), if no other
Event of Default has occurred and is continuing, there will be no limitation on
the rights or remedies of the Administrative Agent or the Secured Parties under
this Agreement, other than the inability of the Administrative Agent or the
Secured Parties  to (A) declare the Termination Date as set forth in clause
(i) above and (B) foreclose on or liquidate the Collateral or any portion
thereof.

 

(b)                                 On and after the declaration or occurrence
of the Termination Date, the Administrative Agent, for the benefit of the
Secured Parties, shall have, in addition to all other rights and remedies under
this Agreement or otherwise, all other rights and remedies provided under the
UCC of each applicable jurisdiction and other Applicable Laws, which rights
shall be cumulative. In addition, the Borrower and the Collateral Manager hereby
agree that they will, at the Collateral Manager’s expense and at the direction
of the Administrative Agent, forthwith, (i) assemble all or any part of the
Loans as directed by the Administrative Agent and make the same available to the
Administrative Agent at a place to be designated by the Administrative Agent and
(ii) without notice except as specified below, sell the Loans or any part
thereof upon such terms, in such lots, to such buyers, and according to such
other instructions as the Administrative Agent may deem commercially reasonable,
subject to Section 9.2(c).  The Borrower agrees that, to the extent notice of
sale shall be required by law, ten (10) days’ notice to the Borrower of any sale
hereunder shall constitute reasonable notification.  All cash Proceeds received
by the Administrative Agent in respect of any sale of, collection from, or other
realization upon, all or any part of the Loans (after payment of any amounts
incurred in connection with such sale) shall be deposited into the Collection
Account and to be applied pursuant to Section 2.8.  For the avoidance of doubt,
the occurrence of a Termination Date as defined in clauses (a) through (d),

 

113

--------------------------------------------------------------------------------



 

inclusive, of the definition of “Termination Date” shall constitute a
Termination Date for the purposes of this Section 9.2.

 

(c)                                  In connection with the sale of the
Collateral following a declaration that the Obligations are immediately due and
payable (or automatic acceleration thereof) pursuant to Section 9.2(a), the
Collateral Manager (or any of its Affiliates) shall have the right to purchase
all of the Loans in the Collateral by paying to the Collateral Custodian in
immediately available funds, an amount equal to all outstanding Obligations.  If
the Collateral Manager or any Affiliate thereof fails to exercise this purchase
right within ten (10) days following the declaration that the Obligations are
immediately due and payable pursuant to Section 9.2(a), then such rights shall
be irrevocably forfeited by the Collateral Manager and its Affiliates (but, for
the avoidance of doubt, such parties shall have the right to participate in any
sale pursuant to Section 9.2(b)).

 

ARTICLE X.

 

INDEMNIFICATION

 

Section 10.1.                         Indemnities by the Borrower.

 

(a)                                 Without limiting any other rights that any
such Person may have hereunder or under Applicable Law, the Borrower hereby
agrees to indemnify the Administrative Agent, the Collateral Custodian, the
Secured Parties, the Affected Parties and each of their respective assigns and
officers, directors, employees and agents thereof (collectively, the
“Indemnified Parties”), forthwith on demand, from and against any and all
damages, losses, claims, liabilities and related costs and expenses, including
reasonable attorneys’ fees and disbursements (all of the foregoing being
collectively referred to as the “Indemnified Amounts”) awarded against or
incurred by such Indemnified Party and other non-monetary damages of any such
Indemnified Party or any of them arising out of or as a result of this Agreement
or the Existing A&R Loan and Security Agreement or having an interest in the
Collateral or in respect of any Loan included in the Collateral, excluding,
however, any Indemnified Amounts to the extent resulting from gross negligence,
bad faith or willful misconduct on the part of any Indemnified Party.  If the
Borrower has made any indemnity payment pursuant to this Section 10.1 and such
payment fully indemnified the recipient thereof and the recipient thereafter
collects any payments from others in respect of such Indemnified Amounts then,
the recipient shall repay to the Borrower an amount equal to the amount it has
collected from others in respect of such indemnified amounts.  Without limiting
the foregoing, the Borrower shall indemnify each Indemnified Party for
Indemnified Amounts (except to the extent resulting from gross negligence, bad
faith or willful misconduct on the part of any Indemnified Party) relating to or
resulting from:

 

(i)                                     any representation or warranty made or
deemed made by the Borrower, the Collateral Manager or any of their respective
officers under or in connection with this Agreement or any other Transaction
Document, which shall have been false or incorrect in any material respect when
made or deemed made or delivered;

 

114

--------------------------------------------------------------------------------



 

(ii)                                  the failure of any Loan acquired on the
Original Closing Date to be an Eligible Loan as of the Original Closing Date and
the failure of any Loan acquired after the Original Closing Date to be an
Eligible Loan on the related Funding Date;

 

(iii)                               the failure by the Borrower or the
Collateral Manager to comply with any term, provision or covenant contained in
this Agreement or any agreement executed in connection with this Agreement, or
with any Applicable Law, with respect to any Collateral or the nonconformity of
any Collateral with any such Applicable Law;

 

(iv)                              the failure to vest and maintain vested in the
Administrative Agent, as agent for the Secured Parties, a first priority,
perfected Lien on the Collateral, together with all Collections, free and clear
of any other Lien (other than Permitted Liens) whether existing at the time of
any Advance at any time thereafter;

 

(v)                                 the failure to maintain, as of the close of
business on each Business Day prior to the Termination Date, an amount of
Advances Outstanding that is less than or equal to the Borrowing Base on such
Business Day;

 

(vi)                              the failure to file, or any delay in filing,
financing statements, continuation statements or other similar instruments or
documents under the UCC of any applicable jurisdiction or other Applicable Law
with respect to any Collateral, whether at the time of any Advance at any
subsequent time, if such failure or delay (i) was caused by the Borrower or the
Collateral Manager, (ii) could have been cured by either the Collateral Manager
or the Borrower and such cure was not effected in a timely manner or
(iii) resulted from a failure or delay by either the Borrower or the Collateral
Manager to confirm satisfactory completion in a timely manner of any and all
actions they requested in order to maintain compliance with the UCC or such
other Applicable Law;

 

(vii)                           any dispute, claim, offset or defense (other
than the discharge in bankruptcy of the Obligor) of the Obligor to the payment
with respect to any Collateral (including, without limitation, a defense based
on the Collateral not being a legal, valid and binding obligation of such
Obligor enforceable against it in accordance with its terms), or any other claim
resulting from the sale of the merchandise or services related to such
Collateral or the furnishing or failure to furnish such merchandise or services;

 

(viii)                        the failure of the Collateral Custodian to remit
any amounts held in the Collection Account pursuant to the instructions of the
Collateral Manager or the Administrative Agent (to the extent such Person is
entitled to give such instructions in accordance with the terms hereof) whether
by reason of the exercise of set-off rights or otherwise;

 

(ix)                              any inability to obtain any judgment in, or
utilize the court or other adjudication system of, any state in which an Obligor
may be located as a result of the failure of the Borrower or the Collateral
Manager to qualify to do business or file any notice or business activity report
or any similar report;

 

(x)                                 any action taken by the Borrower or the
Collateral Manager in the enforcement or collection of any Collateral;

 

115

--------------------------------------------------------------------------------



 

(xi)                              any products liability claim or personal
injury or property damage suit or other similar or related claim or action of
whatever sort arising out of or in connection with the Underlying Assets or
services that are the subject of any Collateral;

 

(xii)                           the failure by the Borrower to pay when due any
Taxes for which the Borrower is liable, including without limitation, sales,
excise or personal property taxes payable in connection with the Collateral;

 

(xiii)                        any repayment by the Administrative Agent or
another Secured Party of any amount previously distributed in reduction of
Advances Outstanding or payment of Interest or any other amount due hereunder
which amount the Administrative Agent or another Secured Party believes in good
faith is required to be repaid;

 

(xiv)                       except with respect to funds held in the Collection
Account and the Unfunded Exposure Account, the commingling of Collections on the
Collateral at any time with other funds;

 

(xv)                          any investigation, litigation or proceeding
related to this Agreement or the use of proceeds of Advances or the security
interest in the Collateral;

 

(xvi)                       any failure by the Borrower to give reasonably
equivalent value to the applicable third party transferor, in consideration for
the transfer by such third party to the Borrower of any item of Collateral or
any attempt by any Person to void or otherwise avoid any such transfer under any
statutory provision or common law or equitable action, including, without
limitation, any provision of the Bankruptcy Code;

 

(xvii)                    the use of the proceeds of any Advance in a manner
other than as provided in this Agreement;

 

(xviii)                 the failure of the Borrower or any of its agents or
representatives to remit to the Collateral Manager or the Administrative Agent,
Collections on the Collateral remitted to the Borrower, the Collateral Manager
or any such agent or representative as provided in this Agreement; or

 

(xix)                       the failure of the Collateral Manager to satisfy its
obligations under Section 10.2.

 

(b)                                 Any amounts subject to the indemnification
provisions of this Section 10.1 shall be paid by the Borrower to the Indemnified
Party pursuant to Section 2.7 or 2.8, as applicable, on the later of the next
Payment Date and 30 days after receipt by the Borrower of such Person’s demand
therefor accompanied by a reasonably detailed description in writing of the
related damage, loss, claim, liability and related costs and expenses.

 

(c)                                  If for any reason the indemnification
provided above in this Section 10.1 is unavailable to the Indemnified Party or
is insufficient to hold an Indemnified Party harmless, then the Borrower shall
contribute to the amount paid or payable by such Indemnified Party as a result
of such loss, claim, damage or liability in such proportion as is appropriate to
reflect not only the relative benefits received by such Indemnified Party on the
one hand and the Borrower

 

116

--------------------------------------------------------------------------------



 

on the other hand but also the relative fault of such Indemnified Party as well
as any other relevant equitable considerations; provided that, the Borrower
shall not be required to contribute in respect of any Indemnified Amounts
excluded in Section 10.1(a).

 

(d)                                 The obligations of the Borrower under this
Section 10.1 shall survive the resignation or removal of the Administrative
Agent, the Collateral Manager or the Collateral Custodian and the termination of
this Agreement.

 

Section 10.2.                         Indemnities by the Collateral Manager.

 

(a)                                 Without limiting any other rights that any
such Person may have hereunder or under Applicable Law, the Collateral Manager
hereby agrees to indemnify each Indemnified Party, forthwith on demand, from and
against any and all Indemnified Amounts awarded against or incurred by any such
Indemnified Party by reason of (x) any gross negligence or willful misconduct of
the Collateral Manager or (y) any acts or omissions of the Collateral Manager
arising out of a breach of its obligations and duties under this Agreement and
each other Transaction Document to which it is a party, including, but not
limited to (i) any representation or warranty made by the Collateral Manager
under or in connection with any Transaction Document or any other information or
report delivered by or on behalf of the Collateral Manager pursuant hereto,
which shall have been false, incorrect or misleading in any material respect
when made or deemed made, (ii) the failure by the Collateral Manager to comply
with any Applicable Law, (iii) the failure of the Collateral Manager to comply
with its duties or obligations in accordance with this Agreement, (iv) any gross
negligence, willful misconduct or fraud on the part of the Collateral Manager or
(v) any litigation, proceedings or investigation against the Collateral Manager
in connection with any Transaction Document or its role as Collateral Manager
hereunder solely to the extent of (I) any gross negligence or willful misconduct
of the Collateral Manager or (II) any acts or omissions of the Collateral
Manager arising from the Collateral Manager’s breach of its obligations and
duties under this Agreement or any other Transaction Document to which it is a
party (excluding, however, in each case, any Indemnified Amounts to the extent
resulting from gross negligence, bad faith or willful misconduct on the part of
any Indemnified Party as determined by a court of competent jurisdiction by
final non-appealable judgment).  The provisions of this indemnity shall run
directly to and be enforceable by an injured party subject to the limitations
hereof.

 

(b)                                 Any amounts subject to the indemnification
provisions of this Section 10.2 shall be paid by the Collateral Manager to the
Indemnified Party within five (5) Business Days following such Person’s demand
therefor.

 

(c)                                  The Collateral Manager shall have no
liability for making indemnification hereunder to the extent any such
indemnification constitutes recourse for uncollectible or uncollected Loans.

 

(d)                                 The obligations of the Collateral Manager
under this Section 10.2 shall survive the resignation or removal of the
Administrative Agent or the Collateral Custodian and the termination of this
Agreement.

 

117

--------------------------------------------------------------------------------



 

(e)                                  Any indemnification pursuant to this
Section 10.2 shall not be payable from the Collateral.

 

Section 10.3.                         Taxes.

 

This Article X (other than Section 10.1(a)(xii)) shall not apply with respect to
Taxes other than any Taxes that represent losses, claims, damages, etc. arising
from any non-Tax claim.

 

ARTICLE XI.

 

THE ADMINISTRATIVE AGENT

 

Section 11.1.                         Appointment.

 

Each Secured Party hereby appoints and authorizes the Administrative Agent as
its agent and bailee for purposes of perfection pursuant to the applicable UCC
and hereby further authorizes the Administrative Agent to appoint additional
agents and bailees (including, without limitation, the Collateral Custodian) to
act on its behalf and for the benefit of each of the Secured Parties.  Each
Secured Party further authorizes the Administrative Agent to take such action as
agent on its behalf and to exercise such powers under this Agreement and the
other Transaction Documents as are delegated to the Administrative Agent by the
terms hereof and thereof, together with such powers as are reasonably incidental
thereto.  In furtherance, and without limiting the generality, of the foregoing,
each Secured Party hereby appoints the Administrative Agent as its agent to
execute and deliver all further instruments and documents, and take all further
action that the Administrative Agent may deem necessary or appropriate or that a
Secured Party may reasonably request in order to perfect, protect or more fully
evidence the security interests granted by the Borrower hereunder, or to enable
any of them to exercise or enforce any of their respective rights hereunder,
including, without limitation, the execution by the Administrative Agent as
secured party/assignee of such financing or continuation statements, or
amendments thereto or assignments thereof, relative to all or any of the
Collateral now existing or hereafter arising, and such other instruments or
notices, as may be necessary or appropriate for the purposes stated
hereinabove.  The Required Lenders may direct the Administrative Agent to take
any such incidental action hereunder.  With respect to other actions which are
incidental to the actions specifically delegated to the Administrative Agent
hereunder, the Administrative Agent shall not be required to take any such
incidental action hereunder, but shall be required to act or to refrain from
acting (and shall be fully protected in acting or refraining from acting) upon
the direction of the Required Lenders; provided that, the Administrative Agent
shall not be required to take any action hereunder if the taking of such action,
in the reasonable determination of the Administrative Agent, shall be in
violation of any Applicable Law or contrary to any provision of this Agreement
or shall expose the Administrative Agent to liability hereunder or otherwise. 
In the event the Administrative Agent requests the consent of a Lender pursuant
to the foregoing provisions and the Administrative Agent does not receive a
consent (either positive or negative) from such Person within ten (10) Business
Days of such Person’s receipt of such request, then such Lender shall be deemed
to have declined to consent to the relevant action.

 

118

--------------------------------------------------------------------------------



 

Section 11.2.                         Standard of Care; Exculpatory Provisions.

 

(a)                                 The Administrative Agent shall exercise such
rights and powers vested in it by this Agreement and the other Transaction
Documents, and use the same degree of care and skill in their exercise as a
prudent person would exercise or use under the circumstances in the conduct of
such person’s own affairs.

 

(b)                                 The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Transaction Documents.  Without limiting the generality of the foregoing, the
Administrative Agent:

 

(i)                                     shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing;

 

(ii)                                  shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Transaction
Documents that the Administrative Agent is required to exercise as directed in
writing by the Required Lenders (or such other number or percentage of the
Lenders as shall be expressly provided for herein or in the other Transaction
Documents), provided that, the Administrative Agent shall not be required to
take any action that, in its opinion or the opinion of its counsel, may expose
the Administrative Agent to liability or that is contrary to any Transaction
Document or Applicable Law; and

 

(iii)                               shall not, except as expressly set forth
herein and in the other Transaction Documents, have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to the
Borrower or any of its Affiliates that is communicated to or obtained by the
Person serving as the Administrative Agent or any of its Affiliates in any
capacity.

 

(c)                                  The Administrative Agent shall not be
liable to any Lender for any action taken or not taken by it (i) with the
consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as the Administrative Agent
shall believe in good faith shall be necessary) or (ii) in the absence of its
own gross negligence or willful misconduct as determined by a court of competent
jurisdiction by final nonappealable judgment.  The Administrative Agent shall be
deemed not to have knowledge of any Default unless and until notice describing
such Default is given to the Administrative Agent by the Collateral Manager, the
Borrower or a Lender.

 

(d)                                 The Administrative Agent shall not be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with this Agreement or any
other Transaction Document, (ii) the contents of any certificate, report or
other document delivered hereunder or thereunder or in connection herewith or
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or therein or the
occurrence of any Default, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Transaction Document or any other
agreement, instrument or document or (v) the satisfaction of any condition set
forth

 

119

--------------------------------------------------------------------------------



 

in Article III or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent.

 

Section 11.3.                         Administrative Agent’s Reliance, Etc.

 

Neither the Administrative Agent nor any of its directors, officers, agents or
employees shall be liable for any action taken or omitted to be taken by it or
them as Administrative Agent under or in connection with this Agreement or any
of the other Transaction Documents, except for its or their own gross
negligence, bad faith or willful misconduct. Without limiting the foregoing, the
Administrative Agent:  (i) may consult with legal counsel (including counsel for
the Borrower), Independent public accountants and other experts selected by it
and shall not be liable for any action taken or omitted to be taken in good
faith by it in accordance with the advice of such counsel, accountants or
experts; (ii) makes no warranty or representation and shall not be responsible
for any statements, warranties or representations made by any other Person in or
in connection with this Agreement; (iii) shall not have any duty to ascertain or
to inquire as to the performance or observance of any of the terms, covenants or
conditions of this Agreement or any of the other Transaction Documents on the
part of the Borrower or the Collateral Manager or to inspect the property
(including the books and records) of the Borrower or the Collateral Manager;
(iv) shall not be responsible for the due execution, legality, validity,
enforceability, genuineness, sufficiency or value of this Agreement, any of the
other Transaction Documents or any other instrument or document furnished
pursuant hereto or thereto; and (v) shall incur no liability under or in respect
of this Agreement or any of the other Transaction Documents by acting upon any
notice (including notice by telephone), consent, certificate or other instrument
or writing (which may be by facsimile) believed by it to be genuine and signed
or sent by the proper party or parties.

 

Section 11.4.                         Credit Decision with Respect to the
Administrative Agent.

 

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent, or any of the Administrative Agent’s Affiliates, and
based upon such documents and information as it has deemed appropriate, made its
own evaluation and decision to enter into this Agreement and the other
Transaction Documents to which it is a party.  Each Lender also acknowledges
that it will, independently and without reliance upon the Administrative Agent,
or any of the Administrative Agent’s Affiliates, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
decisions in taking or not taking action under this Agreement and the other
Transaction Documents to which it is a party.

 

Section 11.5.                         Indemnification of the Administrative
Agent.

 

Each Lender agrees to indemnify the Administrative Agent (to the extent not
reimbursed by the Borrower or the Collateral Manager), ratably in accordance
with its Pro Rata Share from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever which may be imposed on, incurred
by, or asserted against the Administrative Agent in any way relating to or
arising out of this Agreement or any of the other Transaction Documents, or any
action taken or omitted by the Administrative Agent hereunder or thereunder;
provided that, the Lenders shall not be liable

 

120

--------------------------------------------------------------------------------



 

for any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements resulting from the
Administrative Agent’s gross negligence or willful misconduct. Without
limitation of the foregoing, each Lender agrees to reimburse the Administrative
Agent, ratably in accordance with its Pro Rata Share promptly upon demand for
any out-of-pocket expenses (including counsel fees) incurred by the
Administrative Agent in connection with the administration, modification,
amendment or enforcement (whether through negotiations, legal proceedings or
otherwise) of, or legal advice in respect of rights or responsibilities under,
this Agreement and the other Transaction Documents, to the extent that such
expenses are incurred in the interests of or otherwise in respect of the Lenders
hereunder and/or thereunder and to the extent that the Administrative Agent is
not reimbursed for such expenses by the Borrower or the Collateral Manager.

 

Section 11.6.                         Successor Administrative Agent.

 

The Administrative Agent may resign at any time, effective upon the appointment
and acceptance of a successor Administrative Agent as provided below, by giving
at least five (5) days’ written notice thereof to each Lender and the Borrower
and may be removed at any time with cause by each of the Lenders acting
jointly.  Upon any such resignation or removal, the Required Lenders acting
jointly shall appoint a successor Administrative Agent with, unless an Event of
Default has occurred and is continuing, the consent of the Borrower, such
consent not to be unreasonably withheld.  Each of the Borrower and each Lender
agree that it shall not unreasonably withhold or delay its approval of the
appointment of a successor Administrative Agent.  If no such successor
Administrative Agent shall have been so appointed, and shall have accepted such
appointment, within thirty (30) days after the retiring Administrative Agent’s
giving of notice of resignation or the removal of the retiring Administrative
Agent, then the retiring Administrative Agent may, on behalf of the Secured
Parties, appoint a successor Administrative Agent which successor Administrative
Agent shall be either (i) a commercial bank organized under the laws of the
United States or of any state thereof and have a combined capital and surplus of
at least $50,000,000 or (ii) an Affiliate of such a bank.  Upon the acceptance
of any appointment as Administrative Agent hereunder by a successor
Administrative Agent, such successor Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Administrative Agent, and the retiring Administrative Agent
shall be discharged from its duties and obligations under this Agreement.  After
any retiring Administrative Agent’s resignation or removal hereunder as
Administrative Agent, the provisions of this ARTICLE XI shall continue to inure
to its benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent under this Agreement.

 

Section 11.7.                         Delegation of Duties

 

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Transaction Document by or
through any one or more sub-agents appointed by the Administrative Agent.  The
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective
Affiliates.  The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Affiliates of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facility as well as activities as Administrative
Agent.

 

121

--------------------------------------------------------------------------------



 

Section 11.8.                         Payments by the Administrative Agent.

 

Unless specifically allocated to a specific Lender or group of Lenders pursuant
to the terms of this Agreement, all amounts received by the Administrative Agent
on behalf of the Lenders shall be paid by the Administrative Agent to the
Lenders in accordance with their respective Pro Rata Shares in the applicable
Advances Outstanding, or if there are no Advances Outstanding in accordance with
their most recent Commitments, on the Business Day received by the
Administrative Agent, unless such amounts are received after 12:00 noon on such
Business Day, in which case the Administrative Agent shall use its reasonable
efforts to pay such amounts to each Lender on such Business Day, but, in any
event, shall pay such amounts to such Lender not later than the following
Business Day.

 

Section 11.9.                         Collateral Matters

 

Each of the Lenders irrevocably authorize the Administrative Agent, at its
option and in its discretion:

 

(a)                                 to release any Lien on any Collateral
granted to or held by the Administrative Agent, for the ratable benefit of the
Secured Parties, under any Transaction Document (i) upon the termination of the
Commitment and payment in full of all Obligations (other than contingent
indemnification obligations), (ii) that is sold or to be sold as part of or in
connection with any sale permitted hereunder or under any other Transaction
Document, or (iii) if approved, authorized or ratified in writing in accordance
with Section 12.1; and

 

(b)                                 to subordinate or release any Lien on any
Collateral granted to or held by the Administrative Agent under any Transaction
Document to the holder of any Permitted Lien.

 

(c)                                  Upon request by the Administrative Agent at
any time, the Required Lenders will confirm in writing the Administrative
Agent’s authority to release or subordinate its interest in particular types or
items of property pursuant to this Section 11.9. In each case as specified in
this Section 11.9, the Administrative Agent will, at the Borrower’s expense,
execute and deliver to the applicable Loan Party such documents as such Loan
Party may reasonably request to evidence the release of such item of Collateral
from the assignment and security interest granted under the Transaction
Documents or to subordinate its interest in such item, in each case in
accordance with the terms of the Transaction Documents and this Section 11.9.

 

Section 11.10.                  Notices

 

The Administrative Agent shall deliver to each Lender a copy of any notice it
receives from the Borrower or the Collateral Manager hereunder not otherwise
delivered to the Lenders.

 

122

--------------------------------------------------------------------------------



 

ARTICLE XII.

 

MISCELLANEOUS

 

Section 12.1.                         Amendments and Waivers.

 

Except as provided in this Section 12.1, no amendment, waiver or other
modification of any provision of this Agreement shall be effective without the
written agreement of the Borrower, the Collateral Manager, the Administrative
Agent and the Required Lenders; provided, that no amendment, waiver or other
modification shall:

 

(a)                                 increase the Commitment of any Lender or the
amount of Advances of any Lender, in any case, without the written consent of
such Lender;

 

(b)                                 waive, extend (except as permitted under
Section 2.3(c)) or postpone any date fixed by this Agreement or any other
Transaction Document for any payment or mandatory prepayment of principal,
interest, fees or other amounts due to the Lenders (or any of them) or any
scheduled or mandatory reduction of the Commitment hereunder or under any other
Transaction Document without the written consent of each Lender directly and
adversely affected thereby;

 

(c)                                  reduce the principal of, or the rate of
interest specified herein, on any Advance or Obligation, or any fees or other
amounts payable hereunder or under any other Transaction Document without the
written consent of each Lender directly and adversely affected thereby;

 

(d)                                 change Section 2.7, Section 2.8 or any
related definitions or provisions in a manner that would alter the order of
application of proceeds or would alter the pro rata sharing of payments required
thereby, in each case, without the written consent of each Lender directly and
adversely affected thereby;

 

(e)                                  change any provision of this Section or
reduce the percentages specified in the definition of “Required Lenders” or any
other provision hereof specifying the number or percentage of Lenders required
to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender directly affected thereby;

 

(f)                                   consent to the assignment of or transfer
by the Borrower or Collateral Manager of such Person’s rights and obligations
under any Transaction Document to which it is a party (except as expressly
permitted hereunder), in each case, without the written consent of each Lender;

 

(g)                                  make any modification to the definition of
“Borrowing Base”, “Advance Rate”, “Adjusted Balance” or “Excess Concentration
Amount”, in each case, which would have a material adverse effect on the
calculation of the Borrowing Base, without the written consent of each Lender;
or

 

123

--------------------------------------------------------------------------------



 

(h)                                 release all or substantially all of the
Collateral or release any Transaction Document (other than as specifically
permitted or contemplated in this Agreement or any other Transaction Document)
without the written consent of each Lender;

 

provided further, that (i) any amendment of this Agreement that is solely for
the purpose of adding a Lender may be effected without the written consent of
the Borrower or any Lender, (ii) no such amendment, waiver or modification
materially adversely affecting the rights or obligations of the Collateral
Custodian shall be effective without the written agreement of such Person,
(iii) no amendment, waiver or consent shall, unless in writing and signed by the
Swingline Lender in addition to the Lenders required above, affect the rights or
duties of the Swingline Lender under this Agreement, (iv) any amendment of this
Agreement that a Lender is advised by its legal or financial advisors to be
necessary in order to avoid the consolidation of the Borrower with such Lender
for accounting purposes may be effected without the written consent of the
Borrower or any other Lender, (v) any deemed waiver of an Event of Default
described in Section 9.1(l) pursuant to the definition of Permanent BDC Asset
Coverage Event in Section 5.1(s) shall be effective without the written
agreement of the Borrower, the Administrative Agent and the Required Lenders,
(vi) if a Eurodollar Disruption Event of the type described in clause (d) of
such term has occurred or is reasonably expected to occur within the succeeding
two (2) months, the Borrower, the Administrative Agent and each Lender may (and
such parties will reasonably cooperate with each other in good faith in order
to) amend this Agreement to replace references herein to the LIBOR Rate and
related terms with any alternative floating reference rate that is then being
generally used in U.S. credit markets and (vii) the Administrative Agent and the
Borrower shall be permitted to amend any provision of the Transaction Documents
(and such amendment shall become effective without any further action or consent
of any other party to any Transaction Document) if the Administrative Agent and
the Borrower shall have jointly identified an obvious error or any error or
omission to the extent such error or omission, in each case, is of a technical
and immaterial nature in any such provision.  Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder, except that the
Commitment of such Lender may not be increased or extended without the consent
of such Lender.

 

Section 12.2.                         Notices, Etc.

 

All notices, reports and other communications provided for hereunder shall,
unless otherwise stated herein, be in writing (including communication by
facsimile copy) and mailed, e-mailed, faxed, transmitted or delivered, as to
each party hereto, at its address set forth on Annex A to this Agreement or at
such other address as shall be designated by such party in a written notice to
the other parties hereto.  All such notices and communications shall be
effective, upon receipt, or in the case of (a) notice by mail, five (5) days
after being deposited in the United States mail, first class postage prepaid,
(b) notice by e-mail, when verbal or electronic communication of receipt is
obtained, or (c) notice by facsimile copy, when verbal communication of receipt
is obtained.

 

124

--------------------------------------------------------------------------------



 

Section 12.3.                         Ratable Payments.

 

If any Lender, whether by setoff or otherwise, has payment made to it with
respect to any portion of the Obligations owing to such Lender (other than
payments received pursuant to Section 10.1) in a greater proportion than that
received by any other Lender, such Lender agrees, promptly upon demand, to
purchase for cash without recourse or warranty a portion of the Obligations held
by the other Lenders so that after such purchase each Lender will hold its
ratable proportion of the Obligations; provided that, if all or any portion of
such excess amount is thereafter recovered from such Lender, such purchase shall
be rescinded and the purchase price restored to the extent of such recovery, but
without interest.

 

Section 12.4.                         No Waiver; Remedies.

 

No failure on the part of the Administrative Agent, the Collateral Custodian or
a Secured Party to exercise, and no delay in exercising, any right or remedy
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right or remedy hereunder preclude any other or further exercise
thereof or the exercise of any other right.  The rights and remedies herein
provided are cumulative and not exclusive of any rights and remedies provided by
law.

 

Section 12.5.                         Binding Effect; Benefit of Agreement.

 

This Agreement shall be binding upon and inure to the benefit of the Borrower,
the Collateral Manager, the Administrative Agent, the Collateral Custodian, the
Secured Parties and their respective successors and permitted assigns.  Each
Affected Party and each Indemnified Party shall be an express third party
beneficiary of this Agreement.

 

Section 12.6.                         Term of this Agreement.

 

This Agreement, including, without limitation, the Borrower’s representations
and covenants set forth in Articles IV and V, and the Collateral Manager’s
representations, covenants and duties set forth in Articles IV and V, create and
constitute the continuing obligation of the parties hereto in accordance with
its terms, and shall remain in full force and effect during the Covenant
Compliance Period; provided that, the rights and remedies with respect to any
breach of any representation and warranty made or deemed made by the Borrower or
the Collateral Manager pursuant to Articles IV and V, the provisions, including,
without limitation the indemnification and payment provisions, of Article X,
Section 2.13, Section 12.9, Section 12.10 and Section 12.11, shall be continuing
and shall survive any termination of this Agreement.

 

Section 12.7.                         Governing Law; Consent to Jurisdiction;
Waiver of Objection to Venue; Waiver of Jury Trial.

 

THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.  EACH OF THE PARTIES HERETO WAIVES, TO
THE FULLEST EXTENT PERMITTED BY LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY LITIGATION ARISING DIRECTLY OR INDIRECTLY OUT OF, UNDER OR IN

 

125

--------------------------------------------------------------------------------



 

CONNECTION WITH THIS AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED
HEREUNDER.

 

Section 12.8.                         Waivers.

 

The Borrower hereby irrevocably and unconditionally:

 

(a)                                 submits for itself and its property in any
legal action or proceeding relating to this Agreement and the other Transaction
Documents to which it is a party, or for recognition and enforcement of any
judgment in respect thereof, to the non-exclusive general jurisdiction of the
courts of the State of New York, the courts of the United States of America for
the Southern District of New York, and appellate courts from any thereof;

 

(b)                                 consents that any such action or proceeding
may be brought in such courts and waives any objection that it may now or
hereafter have to the venue of any such action or proceeding in any such court
or that such action or proceeding was brought in an inconvenient court and
agrees not to plead or claim the same;

 

(c)                                  agrees that service of process in any such
action or proceeding may be effected by mailing a copy thereof by registered or
certified mail (or any substantially similar form of mail), postage prepaid, to
the Borrower;

 

(d)                                 agrees that nothing herein shall affect the
right to effect service of process in any other manner permitted by law or shall
limit the right to sue in any other jurisdiction; and

 

(e)                                  waives, to the maximum extent not
prohibited by law, any right it may have to claim or recover in any legal action
or proceeding referred to in this Section 12.8 any special, exemplary, punitive
or consequential damages.

 

Section 12.9.                         Costs and Expenses.

 

(a)                                 In addition to the rights of indemnification
granted to the Indemnified Parties under ARTICLE X hereof, the Borrower agrees
to pay on the later of the next Payment Date and 30 days after receipt by the
Borrower of an invoice and  request for payment of costs and expenses of the
Administrative Agent and the Collateral Custodian incurred in connection with
the preparation, execution, delivery, administration (including periodic
auditing), renewal, amendment or modification of, or any waiver or consent
issued in connection with, this Agreement and the other documents to be
delivered hereunder or in connection herewith, including, without limitation,
the reasonable fees and out-of-pocket expenses of counsel for the Administrative
Agent and the Collateral Custodian with respect thereto and with respect to
advising the Administrative Agent and the Collateral Custodian as to their
respective rights and remedies under this Agreement and the other documents to
be delivered hereunder or in connection herewith, and all costs and expenses, if
any (including reasonable counsel fees and expenses), incurred by the
Administrative Agent, the Collateral Custodian or the Secured Parties in
connection with the enforcement of this Agreement by such Person and the other
documents to be delivered hereunder or in connection herewith.

 

126

--------------------------------------------------------------------------------



 

(b)                                 The Borrower shall pay on the later of the
next Payment Date and 30 days after receipt by the Borrower of an invoice and
request for payment of other reasonable costs and expenses incurred by the
Administrative Agent and the Collateral Custodian, in each case in connection
with periodic audits of the Borrower’s or the Collateral Manager’s books and
records under Section 7.10.

 

Section 12.10.                  No Proceedings.  Each of the parties hereto
(other than the Administrative Agent) hereby agrees that it will not institute
against, or join any other Person in instituting against, the Borrower any
Insolvency Proceeding so long as there shall not have elapsed one year and one
day (or such longer preference period as shall then be in effect) since the end
of the Covenant Compliance Period.

 

Section 12.11.                  Recourse Against Certain Parties.

 

(a)                                 No recourse under or with respect to any
obligation, covenant or agreement (including, without limitation, the payment of
any fees or any other obligations) of the Administrative Agent, any Secured
Party, the Borrower or the Collateral Manager as contained in this Agreement or
any other agreement, instrument or document entered into by it pursuant hereto
or in connection herewith shall be had against any incorporator, affiliate,
stockholder, officer, partner, employee, member, manager or director of the
Administrative Agent, any Secured Party, the Borrower or the Collateral Manager
by the enforcement of any assessment or by any legal or equitable proceeding, by
virtue of any statute or otherwise; it being expressly agreed and understood
that the agreements of the Administrative Agent, any Secured Party, the Borrower
or the Collateral Manager contained in this Agreement and all of the other
agreements, instruments and documents entered into by it pursuant hereto or in
connection herewith are, in each case, solely the corporate obligations of the
Administrative Agent, any Secured Party, the Borrower or the Collateral Manager,
and that no personal liability whatsoever shall attach to or be incurred by the
Administrative Agent, any Secured Party, the Borrower, the Collateral Manager or
any incorporator, stockholder, affiliate, officer, partner, employee, member,
manager or director of the Administrative Agent, any Secured Party, the Borrower
or the Collateral Manager under or by reason of any of the obligations,
covenants or agreements of the Administrative Agent, any Secured Party, the
Borrower or the Collateral Manager contained in this Agreement or in any other
such instruments, documents or agreements, or that are implied therefrom, and
that any and all personal liability of the Administrative Agent, any Secured
Party, the Borrower or the Collateral Manager and each incorporator,
stockholder, affiliate, officer, partner, employee, member, manager or director
of the Administrative Agent, any Secured Party, the Borrower or the Collateral
Manager, or any of them, for breaches by the Administrative Agent, any Secured
Party, the Borrower or the Collateral Manager of any such obligations, covenants
or agreements, which liability may arise either at common law or at equity, by
statute or constitution, or otherwise, is hereby expressly waived as a condition
of and in consideration for the execution of this Agreement; provided that, the
foregoing non-recourse provisions shall in no way affect any rights the Secured
Parties might have against any incorporator, affiliate, stockholder, officer,
employee, member, manager or director of the Borrower or the Collateral Manager
to the extent of any fraud, misappropriation, embezzlement or any other
financial crime constituting a felony by such Person.

 

127

--------------------------------------------------------------------------------



 

(b)                                 Notwithstanding any contrary provision set
forth herein, no claim may be made by the Borrower or the Collateral Manager or
any other Person against the Administrative Agent and the Secured Parties or
their respective Affiliates, directors, officers, employees, members, managers
attorneys or agents for any special, indirect, consequential or punitive damages
in respect to any claim for breach of contract or any other theory of liability
arising out of or related to the transactions contemplated by this Agreement, or
any act, omission or event occurring in connection therewith; and each of the
Borrower and the Collateral Manager hereby waives, releases, and agrees not to
sue upon any claim for any such damages, whether or not accrued and whether or
not known or suspected.

 

(c)                                  No obligation or liability to any Obligor
under any of the Loans is intended to be assumed by the Administrative Agent and
the Secured Parties under or as a result of this Agreement and the transactions
contemplated hereby.

 

(d)                                 The provisions of this Section 12.11 shall
survive the termination of this Agreement.

 

Section 12.12.                  Protection of Right, Title and Interest in  the
Collateral; Further Action Evidencing Advances.

 

(a)                                 The Collateral Manager shall take such
actions as are necessary or reasonably requested by the Administrative Agent to
enable the Administrative Agent to promptly record, register or file, as
applicable, this Agreement, all amendments hereto and/or all financing
statements and continuation statements and any other necessary documents
covering the right, title and interest of the Administrative Agent, as agent for
the Secured Parties, and of the Secured Parties to the Collateral, and at all
times to be kept recorded, registered and filed, all in such manner and in such
places as may be required by law fully to preserve and protect the right, title
and interest of the Administrative Agent, as agent of the Secured Parties,
hereunder to all property comprising the Collateral.  The Borrower shall
cooperate fully with the Collateral Manager in connection with the obligations
set forth above and will execute any and all documents reasonably required to
fulfill the intent of this Section 12.12(a).

 

(b)                                 The Borrower agrees that from time to time,
at its expense, it will promptly authorize, execute and deliver all instruments
and documents, and take all actions, that the Administrative Agent may
reasonably request in order to perfect, protect or more fully evidence the
security interest granted in the Collateral, or to enable the Administrative
Agent or the Secured Parties to exercise and enforce their rights and remedies
hereunder or under any other Transaction Document.

 

(c)                                  If the Borrower or the Collateral Manager
fails to perform any of its obligations hereunder, the Administrative Agent or
any Secured Party may (but shall not be required to) perform, or cause
performance of, such obligation; and the Administrative Agent’s or such Secured
Party’s costs and expenses incurred in connection therewith shall be payable by
the Borrower as provided in Article X.  The Borrower irrevocably authorizes the
Administrative Agent and appoints the Administrative Agent as its
attorney-in-fact to act on behalf of the Borrower (i) to execute on behalf of
the Borrower as debtor and to file financing statements necessary or desirable
in the Administrative Agent’s sole discretion to perfect and to maintain

 

128

--------------------------------------------------------------------------------



 

the perfection and priority of the interest of the Secured Parties in the
Collateral, including those that describe the Collateral as “all assets,” or
words of similar effect, and (ii) to file a carbon, photographic or other
reproduction of this Agreement or any financing statement with respect to the
Collateral as a financing statement in such offices as the Administrative Agent
in its sole discretion deems necessary or desirable to perfect and to maintain
the perfection and priority of the interests of the Secured Parties in the
Collateral.  This appointment is coupled with an interest and is irrevocable.

 

(d)                                 Without limiting the generality of the
foregoing, the Borrower will, not earlier than six (6) months and not later than
three (3) months prior to the fifth anniversary of the date of filing of the
financing statement in connection with any of the Existing Loan and Security
Agreements (as the case may be) or any other financing statement filed pursuant
to this Agreement or in connection with any Advance hereunder, unless the
Covenant Compliance Period shall have ended, authorize, execute and deliver and
file or cause to be filed an appropriate continuation statement with respect to
such financing statement.

 

Section 12.13.                  Confidentiality.

 

(a)                                 Each of the Administrative Agent, the
Secured Parties, the Collateral Manager, the Collateral Custodian and the
Borrower shall maintain and shall cause each of its employees and officers to
maintain the confidentiality of the Agreement and all information with respect
to the other parties, including all information regarding the business and
beneficial ownership of the Borrower and the Collateral Manager hereto and their
respective businesses obtained by it or them in connection with the structuring,
negotiating, execution and administration of the transactions contemplated
herein, including any such information obtained pursuant to any right of
visitation, inspection, audit or request hereunder or the other terms of this
Agreement, except that each such party and its officers and employees may
(i) disclose such information to its external accountants, investigators,
auditors, attorneys, investors, potential investors (in the case of the
Collateral Manager) or other agents, including any Approved Valuation Firm,
engaged by such party in connection with any due diligence or comparable
activities with respect to the transactions and Loans contemplated herein and
the agents of such Persons (“Excepted Persons”); provided that, each Excepted
Person shall, as a condition to any such disclosure, agree for the benefit of
the Administrative Agent, the Secured Parties, the Collateral Manager, the
Collateral Custodian and the Borrower that such information shall be used solely
in connection with such Excepted Person’s evaluation of, or relationship with,
the Borrower and its affiliates, (ii) disclose the existence of the Agreement,
but not the financial terms thereof, (iii) disclose such information as is
required by Applicable Law and (iv) disclose the Agreement and such information
in any suit, action, proceeding or investigation (whether in law or in equity or
pursuant to arbitration) involving any of the Transaction Documents for the
purpose of defending itself, reducing its liability, or protecting or exercising
any of its claims, rights, remedies, or interests under or in connection with
any of the Transaction Documents.  It is understood that the financial terms
that may not be disclosed except in compliance with this
Section 12.13(a) include, without limitation, all fees and other pricing terms,
and all Events of Default, Collateral Manager Defaults, and priority of payment
provisions.

 

(b)                                 Anything herein to the contrary
notwithstanding, each of the Borrower and the Collateral Manager hereby consents
to the disclosure of any nonpublic information with

 

129

--------------------------------------------------------------------------------



 

respect to it (i) to the Administrative Agent, the Collateral Custodian or the
Secured Parties by each other, (ii) by the Administrative Agent, the Collateral
Custodian and the Secured Parties to any prospective or actual assignee or
participant of any of them provided such Person agrees to hold such information
confidential in accordance with the terms hereof, or (iii) by the Administrative
Agent, and the Secured Parties to any Rating Agency, any commercial paper dealer
or provider of a surety, guaranty or credit or liquidity enhancement to any
Lender, and to any officers, directors, employees, outside accountants and
attorneys of any of the foregoing, provided each such Person is informed of the
confidential nature of such information.  In addition, the Secured Parties, the
Administrative Agent, may disclose any such nonpublic information as required
pursuant to any law, rule, regulation, direction, request or order of any
judicial, administrative or regulatory authority or proceedings (whether or not
having the force or effect of law).

 

(c)                                  Notwithstanding anything herein to the
contrary, the foregoing shall not be construed to prohibit (i) disclosure of any
and all information that is or becomes publicly known; (ii) disclosure of any
and all information (a) if required to do so by any applicable statute, law,
rule or regulation, (b) to any government agency or regulatory body having or
claiming authority to regulate or oversee any respects of the Administrative
Agents’, the Secured Parties’, the Collateral Custodian’s or the Borrower’s
business or that of their affiliates, (c) pursuant to any subpoena, civil
investigative demand or similar demand or request of any court, regulatory
authority, arbitrator or arbitration to which the Administrative Agent, the
Secured Parties, the Collateral Custodian, the Borrower or an officer, director,
employee, member, manager, shareholder or affiliate of any of the foregoing is a
party, (d) in any preliminary or final offering circular, registration statement
or contract or other document approved in advance by the Borrower or the
Collateral Manager or (e) to any affiliate, independent or internal auditor,
agent (including any potential sub-or-successor servicer), employee or attorney
of the Collateral Custodian having a need to know the same, if the Collateral
Custodian advises such recipient of the confidential nature of the information
being disclosed and such person agrees to the terms hereof for the benefit of
the Borrower and the Collateral Manager; or (iii) any other disclosure
authorized by the Borrower and the Collateral Manager, as applicable.

 

(d)                                 Notwithstanding any other provision of this
Agreement, the Borrower and the Collateral Manager shall each have the right to
keep confidential from the Administrative Agent, the Collateral Custodian and/or
the Secured Parties, for such period of time as the Borrower and/or the
Collateral Manager, as the case may be, determines is reasonable (i) any
information that the Borrower and/or the Collateral Manager, as the case may be,
reasonably believes to be in the nature of trade secrets and (ii) any other
information that the Borrower, the Collateral Manager or any of their
Affiliates, or the officers, employees, members, managers or directors of any of
the foregoing, is required by law as evidenced by an Opinion of Counsel.

 

(e)                                  Each of the Administrative Agent, the
Secured Parties and the Collateral Custodian will keep the information of the
Obligors confidential in the manner required by the applicable Underlying
Instruments.

 

130

--------------------------------------------------------------------------------



 

Section 12.14.                  Execution in Counterparts; Severability;
Integration.

 

This Agreement may be executed in any number of counterparts and by different
parties hereto in separate counterparts (including by facsimile), each of which
when so executed shall be deemed to be an original and all of which when taken
together shall constitute one and the same agreement.  In case any provision in
or obligation under this Agreement shall be invalid, illegal or unenforceable in
any jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.  This
Agreement, the other Transaction Documents and any agreements or letters
(including fee letters) executed in connection herewith contain the final and
complete integration of all prior expressions by the parties hereto with respect
to the subject matter hereof and shall constitute the entire agreement among the
parties hereto with respect to the subject matter hereof, superseding all prior
oral or written understandings.

 

Section 12.15.                  Waiver of Setoff.

 

Each of the parties hereto hereby waives any right of setoff it may have or to
which it may be entitled under this Agreement from time to time against any
Lender or its assets.

 

Section 12.16.                  Status of Lenders; Assignments by the Lenders.

 

(a)                                 Each Lender represents and warrants to the
Borrower that it is a “qualified institutional buyer” as defined in Rule 144A of
the Securities Act.  Each Lender may, with the prior written consent of the
Administrative Agent and the Borrower (such consent from the Borrower not to be
(x) unreasonably withheld, conditioned or delayed or (y) required if (A) a
Default or an Event of Default has occurred and is continuing, (B) such
assignment is to any Affiliate of a Lender or (C) such assignment is required by
any change in Applicable Law), at any time assign, or grant a security interest
or sell a participation interest in or sell any Advance (or portion thereof) or
its Commitment hereunder (or any portion thereof) to any Person; provided that,
as applicable, (i) no transfer of any Advance (or any portion thereof) or its
Commitment hereunder (or any portion thereof) shall be made unless such transfer
is exempt from the registration requirements of the Securities Act and any
applicable state securities laws or is made in accordance with the Securities
Act and such laws, (ii) the transfer is made only to a person who is (A) either
an “accredited investor” as defined in paragraphs (a)(1), (2), (3), or (7) of
Rule 501 of Regulation D under the Securities Act or any entity in which all of
the equity owners come within such paragraphs or to a “qualified institutional
buyer” as defined in Rule 144A under the Securities Act and (B) a “qualified
purchaser” as defined in the 1940 Act, (iii) no such assignment, grant or sale
of a participation interest shall be to an Ineligible Assignee, (iv) such Person
shall have a long-term unsecured debt rating of “A” or better by S&P and “A3” or
better by Moody’s, (v) Wells Fargo shall (A) unless required by Applicable Law
(including, without limitation, the Volcker Rule) not assign more than 49% of
the Facility Amount and (B) retain all Eligible Loan approval rights pursuant to
clause (B) of the definition of “Eligible Loan” and (vi) in the case of an
assignment of any Advance (or any portion thereof) or its Commitment hereunder
(or of any portion thereof) the assignee executes and delivers to the Collateral
Manager, the Borrower and the Administrative Agent a fully executed Joinder
Supplement substantially in the form of Exhibit I hereto.  The parties to any
such assignment, grant or sale of a participation interest shall execute and
deliver to the applicable Lender for its acceptance and

 

131

--------------------------------------------------------------------------------



 

recording in its books and records, such agreement or document as may be
satisfactory to such parties.  The Borrower agrees that each participant shall
be entitled to the benefits of Sections 2.12 and 2.13 (subject to the
requirements and limitations therein, including the requirements under
Section 2.13(g) (it being understood that the documentation required under
Section 2.13(g) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to this Section 12.16(a); provided that, such participant shall not be
entitled to receive any greater payment under Sections 2.12 or 2.13, with
respect to any participation, than its participating Lender would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from a change in Applicable Law that occurs after the
participant acquired the applicable participation.  The Borrower shall not
assign or delegate, or grant any interest in, or permit any Lien to exist upon,
any of the Borrower’s rights, obligations or duties under the Transaction
Documents without the prior written consent of the Administrative Agent and each
Lender. Notwithstanding anything contained in this Agreement to the contrary,
(i) Wells Fargo shall not need prior consent of the Borrower to consolidate with
or merge into any other Person or convey or transfer substantially all of its
properties and assets, including without limitation any Advance (or portion
thereof) or its Commitment hereunder (or any portion thereof), to any Person and
(ii) if any Lender other than (x) the Administrative Agent or (y) a Lender which
is administered by the Administrative Agent or an Affiliate of the
Administrative Agent (A) becomes a Defaulting Lender, unless such Lender shall
have been deemed to no longer be a Defaulting Lender pursuant to
Section 2.16(b), (B) becomes a Non-Consenting Lender, unless such Lender shall
have approved the Applicable Amendment, (C) shall have requested compensation
from the Borrower pursuant to Section 2.12(a), 2.12(b) or 2.13, unless such
Lender shall have withdrawn such request or (D) shall have notified the Borrower
of a Eurodollar Disruption Event (other than pursuant to clause (d) of such
term) as to such Lender, unless such Lender shall have withdrawn such notice,
then, in each case, each of the Administrative Agent and the Borrower shall have
the right to cause such Person to assign its entire interest in the Advances and
this Agreement to a transferee selected by the Administrative Agent or the
Borrower (as applicable), in an assignment which satisfies the conditions set
forth in the second sentence of this Section 12.16(a).

 

(b)                                 The Administrative Agent, acting solely for
this purpose as an agent of Borrower, shall maintain at one of its lending
offices, a copy of each transfer pursuant to Section 12.16(a) delivered to it
and a register for the recordation of the names and addresses of the Lenders,
and the Commitments of, and principal amounts (and stated interest) of the
Advances owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”).  Transfer by a Lender of its rights hereunder may be effected
only by the recording by the Administrative Agent of the identity of the
transferee in the Register.  The entries in the Register shall be conclusive,
absent manifest error, and the Borrower, the Administrative Agent and the
Lenders may treat each Person whose name is recorded in the Register pursuant to
the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary.  The register shall be available for
inspection by Borrower and any Lender, at any reasonable time and from time to
time upon reasonable prior notice.

 

Each Lender that sells a participation interest hereunder shall, acting solely
for this purpose as an agent of the Borrower, maintain a register on which it
enters the name and address of each participant and the principal amounts (and
stated interest) of each such participant’s interest in the obligations under
the Transaction Documents (the “Participant Register”);

 

132

--------------------------------------------------------------------------------



 

provided that, no Lender shall have any obligation to disclose all or any
portion of the Participant Register (including the identity of any participant
or any information relating to a participant’s interest in any obligations under
any Transaction Document) to any Person except to the extent that such
disclosure is necessary to establish that such obligation is in registered form
under Section 5f.103-1(c) of the United States Treasury Regulations.  The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.  For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

 

(c)                                  The Collateral Custodian may, at any time,
assign all or any part of its rights and obligations hereunder; provided,
however, that any such assignee shall (i) be a bank or other financial
institution organized and doing business under the laws of the United States or
of any state thereof, (ii) be authorized under such laws to exercise corporate
trust powers, (iii) have a combined capital and surplus of at least
$200,000,000, (iv) be subject to supervision or examination by a federal or
state banking authority, (v) have a rating of at least “Baa1” by Moody’s and
“BBB+” by S&P and (vi) have an office within the United States.

 

Section 12.17.                  Heading and Exhibits.

 

The headings herein are for purposes of reference only and shall not otherwise
affect the meaning or interpretation of any provision hereof.  The schedules and
exhibits attached hereto and referred to herein shall constitute a part of this
Agreement and are incorporated into this Agreement for all purposes.

 

Section 12.18.                  Intent of the Parties.

 

It is the intent and understanding of each party hereto that the Advances are
loans from the Lenders to the Borrower and do not constitute a “security” within
the meaning of Section 8-102(15) of the UCC.

 

Section 12.19.                  Termination of the Safekeeping Agreement.

 

The parties hereto hereby agree that the Safekeeping Agreement, dated as of
May 19, 2011, among the Borrower, the Administrative Agent and the Collateral
Custodian was previously terminated and superseded by the Existing Loan and
Security Agreements and shall be further superseded by this Agreement and the
other Transaction Documents in all respects.

 

Section 12.20.                  Effect of Amendment and Restatement.

 

On the A&R Effective Date, the Existing A&R Loan and Security Agreement shall be
amended, restated and superseded in their respective entireties by this
Agreement.  The parties hereto acknowledge and agree that (a) this Agreement and
other Transaction Documents, whether executed and delivered in connection
herewith or otherwise, do not constitute a payment, reborrowing, or termination
of the Obligations under the Existing A&R Loan and Security Agreement as in
effect prior to the A&R Effective Date and (b) such Obligations are in all
respects continuing (as amended and restated hereby) with only the terms thereof
being

 

133

--------------------------------------------------------------------------------



 

modified as provided in this Agreement.  The Borrower hereby reaffirms its
duties and obligations under each Transaction Document to which it is a party
(such reaffirmation is solely for the convenience of the parties hereto and is
not required by the terms of the Existing A&R Loan and Security Agreement). 
Each reference to a Loan and Security Agreement in any Transaction Document
shall be deemed to be a reference to such Loan and Security Agreement as amended
and restated hereby.

 

Section 12.21.                  Acknowledgement and Consent to Bail-In of EEA
Financial Institutions

 

Notwithstanding anything to the contrary in any Transaction Document or in any
other agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender that is an EEA Financial
Institution arising under any Transaction Document, to the extent such liability
is unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

(a)                                 the application of any Write-Down and
Conversion Powers by an EEA Resolution Authority to any such liabilities arising
hereunder which may be payable to it by any Lender party hereto that is an EEA
Financial Institution; and

 

(b)                                 the effects of any Bail-In Action on any
such liability, including, if applicable:

 

(i)                                     a reduction in full or in part or
cancellation of any such liability;

 

(ii)                                  a conversion of all, or a portion of, such
liability into shares or other instruments of ownership in such EEA Financial
Institution, its parent undertaking, or a bridge institution that may be issued
to it or otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Transaction Document; or

 

(iii)                               the variation of the terms of such liability
in connection with the exercise of the write-down and conversion powers of any
EEA Resolution Authority.

 

[Remainder of Page Intentionally Left Blank.]

 

134

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

BORROWER:

NEW MOUNTAIN FINANCE HOLDINGS, L.L.C., as the Borrower

 

 

 

By:

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

 

COLLATERAL MANAGER:

NEW MOUNTAIN FINANCE CORPORATION, as Collateral Manager

 

 

 

 

By:

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Signatures Continued on the Following Page]

 

Signature Page to LSA

 

--------------------------------------------------------------------------------



 

THE ADMINISTRATIVE AGENT

WELLS FARGO BANK, NATIONAL ASSOCIATION, as the Administrative Agent

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

LENDERS:

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Swingline Lender

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Signatures Continued on the Following Page]

 

Signature Page to LSA

 

--------------------------------------------------------------------------------



 

 

RAYMOND JAMES BANK, N.A., as a Lender

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

STATE STREET BANK AND TRUST COMPANY, as a Lender

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

NBH BANK, as a Lender

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

STATE BANK AND TRUST COMPANY, as a Lender

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Signature Page to LSA

 

--------------------------------------------------------------------------------



 

THE COLLATERAL CUSTODIAN:

WELLS FARGO BANK, NATIONAL ASSOCIATION, not in its individual capacity but
solely as Collateral Custodian

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Signature Page to LSA

 

--------------------------------------------------------------------------------



 

Annex A

 

NEW MOUNTAIN FINANCE HOLDINGS, L.L.C.
NEW MOUNTAIN FINANCE CORPORATION
787 Seventh Avenue, 49th Floor
New York, NY 10019
Attention:  Rob Hamwee, John Kline, Shiraz Kajee and Laura Holson
Fax:  (212) 720-0351

 

--------------------------------------------------------------------------------



 

Annex A (Continued)

 

WELLS FARGO BANK, NATIONAL ASSOCIATION
as a Lender, as Swingline Lender and as Administrative Agent
550 South Tryon Street
Charlotte, NC 28202
Attention: Corporate Debt Finance
Facsimile:  (704) 410-0223
Confirmation:  (704) 410-2431
All electronic dissemination of Notices should be sent to
scp.mmloans@wellsfargo.com

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

as Collateral Custodian
For notices

 

Wells Fargo Bank, National Association

9062 Old Annapolis Rd.

Columbia, Maryland  21045

Attn:  CDO Trust Services—New Mountain Capital

Fax:  (410) 717-3748

Phone:  (410) 884-2000

 

RAYMOND JAMES BANK, N.A.
as a Lender
710 Carillon Parkway
St. Petersburg, FL 33742
Attention: Loan OPS/CML
Facsimile: (866) 597-4002

Telephone: (727) 567-1922

Email: Fax-RJB-Loanops@raymondjames.com

 

STATE STREET BANK AND TRUST COMPANY
as a Lender
State Street Financial Center
One Lincoln Street
Boston, MA 02111
Attention: Pallo Blum-Tucker
Telephone: (617) 664-8358

Email: bsyates@statestreet.com

 

--------------------------------------------------------------------------------



 

NBH BANK
as a Lender
7800 E. Orchard Rd., Ste 300
Greenwood Village, CO 80111
Attention: Gianna Perri
Telephone: (303) 784-5939
Email: Settlements.Specialtybanking@nbhbank.com

 

STATE BANK AND TRUST COMPANY
as a Lender
6170 Peachtree Parkway
Norcross, GA 30092
Attention: Wes Reagan
Facsimile: (404) 266-4386

Telephone: (404) 266-4530

Email: Wes.reagan@statebt.com

 

--------------------------------------------------------------------------------



 

Annex B

 

Lender

 

 

 

Wells Fargo Bank, National Association

 

 

 

CIT Bank, N.A.

 

 

 

Raymond James Bank, N.A.

 

 

 

State Street Bank and Trust Company

 

 

 

NBH Bank

 

 

 

State Bank and Trust Company

 

 

 

 

--------------------------------------------------------------------------------



 

Annex C

 

Variable Defined Terms

 

 

 

Applicable Facility Amount*

 

 

 

$570,000,000

 

$595,000,000

 

$620,000,000

 

$645,000,000

 

$670,000,000

 

$695,000,000

 

“Applicable Future Funding Limit Amount”

 

$

23,000,000

 

$

24,000,000

 

$

25,000,000

 

$

26,000,000

 

$

27,000,000

 

$

28,000,000

 

“Applicable Top-3 Obligor Amount”

 

$

53,750,000

 

$

55,000,000

 

$

56,250,000

 

$

57,500,000

 

$

58,750,000

 

$

60,000,000

 

“Applicable Next Top-3 Obligor Amount”

 

$

50,000,000

 

$

50,000,000

 

$

50,000,000

 

$

50,000,000

 

$

50,000,000

 

$

50,000,000

 

“Applicable Other Obligor Amount”

 

$

42,000,000

 

$

42,500,000

 

$

43,000,000

 

$

44,000,000

 

$

44,500,000

 

$

45,000,000

 

“Applicable Non-First Lien Loan Obligor Amount”

 

$

42,000,000

 

$

42,500,000

 

$

43,000,000

 

$

44,000,000

 

$

44,500,000

 

$

45,000,000

 

“Applicable Required Minimum Equity Amount”

 

$

115,000,000

 

$

120,000,000

 

$

125,000,000

 

$

130,000,000

 

$

135,000,000

 

$

140,000,000

 

 

 

Variable Defined Term Amount

 

 

--------------------------------------------------------------------------------

*  If the current Facility Amount is not equal to an amount set forth in the
first row, then the applicable Facility Amount shall be the next lowest amount. 
If the Facility Amount is reduced below $570,000,000, then the amounts for the
defined terms set forth in the first column shall be agreed to in writing
(including via email) by the Borrower, the Administrative Agent and the Required
Lenders at the time of such reduction.

 

--------------------------------------------------------------------------------